 
Exhibit 10.47.d
 
 

 
AMENDED AND RESTATED
ANNEX I
to
AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
between
GOLDMAN SACHS MORTGAGE COMPANY,
as Buyer
and
CAPITAL TRUST, INC.,
as Seller
 
 
 


 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


Page
 
1.
          
APPLICABILITY; OTHER APPLICABLE ANNEXES
    1                
2.
 
ADDITIONAL AND SUBSTITUTE DEFINITIONS
    1                
3.
 
INITIATION; CONFIRMATION; TERMINATION; FEES
    20                
4.
 
MANDATORY PAYMENT OR DELIVERY OF ADDITIONAL ASSETS
    28                
5.
 
INCOME PAYMENTS AND PRINCIPAL PAYMENTS
    29                
6.
 
CAUTIONARY SECURITY INTEREST
    31                
7.
 
PAYMENT, TRANSFER AND CUSTODY
    32                
8.
 
CERTAIN RIGHTS OF BUYER WITH RESPECT TO THE PURCHASED LOANS
    39                
9.
 
SUBSTITUTION
    39                 10.  
REPRESENTATIONS
    40                 11.  
NEGATIVE COVENANTS OF SELLER
    43                 12.  
AFFIRMATIVE COVENANTS OF SELLER
    44                 13.  
INTENTIONALLY OMITTED
    48                 14.  
EVENTS OF DEFAULT; REMEDIES
    48                 15.  
SINGLE AGREEMENT
    53                 16.  
NOTICES AND OTHER COMMUNICATIONS
    53                 17.  
NON-ASSIGNABILITY
    53                 18.  
GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
    54                 19.  
NO RELIANCE; DISCLAIMERS
    55                 20.  
INDEMNITY AND EXPENSES
    56                 21.  
DUE DILIGENCE
    57                 22.  
SERVICING
    57                 23.  
TREATMENT FOR TAX PURPOSES
    58                 24.  
INTENT
    59                 25.  
INTENTIONALLY OMITTED
    59                 26.  
MISCELLANEOUS
    59  



SCHEDULE 1      
Purchase Percentages and Applicable Spreads
    1-1              
SCHEDULE 2
Intentionally Omitted
    2-1              
SCHEDULE 3
Purchased Loan Information
    3-1              
SCHEDULE 4
Approved Appraisers
    4-1  

 
i

--------------------------------------------------------------------------------


 
SCHEDULE 5      
Approved Engineers
    5-1              
SCHEDULE 6
Approved Environmental Consultants
    6-1              
SCHEDULE 7-A
Form of UCC Financing Statement
    7-A-1              
SCHEDULE 7-B
Form of UCC Financing Statement Amendment
    7-B-1              

 
EXHIBITS
 
EXHIBIT I
Form of Confirmation

 
EXHIBIT II
Authorized Representatives of Seller

 
EXHIBIT III
Form of Custodial Delivery Certificate

 
EXHIBIT IV-1
Form of Power of Attorney to Buyer

 
EXHIBIT IV-2
Form of Power of Attorney to Seller

 
EXHIBIT V
Representations and Warranties Regarding the Purchased Loans

 
EXHIBIT VI
Form of Blocked Account Agreement

 
EXHIBIT VII
Form of Direction Letter

 
EXHIBIT VIII
Form of Bailee Agreement

 
EXHIBIT IX
Eligibility Criteria

 


 
ii

--------------------------------------------------------------------------------

 
 
Supplemental Terms and Conditions
 
This Amended and Restated Annex I dated as of October 30, 2007 (this “Annex I”)
forms a part of the Amended and Restated Master Repurchase Agreement dated as of
August 15, 2006 between Capital Trust, Inc., as seller, and Goldman Sachs
Mortgage Company, as buyer (the “Master Repurchase Agreement” and, together with
this Annex I, the “Agreement”), which amends and restates that certain Master
Repurchase Agreement dated as of May 28, 2003, as such agreement was amended
from time to time, between Seller and Buyer (the “Original
Agreement”).  Capitalized terms used in this Annex I without definition shall
have the respective meanings assigned to such terms in the Master Repurchase
Agreement.  This Annex I is intended to supplement the Master Repurchase
Agreement and shall, wherever possible, be interpreted so as to be consistent
with the Master Repurchase Agreement; however, in the event of any conflict or
inconsistency between the provisions of this Annex I, on the one hand, and the
provisions of the Master Repurchase Agreement, on the other, the provisions of
this Annex I shall govern and control.  All references in the Master Repurchase
Agreement and in this Annex I to “the Agreement” shall be deemed to mean and
refer to the Master Repurchase Agreement, as supplemented and modified by this
Annex I or as otherwise modified after the date hereof.
 
1.           APPLICABILITY; OTHER APPLICABLE ANNEXES
 
(a) Paragraph 1 of the Master Repurchase Agreement (“Applicability”) is hereby
deleted in its entirety and replaced with the following provisions of this
Section 1:
 
Seller and Buyer entered into the Original Agreement pursuant to which Buyer and
Seller agreed to enter into Transactions from time to time.  The parties have
agreed to amend and restate the Original Agreement as set forth herein.
 
From time to time the parties hereto may enter into transactions in which Seller
agrees to transfer to Buyer one or more Eligible Loans against the transfer of
funds by Buyer, with a simultaneous agreement by Buyer to transfer to Seller
such Eligible Loans at a date certain (or such earlier date, in accordance with
the terms hereof), against the transfer of funds by Seller.  Each such
transaction shall be referred to herein as a “Transaction” and, unless otherwise
agreed in writing, shall be governed by the Agreement, including any
supplemental terms or conditions contained in this Annex I and in any other
annexes identified herein or therein as applicable hereunder.
 
(b) In addition to this Annex I and the Schedules hereto, the following Annexes
and any Schedules thereto shall form a part of the Agreement and shall be
applicable thereunder:
 
Annex II – Names and Addresses for Communications Between Parties.
 
2.           ADDITIONAL AND SUBSTITUTE DEFINITIONS
 
(a) The following capitalized terms in Paragraph 2 of the Master Repurchase
Agreement (“Definitions”) are hereby deleted in their entirety:
 
(i)            “Additional Purchased Securities”;
 
(ii)           “Buyer’s Margin Amount”;
 
(iii)          “Buyer’s Margin Percentage”;
 
1

--------------------------------------------------------------------------------


 
(iv)           “Margin Notice Deadline”;
 
(v)            “Prime Rate”;
 
(vi)           “Purchased Securities”;
 
(vii)          “Seller’s Margin Amount”; and
 
(viii)         “Seller’s Margin Percentage”.
 
(b)           The following capitalized terms shall have the respective meanings
set forth below, in lieu of the meanings for such terms set forth in Paragraph 2
of the Master Repurchase Agreement (“Definitions”):
 
“Act of Insolvency” shall mean, with respect to any party, (i) the commencement
by such party as debtor of any case or proceeding under any bankruptcy,
insolvency, reorganization, liquidation, moratorium, dissolution, delinquency or
similar law, or the consent by such party to the appointment or election of a
receiver, conservator, trustee, custodian or similar official for such party or
any substantial part of its property, or the convening of any meeting of
creditors for purposes of commencing any such case or proceeding or seeking such
an appointment or election, (ii) the making by such party of a general
assignment for the benefit of creditors, or (iii) the admission in writing by
such party of its inability to pay its debts generally as they become due.
 
“Confirmation” shall have the meaning specified in Section 3(d) of this Annex I.
 
“Income” shall mean, with respect to any Purchased Loan at any time, any payment
or other cash distribution thereon of principal, interest, dividends, fees,
reimbursements or proceeds or other cash distributions thereon (including
casualty or condemnation proceeds).
 
“Margin Deficit” shall have the meaning specified in Section 4(a) of this
Annex I.
 
“Margin Excess” shall have the meaning specified in Section 4(c) of this
Annex I.
 
“Market Value” shall mean, with respect to any Purchased Loan as of any relevant
date, the lesser of (x) market value of such Purchased Loan on such date, as
determined by Buyer in its good faith but sole discretion, and (y) the par
amount of such Purchased Loan.
 
For purposes of Buyer’s determination, (i) the Market Value may be determined by
reference to an Appraisal, discounted cash flow analysis or other method (which
method shall be selected by Buyer in good faith), (ii) any amounts or claims
secured by related Eligible Property or Properties ranking senior to or pari
passu with the lien of the Purchased Loan may be deducted from the Market Value
of the Purchased Loan, (iii) the Market Value of any Defaulted Loan shall be
zero (unless Buyer otherwise specifies), (iv) Buyer may consider the
representations and warranties set forth in Exhibit V (including a breach
thereof), and exceptions thereto in its determination of the Market Value of the
Purchased Loans and (v) for the avoidance of doubt, Buyer may reduce Market
Value for any actual or potential risks (including risk of delay) posed by any
liens or claims on the related Eligible Property or Properties.  Seller shall
cooperate with Buyer in its determination of the Market Value of each item of
underlying collateral (including, without limitation, providing all information
and documentation in the possession of Seller regarding such item of underlying
collateral or otherwise required by Buyer in its commercially reasonable
judgment).
 
2

--------------------------------------------------------------------------------


 
“Price Differential” shall mean, with respect to any Transaction as of any date,
the aggregate amount obtained by daily application of the Pricing Rate for such
Transaction to the Repurchase Price thereof (excluding any amount attributable
to Price Differential in the definition thereof), calculated on a 365 day per
year basis for the actual number of days during the period commencing on (and
including) the Purchase Date for such Transaction and ending on (but excluding)
the date of determination (such aggregate amount to be reduced by any amount of
such Price Differential paid by Seller to Buyer, prior to such date, with
respect to such Transaction).
 
“Pricing Rate” shall mean, for any Purchased Loan and any Pricing Rate Period,
an annual rate equal to the LIBO Rate for such Pricing Rate Period plus the
Applicable Spread for the applicable Loan Type and shall be subject to
adjustment and/or conversion as provided in Sections 3(j) and 3(k) of this
Annex I.
 
“Purchase Date” shall mean, with respect to any Purchased Loan, the date on
which such Purchased Loan is transferred by Seller to Buyer.
 
“Purchase Price” shall mean, with respect to any Purchased Loan, the price at
which such Purchased Loan is transferred by Seller to Buyer on the applicable
Purchase Date.  The Purchase Price as of any Purchase Date for any Purchased
Loan of a particular Loan Type shall be an amount (expressed in dollars) equal
to the product obtained by multiplying (i) the Market Value of such Purchased
Loan (or the par amount of such Purchased Loan, if lower than the Market Value)
by (ii) the Purchase Percentage for the related Loan Type.
 
“Repurchase Date” shall mean, with respect to any Purchased Loan, the Facility
Termination Date or such earlier date specified in the related Confirmation, or,
if applicable, the related Early Repurchase Date or Accelerated Repurchase Date.
 
“Repurchase Price” shall mean, with respect to any Purchased Loan as of any
date, the price at which such Purchased Loan is to be transferred from Buyer to
Seller upon termination of the related Transaction; such price will be
determined in each case as the sum of the Purchase Price of such Purchased Loan
and the accrued and unpaid Price Differential with respect to such Purchased
Loan as of the date of such determination, minus all Income and other cash
actually received by Buyer in respect of such Transaction and applied towards
the Repurchase Price and/or Price Differential pursuant to Sections 3(i), 3(j),
4(a), 4(c), 5(b), 5(c), 5(d) and 5(e) of this Annex I.
 
(c)           In addition to the terms defined in Paragraph 2 of the Master
Repurchase Agreement  (“Definitions”) not otherwise deleted pursuant to
Section 2(a) of this Annex I and the terms defined in Section 2(b) of this
Annex I, the following capitalized terms shall have the respective meanings set
forth below:
 
“Accelerated Repurchase Date” shall have the meaning specified in
Section 14(b)(i) of this Annex I.
 
“Accepted Servicing Practices” shall mean, with respect to any Purchased Loan,
servicing practices in conformity with those accepted and prudent servicing
practices in the industry for loans of the same type and in a manner at least
equal in quality to the servicing the applicable servicer provides for assets
that are similar to such Purchased Loan.
 
“Affiliate” shall mean, when used with respect to any specified Person, any
other Person directly or indirectly controlling, controlled by, or under common
control with, such Person.  Control shall mean the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise, and “controlling” and “controlled” shall have meanings
correlative thereto.
 
3

--------------------------------------------------------------------------------


 
“Agreement” shall have the meaning specified in the introductory paragraph of
this Annex I.
 
“Alternate-Funded Aggregate Repurchase Price” shall mean, as of any date of
determination, the “Repurchase Price” (as defined in the Alternate-Funded
Repurchase Agreement) as of such date.
 
“Alternate-Funded Repurchase Agreement” shall mean the Repurchase Agreement,
dated as of October 30, 2007, between Seller and Buyer, as amended, supplemented
or modified from time to time.
 
“Alternative Rate” shall have the meaning specified in Section 3(e) of this
Annex I.
 
“Alternative Rate Transaction” shall mean, with respect to any Pricing Rate
Period, any Transaction with respect to which the Pricing Rate for such Pricing
Rate Period is determined with reference to the Alternative Rate.
 
“Applicable Spread” shall mean, (i)(a) with respect to a Purchased Loan (other
than Extended Loans), so long as no Seller Event of Default shall have occurred
and be continuing, the per annum rate specified in Schedule 1A attached hereto
(and, in the case of a Purchased Loan that has been, or is to be, pledged to the
trustee under the CDO Indenture or the CDO II Indenture, the per annum rate
specified in Schedule 1B attached hereto) as being the “Applicable Spread” for
the Purchased Loans in such Loan Type and (b) with respect to an Extended Loan,
so long as no Event of Default shall have occurred and be continuing, a per
annum rate specified in Schedule 1A attached hereto as being the “Applicable
Spread” for such Extended Loan (or such other spread notified in writing  by
Buyer to Seller as provided in Section 3(t)), and (ii) in each case, after the
occurrence and during the continuance of a Seller Event of Default, the
applicable per annum rate described in clause (i) of this definition, plus 400
basis points (4.0%).
 
“Appraisal” shall mean an appraisal of any Eligible Property prepared by a
licensed appraiser listed on Schedule 4 attached hereto, as such schedule may be
amended from time to time by Seller or Buyer upon approval by Buyer in its
reasonable discretion, in accordance with the Uniform Standards of Professional
Appraisal Practice of the Appraisal Foundation, in compliance with the
requirements of Title 11 of the Financial Institutions Reform, Recovery and
Enforcement Act of 1989 and utilizing customary valuation methods, such as the
income, sales/market or cost approaches, as any of the same may be updated by
recertification from time to time by the appraiser performing such Appraisal.
 
“Asset Base” shall mean, as of any date of determination, the aggregate Asset
Base Components of all Purchased Loans transferred by Seller to Buyer hereunder
as of such date.
 
“Asset Base Component” shall mean, as of any date of determination, with respect
to each Purchased Loan, the product of its Market Value multiplied by the
Purchase Percentage applicable to such Purchased Loan as of such date.
 
“Assignment of Leases” shall mean, with respect to any Purchased Loan that is a
Mortgage Loan, any assignment of leases, rents and profits or equivalent
instrument, whether contained in the related Mortgage or executed separately,
assigning to the holder or holders of such Mortgage all of the related
Mortgagor’s interest in the leases, rents and profits derived from the
ownership, operation, leasing or disposition of all or a portion of the related
Mortgaged Property as security for repayment of such Purchased Loan.
 
4

--------------------------------------------------------------------------------


 
“Assignment of Mortgage” shall mean, with respect to any Mortgage, an assignment
of the mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related property is
located to reflect the assignment and pledge of the Mortgage.
 
“Bailee” shall mean Paul, Hastings, Janofsky & Walker LLP or such other third
party as Buyer may approve in its sole discretion.
 
“Bailee Agreement” shall mean the Bailee Agreement among Seller, Buyer and
Bailee in the form of Exhibit VIII hereto.
 
“Blocked Account” shall have the meaning specified in Section 5(a) of this
Annex I.
 
“Blocked Account Agreement” shall mean the Amended and Restated Blocked Account
Agreement, in the form attached hereto as Exhibit VI (or such other form as
shall have been approved by Buyer, such approval not to be unreasonably
withheld, delayed or conditioned), dated as of the date hereof and executed by
Buyer, Seller and the Depository Bank (and any successor thereto or replacement
thereof executed by Buyer, Seller and the Depository Bank).
 
“Business Day” shall mean any day other than (i) a Saturday or Sunday and (ii) a
day on which the New York Stock Exchange, the Federal Reserve Bank of New York
or the Custodian is authorized or obligated by law or executive order to be
closed.
 
“Buyer” shall mean Goldman Sachs Mortgage Company, and any successor or assign.
 
“Buyer Event of Default” shall have the meaning specified in Section 14(c) of
this Annex I.
 
“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of the Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.
 
“CDO Asset” shall mean each Purchased Loan that has a Rating Agency Stressed LTV
(as defined in the CDO Indenture) that is less than 125% and a Rating Agency
Stressed DSCR (as defined in the CDO Indenture) greater than .80x.
 
“CDO II Asset” shall mean each Purchased Loan that has a Rating Agency Stressed
LTV (as defined in the CDO II Indenture) that is not greater than 95% and a
Rating Agency Stressed DSCR (as defined in the CDO II Indenture) not less than
1.05x.
 
“CDO Indenture” shall mean the Indenture dated as of July 20, 2004, among
Capital Trust RE CDO 2004-1 Ltd. and Capital Trust RE CDO 2004-1 Corp., as
co-issuers, and LaSalle Bank National Association, as trustee.
 
“CDO II Indenture” shall mean the Indenture for CT RE CDO 2005-1.
 
“CDO Purchased Loan” shall mean any Purchased Loan that meets the requirements
of Exhibit IX and is intended to be, or is, pledged to the trustee under the CDO
Indenture or the CDO II Indenture.
 
5

--------------------------------------------------------------------------------


 
“Change of Control” shall mean the occurrence of any of the following events:
 
(i)           a majority of the members of the board of directors of Seller
changes during any twelve (12) month period after the date hereof; or
 
(ii)           a merger, consolidation or other transaction in which a Person
which is not an Affiliate acquires in excess of 50% of the voting common equity
of Seller.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Collection Period” shall mean, with respect to the Remittance Date in any
month, the period beginning on but excluding the Cut-off Date in the month
preceding the month in which such Remittance Date occurs and continuing to and
including the Cut-off Date immediately preceding such Remittance Date.
 
“Costs” shall mean, with respect to any Purchased Loan, all out-of-pocket
obligations, costs, fees, indemnities and expenses in respect of such Purchased
Loan actually incurred by Buyer, that (i) arise out of Seller’s conduct or
(ii) (A) are required to be paid by the lender under the applicable Purchased
Loan Documents and (B) do not arise out of the gross negligence or willful
misconduct of the Buyer.
 
“Custodial Agreement” shall mean, with respect to Transactions involving
Purchased Loans, the Amended and Restated Custodial Agreement, dated as of the
date hereof, by and among Custodian, Seller and Buyer.
 
“Custodial Delivery Certificate” shall mean the custodial delivery certificate,
a form of which is attached hereto as Exhibit III, executed by Seller in
connection with its delivery of a Purchased Loan File to Buyer or its designee
(including the Custodian) pursuant to Section 7 of this Annex I.
 
“Custodian” shall mean Deutsche Bank Trust Company Americas or any successor
Custodian appointed by Buyer.
 
“Cut-off Date” shall mean the last Business Day of the calendar month preceding
each Remittance Date.
 
“Debt to Equity Ratio” shall mean the ratio of Total Indebtedness to Tangible
Net Worth (without regard to the application of FAS 140 or FIN 46).
 
“Debt Yield” shall mean, with respect to any Eligible Property or Properties
directly or indirectly securing a New Loan, the quotient (expressed as a
percentage) of (i) net operating income for the trailing twelve-month period for
the most recently ended fiscal quarter divided by (ii) the total amount of
indebtedness secured directly or indirectly by such Eligible Property or
Properties that are senior to or pari passu with the New Loan.
 
“Default” shall mean any event that, with the giving of notice, the passage of
time, or both, would constitute a Seller Event of Default.
 
“Defaulted Loan” shall mean any Purchased Loan as to which (i) there is a breach
beyond any applicable cure period of a representation, warranty or covenant by
the related borrower or obligor under the applicable Purchased Loan Documents or
by Seller under Exhibit V, (ii) there is a default beyond any applicable cure
period under the related Purchased Loan Documents in the payment when due of
interest, principal or any other amounts which default continues, (iii) there is
any other “Event of Default” under the related Purchased Loan Documents, (iv) to
the extent that the related Transaction is deemed to be a loan under federal,
state or local law, Buyer ceases to have a first priority perfected security
interest or (v) the related Purchased Loan File or any portion thereof has been
released from the possession of the Custodian under the Custodial Agreement to
anyone other than Buyer or any Affiliate of Buyer except in accordance with the
terms of the Custodial Agreement.
 
6

--------------------------------------------------------------------------------


 
“Depository Bank” shall mean PNC Bank, N.A. or any successor Depository Bank
appointed by Seller with the prior written consent of Buyer (which consent shall
not be unreasonably withheld, delayed or conditioned) which delivers a deposit
account agreement in the form of the Blocked Account Agreement or another form
reasonably acceptable to Buyer.
 
“Diligence Fee” shall mean fees payable by Seller to Buyer in respect of Buyer’s
legal and other expenses incurred in connection with its review of the Diligence
Materials, which fees shall not exceed (i) $10,000 for non-table funded
Purchased Loans and $15,000 for table funded Purchased Loans and (ii) with
respect to expenses not related to its review of the Diligence Materials but
otherwise related to asset funding, an aggregate of $35,000 annually.
 
“Diligence Materials” shall mean, with respect to any New Loan, the related
Preliminary Due Diligence Package together with the related Supplemental Due
Diligence Package.
 
“Disqualified Transferee” shall mean any one of the following:
 
(a)           iStar Financial and its Affiliates;
 
(b)           Anthracite Carbon Fund, together with any successor funds, to the
extent such funds are in the same business as their predecessor fund and its
Affiliates;
 
(c)           DB Realty Mezzanine Investment Fund I LLC and DB Realty Mezzanine
Investment Fund II LLC, together with any successor funds, to the extent such
funds are in the same business as their predecessor fund;
 
(d)           Brascan and its Affiliates;
 
(e)           Fortress/Draw Bridge and its Affiliates;
 
(f)           Whitehall;
 
(g)           Five Mile Capital and its Affiliates;
 
(h)           Fillmore Capital and its Affiliates;
 
(i)           Resource America and its Affiliates;
 
(j)           Northstar and its Affiliates;
 
(k)           Guggenheim and its Affiliates; and
 
(l)           SL Green/Gramercy Capital and their Affiliates.
 
“Draft Appraisal” shall mean a short form appraisal, “letter opinion of value,”
or any other form of draft appraisal reasonably acceptable to Buyer.
 
“Early Repurchase Date” shall have the meaning specified in Section 3(g) of this
Annex I.
 
7

--------------------------------------------------------------------------------


 
“Early Repurchase Deposit” shall have the meaning specified in Section 3(j) of
this Annex I.
 
“Early Repurchase Deposit Application Date” shall have the meaning specified in
Section 3(j) of this Annex I.
 
“Early Repurchase Deposit Funding Date” shall have the meaning specified in
Section 3(j) of this Annex I.
 
“EBITDA” shall mean, for each fiscal quarter, with respect to Seller and its
consolidated Subsidiaries, an amount equal to (a) Net Income for such period
(excluding the effect of any extraordinary gains or losses resulting from the
sale of property or non-cash gains or losses outside the ordinary course of
business), plus (b) without duplication, an amount which, in the determination
of Net Income for such period, has been deducted for (i) interest expense for
such period, (ii) total federal, state, foreign or other income or franchise
taxes for such period, and (iii) all depreciation and amortization for such
period, all as determined on a consolidated basis in accordance with the
methodology specified in the definition of Net Income, plus (c) any nonrecurring
fees and expenses incurred on or prior to the date of the execution and delivery
of the Agreement, excluding (d) any non-cash reserve activity.
 
“Eligible Loans” shall mean any of the following types of loans listed in (i)
through (v) below, (u) acceptable to Buyer in the exercise of its sole and
absolute discretion, (v) secured directly or indirectly by an Eligible Property,
(w) having a remaining term (after giving effect to the exercise of any
extension options) not to exceed seven (7) years, (x) as to which the applicable
representations and warranties set forth in Exhibit V are true and correct as of
the applicable Purchase Date, (y) with respect to any proposed CDO Purchased
Loan, as to which the eligibility criteria set forth in Exhibit IX are met as of
the applicable Purchase Date, and (z) has a maximum LTV of 85% (unless provided
below or is approved by Buyer on a case by case basis).
 
(i)           performing Mezzanine Loans which are secured by pledges of the
equity ownership interests in entities that directly or indirectly own Eligible
Properties (the “Mezzanine Loans”).
 
(ii)           senior participation interests (or a senior promissory note that
is, in effect, similar in nature to a senior participation interest) in
performing Mortgage Loans secured by first liens on Eligible Properties that
also may secure a junior promissory note (or junior interest) in such loan (the
“Senior First Mortgage B Notes”).
 
(iii)           junior participation interests (or a junior promissory note that
is, in effect, similar in nature to a junior participation interest) in
performing Mortgage Loans secured by first liens on Eligible Properties that
also secure a senior promissory note (or senior interest) in such loan (the
“Junior First Mortgage B Notes”).
 
(iv)           any other performing loan, participation interest, or other
junior mezzanine or subordinate investment which has a maximum LTV of 90% and
which does not otherwise conform to the criteria set forth in clauses (i)
through (iii) above that Buyer elects in its sole discretion to purchase (the
“Other Mezzanine Investments”).
 
(v)           any performing Stabilized Mortgage Loans with a maximum LTV of 85%
or any performing Transitional Mortgage Loans with a maximum LTV of 80%, in each
case secured by first liens on Eligible Properties.
 
8

--------------------------------------------------------------------------------


 
“Eligible Property” shall mean a property that is a multifamily, retail, office,
industrial, warehouse, condominium or hospitality property or such other
property type acceptable to Buyer in the exercise of its good faith business
judgment; provided, however, that Buyer shall determine in its sole and absolute
discretion, on a case-by-case basis, whether any healthcare related property,
such as assisted living, nursing homes, acute care, rehabilitation centers,
diagnostic centers and psychiatric centers, qualifies as an Eligible Property.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated
thereunder.  Section references to ERISA are to ERISA, as in effect at the date
of this Annex I and, as of the relevant date, any subsequent provisions of
ERISA, amendatory thereof, supplemental thereto or substituted therefor.
 
“ERISA Affiliate” shall mean any corporation or trade or business (whether or
not incorporated) that is a member of any group of organizations described in
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA of which
Seller is a member at any relevant time.
 
“Event of Default” shall mean a Buyer Event of Default or a Seller Event of
Default, as applicable.
 
“Extended Loan” shall have the meaning specified in Section 3(t) of this Annex
I.
 
“Facility Amount” shall mean, as of any date of determination, $200,000,000 less
the Alternate-Funded Aggregate Repurchase Price outstanding under the
Alternate-Funded Repurchase Agreement as of such date.
 
“Facility Termination Date” shall mean June 29, 2009 unless extended pursuant to
Section 3(r) of this Annex I.
 
“Federal Funds Rate” shall mean, for any day, an interest rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations at approximately 10:00 a.m.
(New York time) on such day or such transactions received by Buyer from three
Federal funds brokers of recognized standing selected by Buyer in its sole
discretion.
 
“Fee Letter” shall mean that certain letter agreement, dated as of August 15,
2006, between Buyer and Seller, as the same may be amended, supplemented or
otherwise modified from time to time.
 
“Filings” shall have the meaning specified in Section 6(b) of this Annex I.
 
“Final Approval” shall have the meaning specified in Section 3(c) of this Annex
I.
 
“Financial Covenant Compliance Certificate” shall mean an Officer’s Certificate
to be delivered, subject to Section 3(e)(2) of this Annex I, by Seller within
forty-five (45) days after the end of each fiscal quarter confirming that as of
the fiscal quarter most recently ended, Seller’s (i) Fixed Charge Ratio is
greater than or equal to 1.2:1, (ii) Debt to Equity Ratio is less than 5:1, and
(iii) Modified Debt to Equity Ratio is less than 10:1.
 
“Financing Transaction” shall mean a repurchase transaction or a financing
transaction between Buyer (or an Affiliate of Buyer) and a counterparty.
 
9

--------------------------------------------------------------------------------


 
“First Mortgage B Note” shall mean any Senior First Mortgage B Note or Junior
First Mortgage B Note.
 
“Fitch” shall mean Fitch Inc.
 
“Fixed Charge Ratio” shall mean, with respect to any period, the ratio of
(a) EBITDA for such period to (b) the sum of (i) interest expense and
(ii) preferred dividends (specifically excluding any convertible trust preferred
dividends) paid by Seller during such period.
 
“GAAP” shall mean United States generally accepted accounting principles
consistently applied as in effect from time to time.
 
“Governmental Authority” shall mean any national or federal government, any
state, regional, local or other political subdivision thereof with jurisdiction
and any Person with jurisdiction exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.
 
“Guarantee” shall mean, as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.  The amount of any Guarantee of a Person shall be
deemed to be an amount equal to the maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith in accordance with
GAAP.  The terms “Guarantee” and “Guaranteed” used as verbs shall have
correlative meanings.
 
“Hedging Transactions” shall mean, with respect to any or all of the Purchased
Loans, any short sale of U.S. Treasury Securities or mortgage-related
securities, futures contract (including Eurodollar futures) or options contract
or any interest rate swap, cap or collar agreement or similar arrangements
providing for protection against fluctuations in interest rates or the exchange
of nominal interest obligations, either generally or under specific
contingencies, entered into by Seller or the underlying obligor with respect to
any Purchased Loan and pledged to Seller as collateral for such Purchased Loan,
with one or more counterparties whose unsecured debt is rated at least AA (or
its equivalent) by any Rating Agency or, with respect to any Hedging Transaction
pledged to Seller as additional collateral for a Purchased Loan, such other
rating requirement applicable to such Hedging Transaction set forth in the
related Purchased Loan Documents or which is otherwise reasonably acceptable to
Buyer; provided that Seller shall not grant or permit any liens, security
interests, charges, or encumbrances with respect to any such hedging
arrangements for the benefit of any Person other than Buyer.
 
“Indebtedness” shall mean, for any Person:  (i) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (ii) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within ninety (90) days of the date the respective goods are delivered or the
respective services are rendered; (iii) Indebtedness of others secured by a lien
on the property of such Person, whether or not the respective Indebtedness so
secured has been assumed by such Person; (iv) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for account of such
Person; (v) Capital Lease Obligations of such Person; (vi) obligations of such
Person under repurchase agreements or like arrangements; (vii) Indebtedness of
others Guaranteed by such Person; (viii) all obligations of such Person incurred
in connection with the acquisition or carrying of fixed assets by such Person;
and (ix) Indebtedness of general partnerships of which such Person is a general
partner.
 
10

--------------------------------------------------------------------------------


 
“Indemnified Amounts” and “Indemnified Parties” shall have the respective
meanings specified in Section 20(a) of this Annex I.
 
“Insured Closing Letter and Escrow Instructions” shall mean a letter addressed
to Seller and Buyer from the title insurance underwriter (or any agent thereof)
acting as an agent for each Table Funded Purchased Loan and related escrow
instructions, which letter and instructions shall be in form and substance
reasonably acceptable to Buyer and Seller.
 
“LIBO Rate” shall mean, with respect to any Pricing Rate Period pertaining to a
Transaction, a rate per annum determined for such Pricing Rate Period in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):
 
LIBOR
   1 – Reserve Requirement   

 
 
“LIBOR” shall mean the rate per annum calculated as set forth below:
 
(i)           On each Pricing Rate Determination Date, LIBOR for the next
Pricing Rate Period will be the rate for deposits in United States dollars for a
one-month period which appears on Telerate Page 3750 as of 11:00 a.m., London
time, on such date; or
 
(ii)           On any Pricing Rate Determination Date on which no such rate
appears on Telerate Page 3750 as described above, LIBOR for the next Pricing
Rate Period will be determined on the basis of the arithmetic mean of the rates
at which deposits in United States dollars are offered by the Reference Banks at
approximately 11:00 a.m., London time, on such date to prime banks in the London
interbank market for a one-month period.
 
All percentages resulting from any calculations or determinations referred to in
this definition will be rounded upwards, if necessary, to the nearest multiple
of 1/100th of 1%, and all U.S. dollar amounts used in or resulting from such
calculations will be rounded to the nearest cent (with one-half cent or more
being rounded upwards).


“LIBOR Transaction” shall mean, with respect to any Pricing Rate Period, any
Transaction with respect to which the Pricing Rate for such Pricing Rate Period
is determined with reference to the LIBO Rate.
 
“Loan Type” shall mean, with respect to any Purchased Loan, the applicable loan
type listed in Schedule 1 attached hereto.
 
“LTV” shall mean, with respect to any Eligible Property or Properties, the ratio
of the aggregate outstanding debt (which shall include the related Eligible Loan
and all debt senior to or pari passu with such Eligible Loan) secured, directly
or indirectly, by such Eligible Property or Properties to the aggregate value of
such Eligible Property or Properties as determined by Buyer in its sole and
absolute discretion.  For purposes of Buyer’s determination, (i) the value may
be determined by reference to an Appraisal, discounted cash flow analysis or
other commercially reasonable method and (ii) for the avoidance of doubt, Buyer
may reduce value for any actual or potential risks (including risk of delay)
posed by any liens or claims on the related Eligible Property or Properties.
 
11

--------------------------------------------------------------------------------


 
“Margin Excess Advance” shall have the meaning specified in Section 4(c) of this
Annex I.
 
“Master Repurchase Agreement” shall have the meaning specified in the
introductory paragraph of this Annex I.
 
“Material Adverse Effect” shall mean a material adverse effect on (a) the
property, business, operations, financial condition or prospects of Seller,
(b) the ability of Seller to perform its obligations under any of the
Transaction Documents to which it is a party, (c) the validity or enforceability
of any of the Transaction Documents, (d) the rights and remedies of Buyer under
any of the Transaction Documents, (e) the timely payment of the Repurchase Price
of or accrued Price Differential in respect of the Purchased Loans or other
amounts payable in connection therewith, or (f) the aggregate value of the
Purchased Loans.
 
“Mezzanine Loan” shall mean any loan secured by a pledge of the direct or
indirect equity ownership interests in a Person that owns a Mortgaged Property
that also secures a Mortgage Note.
 
“Mezzanine Note” shall mean a note or other evidence of indebtedness of the
owner or owners of direct or indirect equity ownership interests in an
underlying real property owner secured by a pledge of such ownership interests.
 
“Modified Debt” shall mean, with respect to Seller, as of any date of
determination, the aggregate Indebtedness of Seller as of such date less (i) the
amount of any nonspecific balance sheet reserves maintained in accordance with
GAAP as of such date, (ii) the amount of liabilities resulting from the sale of
participation interests, provided that the related asset in which a
participation has been sold is reduced by the value of the participation
interest, (iii) liabilities resulting from the consolidation of Indebtedness
associated with any securitization where neither Seller nor any of its
affiliates was an issuer and where Seller has no recourse obligation for the
Indebtedness, and (iv) liabilities resulting from the consolidation of vehicles
managed by Seller or a Subsidiary of Seller in connection with a securitization
where Seller has less than a 50% equity interest.
 
“Modified Debt to Equity Ratio” shall mean the ratio of Modified Debt to
Tangible Net Worth.
 
“Monthly Statement” shall mean, for each calendar month during which the
Agreement shall be in effect, Seller’s or Servicer’s, as applicable,
reconciliation in arrears of beginning balances, interest and principal
paid-to-date and ending balances for each Purchased Loan, together with (a) an
Officer’s Certificate with respect to all Purchased Loans sold to Buyer as at
the end of such month, (b) a written report of any developments or events that
are reasonably likely to have a Material Adverse Effect, (c) a written report of
any and all written modifications to any Purchased Loan Documents, (d) a written
report of any delinquency and loss experience with respect to any Purchased Loan
and (e) such other internally prepared reports as mutually agreed by Seller and
Buyer which reconciliation, Officer’s Certificate and reports shall be delivered
to Buyer for each calendar month during the term of the Agreement within ten
(10) days following the end of each such calendar month.
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Mortgage” shall mean the mortgage, deed of trust, deed to secure debt or other
instruments, creating a valid and enforceable first or second lien, as
applicable, on or a first or second priority ownership interest in a Mortgaged
Property.
 
“Mortgage Loan” shall mean a commercial mortgage loan secured by a lien on real
property.
 
12

--------------------------------------------------------------------------------


 
“Mortgage Note” shall mean a note or other evidence of indebtedness of a
Mortgagor secured by a Mortgage.
 
“Mortgaged Property” shall mean the real property or properties securing
repayment of the debt evidenced by a Mortgage Note, or, in the case of any
Mezzanine Loan or Other Mezzanine Investment, owned indirectly by the related
obligor.
 
“Mortgagor” shall mean the obligor on a Mortgage Note, the grantor of the
related Mortgage and the owner of the related Mortgaged Property.
 
“Net Income” shall mean, with respect to any Person for any period, the
consolidated net income for such period of such Person as reported in such
Person’s financial statements prepared in accordance with GAAP.
 
“New Loan” shall mean an Eligible Loan that Seller proposes to sell to Buyer
pursuant to a Transaction.
 
“Officer’s Certificate” shall mean, as to any Person, a certificate of the chief
executive officer, the chief financial officer, the president, any vice
president or the secretary of such Person.
 
“Originated Loan” shall mean any loan that is an Eligible Loan and whose related
loan documents were prepared by Seller or an Affiliate controlled by Seller.
 
“Permitted Transferee” shall mean any of the following which is not a
Disqualified Transferee:
 
(i)           any Affiliate of Buyer; or
 
(ii)          any Person that is an insurance company, bank, savings and loan
association, trust company, commercial credit corporation, pension plan, pension
fund or pension fund advisory firm, mutual fund or other investment company,
governmental entity or plan, or a financial institution substantially similar to
any of the foregoing and being experienced in making commercial loans and which
holds at least $600,000,000 of real estate or other assets (including, without
limitation, loans secured directly or indirectly by real estate assets) located
in the United States (or any entity wholly-owned by any one or more institutions
meeting the foregoing criteria).
 
“Person” shall mean an individual, corporation, limited liability company,
business trust, partnership, joint tenant or tenant-in-common, trust,
unincorporated organization, or other entity, or a federal, state or local
government or any agency or political subdivision thereof.
 
“Plan” shall mean an employee benefit or other plan established or maintained
during the five-year period ended prior to the date of the Agreement or to which
Seller or any ERISA Affiliate makes, is obligated to make or has, within the
five-year period ended prior to the date of the Agreement, been required to make
contributions and that is covered by Title IV of ERISA or Section 302 of ERISA
or Section 412 of the Code.
 
“Plan Assets” shall mean assets of any (i) employee benefit plan (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, (ii) plan (as defined in
Section 4975(e)(l) of the Code) subject to Section 4975 of the Code, or
(iii) governmental plan (as defined in Section 3(32) of ERISA) subject to any
other federal, state or local laws, rules or regulations substantially similar
to Title I of ERISA or Section 4975 of the Code.
 
13

--------------------------------------------------------------------------------


 
“Pre-Existing Loans” shall mean any loan that is an Eligible Loan and is not an
Originated Loan.
 
“Preliminary Approval” shall have the meaning specified in Section 3(b) of this
Annex I.
 
“Preliminary Due Diligence Package” shall mean, with respect to any New Loan,
the following due diligence information, to the extent applicable, relating to
such New Loan to be provided by Seller to Buyer pursuant to this Annex I:
 
(i)           a summary memorandum, among other things, outlining the proposed
transaction, including potential transaction benefits and all material
underwriting risks, all Underwriting Issues, anticipated exit strategies, and
all other characteristics of the proposed transaction that a prudent buyer would
consider material;
 
(ii)          current rent roll, if applicable;
 
(iii)         cash flow pro-forma, plus historical information, if available;
 
(iv)         indicative debt service coverage ratios;
 
(v)          indicative loan-to-value ratio;
 
(vi)         Seller’s or any Affiliate’s relationship with its potential
underlying borrower or any affiliate;
 
(vii)        [Reserved];
 
(viii)       [Reserved];
 
(ix)          third party reports, to the extent available and applicable,
including:
 
(a)          engineering and structural reports;
 
(b)          current Appraisal;
 
(c)          Phase I environmental report (including asbestos and lead paint
report) and, if applicable, Phase II or other follow-up environmental report if
recommended in Phase I;
 
(d)          seismic reports; and
 
(e)          operations and maintenance plan with respect to asbestos containing
materials;
 
(x)           analyses and reports with respect to such other matters concerning
the New Loan as Buyer may in its sole discretion require;
 
(xi)          documents evidencing such New Loan, or current drafts thereof,
including, without limitation, underlying debt and security documents,
guaranties, underlying borrower’s organizational documents, warrant agreements,
loan and collateral pledge agreements, and intercreditor agreements, as
applicable;
 
(xii)         a list that specifically and expressly identifies any Purchased
Loan Documents that relate to such Purchased Loan but are not in Seller’s
possession;
 
14

--------------------------------------------------------------------------------


 
(xiii)        in the case of a participation interest, all information described
in this definition which would otherwise be provided for the underlying Mortgage
Loan if it constituted an Eligible Loan except that, as to items set forth in
subparagraphs (ix), to the extent Seller possesses such information or has
access to such information because it was provided to the related lead lender
and made available to Seller, and in addition, all documentation evidencing the
participation interest; and
 
(xiv)        insurance documentation as shall be satisfactory to Buyer (which
shall evidence terrorism insurance coverage and such other customary insurance
coverage satisfactory to Buyer in its sole discretion).
 
“Pricing Rate Determination Date” shall mean, with respect to any Pricing Rate
Period, the second (2nd) London Banking Day preceding the first day of the
Pricing Rate Period.  For purposes of this definition, “London Banking Day”
shall mean a day on which commercial banks are open for general business
(including dealings in foreign exchange and foreign currency deposits) in
London, England.
 
“Pricing Rate Period” shall mean (i) in the case of the first Pricing Rate
Period with respect to any Transaction, the period commencing on and including
the Purchase Date for such Transaction and ending on and including the last day
of the calendar month in which the Purchase Date occurs, and (ii) in the case of
any subsequent Pricing Rate Period, the period commencing on and including the
first day of a calendar month and ending on and including the last day of such
calendar month; provided, however, that in no event shall any Pricing Rate
Period end subsequent to the Repurchase Date.
 
“Principal Payment” shall mean, with respect to any Purchased Loan, any payment
or prepayment of principal received in respect thereof (including casualty or
condemnation proceeds to the extent such proceeds are not required under the
underlying loan documents to be reserved, escrowed, readvanced or applied for
the benefit of the obligor or the underlying real property).  For purposes of
clarification, prepayment premiums, fees or penalties shall not be deemed to be
principal.
 
“Purchase Percentage” shall mean, (i) with respect to any Purchased Loan (other
than an Extended Loan), the “Purchase Percentage” specified in Schedule 1A
attached hereto (and, in the case of a Purchased Loan that has been, or is to
be, pledged to the trustee under the CDO Indenture or the CDO II Indenture, the
Purchase Percentage specified in Schedule 1B attached hereto) for the related
Loan Type (or as otherwise specified in the applicable Confirmation) and (ii)
with respect to any Extended Loan, the “Purchase Percentage” specified in
Schedule 1A for an Extended Loan (or as otherwise notified in writing by Buyer
to Seller as provided in Section 3(t) of this Annex I).
 
“Purchased Loan Documents” shall mean, with respect to a Purchased Loan, the
documents comprising the Purchased Loan File for such Purchased Loan.
 
“Purchased Loan File” shall mean the documents specified as the “Purchased Loan
File” in Section 7(b) of this Annex I, together with any additional documents
and information required to be delivered to Buyer or its designee (including the
Custodian) pursuant to this Annex I.
 
“Purchased Loan Information” shall mean, with respect to each Purchased Loan,
the information set forth in Schedule 3 attached hereto.
 
“Purchased Loans” shall mean (i) with respect to any Transaction, the Eligible
Loans sold by Seller to Buyer in such Transaction and (ii) with respect to the
Transactions in general, all Eligible Loans sold by Seller to Buyer and any
additional cash and/or other assets delivered by Seller to Buyer pursuant to
Section 4(a) of this Annex I.
 
15

--------------------------------------------------------------------------------


 
“Purchased Loan Schedule” shall mean a schedule of Purchased Loans attached to
each Trust Receipt and Custodial Delivery Certificate containing information
substantially similar to the Purchased Loan Information.
 
“Quarterly Report” shall mean, for each fiscal quarter during which the
Agreement shall be in effect, Seller’s or Servicer’s, as applicable, written
report summarizing, with respect to the Mortgaged Properties securing each
Purchased Loan (or, in the case of a Purchased Loan secured (directly or
indirectly) by a portfolio of Mortgaged Properties, such information on a
consolidated basis), the net operating income, debt service coverage, occupancy,
the revenues per room (for hospitality properties) and sales per square footage
(for retail properties), in each case, to the extent received by Seller, and
such other information as mutually agreed by Seller and Buyer, which report
shall be delivered to Buyer for each fiscal quarter during the term of the
Agreement within sixty (60) days following the end of each such fiscal quarter.
 
“Rating Agency” shall mean any of Fitch, Moody’s and Standard & Poor’s.
 
“Reference Banks” shall mean one or more banks selected by Buyer, each of which
shall (i) be a leading bank engaged in transactions in Eurodollar deposits in
the international Eurocurrency market and (ii) have an established place of
business in London.  Initially, the sole Reference Bank shall be JPMorgan Chase
Bank.  If any Reference Bank is unwilling or unable to act as such or if Buyer
shall terminate the appointment of any Reference Bank or if any Reference Bank
is removed from the Reuters Monitor Money Rates Service or in any other way fail
to meet the qualifications of a Reference Bank, Buyer in the exercise of its
good faith business judgment may designate one or more alternative banks meeting
the criteria specified in clauses (i) and (ii) above.
 
“Regulations T, U and X” shall mean Regulations T, U and X of the Board of
Governors of the Federal Reserve System (or any successor), as the same may be
modified and supplemented and in effect from time to time.
 
“Remittance Date” shall mean the first (1st) calendar day of each month, or the
next succeeding Business Day, if such calendar day shall not be a Business Day.
 
“Repurchase Assets” shall have the meaning specified in Section 6(a).
 
“Requirement of Law” shall mean any law, treaty, rule, regulation, code,
directive, policy, order or requirement or determination of an arbitrator or a
court or other governmental authority whether now or hereafter enacted or in
effect.
 
“Reserve Requirement” shall mean, with respect to any Pricing Rate Period, the
aggregate (without duplication) of the rates (expressed as a decimal fraction)
of reserve requirements in effect during such Pricing Rate Period (including,
without limitation, basic, supplemental, marginal and emergency reserves under
any regulations of the Board of Governors of the Federal Reserve System or other
governmental authority having jurisdiction with respect thereto) dealing with
reserve requirements prescribed for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of such Board of Governors)
maintained by Buyer.
 
“Reset Date” shall mean, with respect to any Pricing Rate Period, the second
(2nd) Business Day preceding the first day of such Pricing Rate Period with
respect to any Transaction.
 
“Scheduled Purchase Date” shall mean the date agreed between the parties or
specified in the applicable Confirmation as the “Purchase Date” or the
“Scheduled Purchase Date”.
 
16

--------------------------------------------------------------------------------


 
“Seller” shall mean Capital Trust, Inc., a Maryland corporation and its
permitted successors and assigns.
 
“Seller Event of Default” shall have the meaning specified in Section 14(a) of
this Annex I.
 
“Servicer” shall have the meaning specified in Section 22(a) of this Annex I.
 
“Servicing Agreement” shall have the meaning specified in Section 22(b) of this
Annex I.
 
“Servicing Fee” shall mean the “Servicing Fees” as defined in the Servicing
Agreement payable to the Servicer thereunder.
 
“Servicing Records” shall have the meaning specified in Section 22(b) of this
Annex I.
 
“Significant Modification” shall mean (a) any modification or amendment of a
Purchased Loan which:
 
(i)            reduces the principal amount of the Purchased Loan in question
other than (1) with respect to a dollar-for-dollar principal payment or
(2) reductions of principal to the extent of deferred, accrued or capitalized
interest added to principal which additional amount was not taken into account
by Buyer in determining the related Purchase Price;
 
(ii)            increases the principal amount of a Purchased Loan other than
increases which are derived from accrual or capitalization of deferred interest
which is added to principal or protective advances;
 
(iii)            modifies the payments of principal and interest when due of the
Purchased Loan in question;
 
(iv)            changes the frequency of scheduled payments of principal and
interest in respect of a Purchased Loan;
 
(v)            subordinates the lien priority of the Purchased Loan or the
payment priority of the Purchased Loan other than subordinations expressly
required under the then existing terms and conditions of the Purchased Loan
(provided, however, the foregoing shall not preclude the execution and delivery
of subordination, nondisturbance and attornment agreements with tenants,
subordination to tenant leases, easements, plats of subdivision and condominium
declarations and similar instruments which in the commercially reasonable
judgment of Seller do not materially adversely affect the rights and interest of
the holder of the Purchased Loan in question);
 
(vi)            releases any collateral for the Purchased Loan other than
releases required under the then existing Purchased Loan Documents or releases
in connection with eminent domain or under threat of eminent domain;
 
(vii)            waives, amends or modifies any cash management or reserve
account requirements of the Purchased Loan other than changes required under the
then existing Purchased Loan Documents;
 
17

--------------------------------------------------------------------------------


 
(viii)            waives any due-on-sale or due-on-encumbrance provisions of the
Purchased Loan other than waivers required to be given under the then existing
Purchased Loan Documents; and
 
(b)           any other modification, amendment or other material action with
respect to a Purchased Loan (or the related mortgage loan, if such Purchased
Loan is a Mezzanine Loan or Other Mezzanine Investment) which under the terms of
the related intercreditor agreement or participation agreement, as the case may
be, requires the consent of Seller or its “operating advisor” or the agent (as
distinct from consultation rights).
 
“Stabilized” shall refer to a Mortgage Loan that has a Debt Yield (as calculated
by Buyer) of greater than 10%.
 
“Standard & Poor’s” shall mean Standard & Poor’s Ratings Services, Inc., a
division of the McGraw Hill Companies Inc.
 
“Subsidiary” shall mean, with respect to any Person, any other Person of which
at least a majority of the securities or other ownership interests having by the
terms thereof ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions of such corporation,
partnership or other entity (irrespective of whether or not at the time
securities or other ownership interests of any other class or classes of such
corporation, partnership or other entity shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.
 
“Supplemental Due Diligence Package” shall mean, (i) with respect to any New
Loan, information or deliveries concerning such New Loan that Buyer shall
request in addition to the Preliminary Due Diligence Package, including, without
limitation, a credit approval memorandum representing the final terms of the
underlying transaction, a loan-to-value ratio computation and a final debt
service coverage ratio computation for such New Loan and (ii) with respect to
any Extended Loan, information or deliveries concerning such Extended Loan that
Buyer shall reasonably request, including, without limitation, such information
or documents as may be necessary for Buyer to recalculate the LTV of such
Extended Loan and/or the debt service coverage ratio for such Extended Loan.
 
“Survey” shall mean a certified ALTA/ACSM (or applicable state standards for the
state in which a Mortgaged Property is located) survey of a Mortgaged Property
prepared by a registered independent surveyor and in form and content reasonably
satisfactory to Buyer and the company issuing the Title Policy for such
Mortgaged Property.
 
“Table Funded Purchased Loan” shall mean a Purchased Loan which is sold to Buyer
simultaneously with the origination or acquisition thereof, which origination or
acquisition is financed with the Purchase Price, pursuant to Seller’s request,
paid directly to a title company or other settlement agent, in each case,
approved by Buyer, for disbursement in connection with such origination or
acquisition.  A Purchased Loan shall cease to be a Table Funded Purchased Loan
after the Custodian has delivered a Trust Receipt to Buyer certifying its
receipt of the Purchased Loan File therefor.
 
“Tangible Net Worth” shall mean, as of any date of determination, (a) all
amounts which would be included under capital (it being agreed that any
convertible trust preferred securities and any unfunded commitments or capital
which can be drawn will be included as capital) on the balance sheet of Seller
at such date, determined in accordance with GAAP as of such date, less
(b)(i) amounts owing to Seller from Affiliates and (ii) intangible assets of the
Seller as of such date.
 
18

--------------------------------------------------------------------------------


 
“Table Funded Trust Receipt” shall have the meaning given to such term in the
Custodial Agreement.
 
“Telerate Page 3750” shall mean the display page currently so designated on the
Dow Jones Telerate Service (or such other page as may replace that page on that
service for the purpose of displaying comparable rates or prices).
 
“Title Policy” shall have the meaning specified in paragraph 2(d) of Exhibit V.
 
“Total Indebtedness” shall mean, with respect to Seller, as of any date of
determination, the aggregate Indebtedness of Seller as of such date less (i) the
amount of any nonspecific balance sheet reserves maintained in accordance with
GAAP as of such date, (ii) the amount of liabilities resulting from the sale of
participation interests, provided that the related asset in which a
participation has been sold is reduced by the value of the participation
interest, (iii) liabilities resulting from the consolidation of Indebtedness
associated with any securitization where Seller has no recourse obligation for
the Indebtedness and (iv) liabilities resulting from the consolidation of
vehicles managed by Seller or a Subsidiary of Seller in connection with a
securitization where Seller has less than a 50% equity interest.
 
“Transaction” shall have the meaning specified in Section 1(a) of this Annex I.
 
“Transaction Conditions Precedent” shall have the meaning specified in
Section 3(e) of this Annex I.
 
“Transaction Costs” shall mean, with respect to any Purchased Loan, all actual
out-of-pocket reasonable costs and expenses paid or incurred by Buyer and
payable by Seller relating to the purchase of such Purchased Loan (including
legal fees and other fees described in Section 20(b) of this
Annex I).  Transaction Costs shall not include costs incurred by Buyer for
overhead and general administrative expenses.
 
“Transaction Documents” shall mean, collectively, the Agreement (including this
Annex I and any other annexes and schedules attached to the Agreement), the Fee
Letter, the Blocked Account Agreement, the Custodial Agreement, the Servicing
Agreement, the Transfer Documents, all Confirmations executed pursuant to this
Annex I in connection with specific Transactions and all other documents
executed in connection herewith and therewith.
 
“Transfer Documents” shall mean, with respect to any Purchased Loan, all
applicable documents described in Section 7(b) of this Annex I necessary to
transfer all of Seller’s right, title and interest in such Purchased Loan to
Buyer in accordance with the terms of this Annex I.
 
“Transitional” shall refer to a Mortgage Loan that has a Debt Yield (as
calculated by Buyer) of less than or equal to 10% but greater than or equal to
5%.
 
“Trust Receipt” shall mean a trust receipt issued by the Custodian or the
Bailee, as applicable, to Buyer confirming the Bailee’s or the Custodian’s, as
applicable, possession of certain Purchased Loan Files which are the property of
and held by the Bailee or the Custodian, as applicable, on behalf of Buyer (or
any other holder of such trust receipt) in the form required under the Custodial
Agreement or the Bailee Agreement.
 
19

--------------------------------------------------------------------------------


 
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that if by reason of mandatory provisions of
law, the perfection or the effect of perfection or non-perfection of any
security interest is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, with respect to perfection or the effect of
perfection or non-perfection, “UCC” shall mean the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions of this Annex I
relating to such perfection or effect of perfection or non-perfection.
 
“Underwriting Issues” shall mean, with respect to any Eligible Loan as to which
Seller intends to request a Transaction, all material information that has come
to Seller’s attention that, based on the making of reasonable inquiries and the
exercise of reasonable care and diligence under the circumstances, would, in the
context of the totality of the Transaction in question, be considered a
materially “negative” factor (either separately or in the aggregate with other
information), (including, but not limited to, whether any of the Eligible Loans
were repurchased from any warehouse loan facility or a repurchase transaction
due to the breach of a representation and warranty or a material defect in loan
documentation or closing deliveries (such as any absence of any material
Purchased Loan Document(s)), to a reasonable institutional mortgage or mezzanine
loan buyer in determining whether to originate or acquire the Eligible Loan in
question.
 
3.           INITIATION; CONFIRMATION; TERMINATION; FEES
 
Paragraph 3 of the Master Repurchase Agreement (“Initiation; Confirmation;
Termination”) is hereby deleted in its entirety and replaced by the following
provisions of this Section 3:
 
(a)           Seller may, from time to time, prior to the Facility Termination
Date, request that Buyer enter into a Transaction with respect to one or more
New Loans.  Seller shall initiate each request by submitting a Preliminary Due
Diligence Package for Buyer’s review and approval.  Notwithstanding anything to
the contrary herein, Buyer shall have no obligation to consider for purchase any
New Loan if, immediately after the purchase of such New Loan, the aggregate
Repurchase Price (including such New Loan and excluding the Price Differential
with respect to the Purchased Loans as of the date of determination) exceeds the
Facility Amount.  Buyer shall have the right to review all New Loans proposed to
be sold to Buyer in any Transaction and to conduct its own due diligence
investigation of such New Loans as Buyer determines is reasonably
necessary.  Seller agrees to reimburse Buyer promptly for its Diligence Fees
upon request for payment or reimbursement thereof.  Notwithstanding any
provision to the contrary herein or any other Transaction Document, Buyer shall
be entitled to make a determination, in its sole and absolute discretion,
whether a New Loan qualifies as an Eligible Loan or whether to reject any or all
of the New Loans proposed to be sold to Buyer by Seller.
 
(b)           Upon Buyer’s receipt of a Preliminary Due Diligence Package with
respect to a New Loan, Buyer shall have the right, within two (2) Business Days,
to request a Supplemental Due Diligence Package to evaluate such New Loan.  Upon
Buyer’s receipt of such Supplemental Due Diligence Package or Buyer’s waiver
thereof, Buyer shall within three (3) Business Days either (i) notify Seller of
Buyer’s intent to proceed with the Transaction and of its determination with
respect to the Purchase Price and the Market Value for the related New Loans
(such notice, a “Preliminary Approval”) or (ii) deny, in Buyer’s sole and
absolute discretion, Seller’s request for the applicable Transaction.  Buyer’s
failure to respond to Seller within three (3) Business Days, as applicable,
shall be deemed to be a denial of Seller’s request to enter into the proposed
Transaction, unless Buyer and Seller have agreed otherwise in writing.
 
(c)           Upon Seller’s receipt of Buyer’s Preliminary Approval with respect
to a Transaction, Seller shall, if Seller desires to enter into such Transaction
with respect to the related New Loans upon the terms set forth by Buyer in its
Preliminary Approval, deliver the documents set forth below in this Section 3(c)
with respect to each New Loan and related Eligible Property or Properties (to
the extent not already delivered in the Preliminary Due Diligence Package or in
the Supplemental Due Diligence Package) as a condition precedent to Buyer’s
Final Approval and issuance of a Confirmation, all in a manner reasonably
satisfactory to Buyer and pursuant to documentation reasonably satisfactory to
Buyer:
 
20

--------------------------------------------------------------------------------


 
(i)           Delivery of Purchased Loan Documents.  Seller shall deliver to
Buyer: (x) with respect to any New Loan that is a Pre-Existing Loan, copies of
the Purchased Loan Documents, except for such Purchased Loan Documents that
Seller expressly and specifically disclosed in Seller’s Preliminary Due
Diligence Package were not in Seller’s possession; and (y) with respect to any
New Loan that is an Originated Loan, drafts of the Purchased Loan Documents.
 
(ii)           Environmental and Engineering.  Buyer shall have received a
“Phase 1” (and, if necessary, “Phase 2”) environmental report, an asbestos
survey, if applicable, and an engineering report, each in form reasonably
satisfactory to Buyer, by an engineer and an environmental consultant, each as
listed on Schedules 5 and 6, respectively, as such schedules may be amended from
time to time by Seller or Buyer upon approval by Buyer in its reasonable
discretion.
 
(iii)           Appraisal.  If obtained by Seller, Buyer shall have received
either an Appraisal or a Draft Appraisal of the related Eligible Property or
Properties.  If Buyer receives only a Draft Appraisal prior to entering into a
Transaction, Seller shall deliver an Appraisal on or before thirty (30) days
after the Purchase Date.
 
(iv)           Insurance.  Buyer shall have received certificates or other
evidence of insurance detailing insurance coverage in respect of the related
Eligible Property or Properties of types (including but not limited to casualty,
general liability and terrorism insurance coverage), in amounts, with insurers
and otherwise in compliance with the terms, provisions and conditions set forth
in the Purchased Loan Documents and otherwise reasonably satisfactory to
Buyer.  Such certificates or other evidence shall indicate that Seller (or as to
a New Loan that is a participation interest, the lead lender on the related
whole loan in which Seller is a participant) will be named as an additional
insured as its interest may appear and shall contain a loss payee endorsement in
favor of such additional insured with respect to the policies required to be
maintained under the Purchased Loan Documents.
 
(v)           Opinions of Counsel.  Buyer shall have received copies of all
legal opinions with respect to the New Loan (which shall include a
non-consolidation opinion, if applicable) that shall be in form and substance
reasonably satisfactory to Buyer.
 
(vi)           Title Policy.
 
(a)            With respect to any New Loan that is a Mortgage Loan, Seller
shall have delivered to Buyer (1) an unconditional commitment from the title
company to issue a Title Policy or Policies in favor of Seller and Seller’s
successors and/or assigns with respect to Seller’s interest in the related real
property with an amount of insurance that shall be not less than the related
Repurchase Price or such other amount as Buyer shall require in its reasonable
discretion or (2) an endorsement or confirmatory letter from the existing title
company to an existing Title Policy (in an amount not less than the related
Repurchase Price or such other amount as Buyer shall require in its reasonable
discretion) in favor of Seller and Seller’s successors and/or assigns that adds
such parties as an additional insured.
 
21

--------------------------------------------------------------------------------


 
(b)            With respect to any New Loan that is a First Mortgage B-Note,
Seller shall have delivered to Buyer a copy of an unconditional commitment from
the title company to issue a Title Policy or endorse an existing Title Policy in
favor of the lead lender to whom the related obligor issued the related Mortgage
Note, in an amount not less than the amount of such Mortgage Note and, if the
First Mortgage B-Note is evidenced by a separate promissory note rather than a
participation certificate, in an amount not less than the amount of all Mortgage
Notes secured by the Mortgage that secures the related promissory notes.
 
(c)            With respect to a Mezzanine Loan or Other Mezzanine Investment,
(i) Seller shall have delivered to Buyer such evidence as Buyer on a
case-by-case basis, in its sole discretion, shall require of the ownership of
the real property underlying the New Loan including, without limitation, (i) a
copy of a Title Policy, issued by a title insurer and with such endorsements
(including, without limitation, a “Mezzanine Lender’s Endorsement”, if obtained
by Seller), in each case acceptable to Buyer in its sole discretion, showing
that title is vested in the related obligor or in an entity in whom such obligor
holds an equity interest and (ii) if obtained by Seller, Seller shall have
delivered to Buyer an Eagle 9 (or similar) UCC Title Policy, which policy shall
(x) provide an amount of insurance that shall be not less than the related
Repurchase Price or such other amount as Buyer shall require in its sole
discretion, (y) insure Seller’s security interest in the equity interests
pledged and (z) be assignable by its terms with a transfer of the Mezzanine Loan
or Other Mezzanine Investment, as applicable.
 
(vii)           Additional Real Estate Matters.  To the extent obtained by
Seller, Seller shall have delivered to Buyer such other real estate related
certificates and documentation as may have been requested by Buyer, such
as:  (a) certificates of occupancy issued by the appropriate Governmental
Authority and either letters certifying that the related Eligible Property or
Properties are in compliance with all applicable zoning laws issued by the
appropriate Governmental Authority or evidence that the related Title Policy
includes a zoning endorsement; and (b) abstracts of all leases in effect at the
Mortgaged Property delivered in connection with the New Loan.
 
(viii)           First Mortgage B-Notes.  In the case of a First Mortgage
B-Note, in addition to the delivery of the items in clauses (iv), (v) and (vi),
Buyer shall have received all documentation specified in clauses (i) through (v)
and (vii) as if the underlying Mortgage Loan were the direct collateral to the
extent Seller possesses such documentation or has access to such documentation
because it was provided to the related lead lender and made available to Seller
and, to the extent applicable, all documents evidencing a participation
interest, including, but not limited to, an original participation certificate,
if applicable, and the related participation agreement and/or the related
intercreditor agreement.
 
(ix)           Other Documents.  Buyer shall have received such other documents
as Buyer or its counsel shall reasonably deem to be necessary.
 
Within three (3) Business Days of Seller’s delivery of the documents and
materials contemplated in clauses (i) through (ix) above, Buyer shall either (A)
if the Purchased Loan Documents with respect to the New Loan are not reasonably
satisfactory in form and substance to Buyer, notify Seller that Buyer has not
approved the New Loan or (B) notify Seller that Buyer agrees to purchase the New
Loan, subject to satisfaction (or waiver by Buyer) of the Transaction Conditions
Precedent (a “Final Approval”) set forth in Section 3(e) below.  Buyer’s failure
to respond to Seller within three (3) Business Days shall be deemed to be a
denial of Seller’s request that Buyer purchase the New Loan, unless Buyer and
Seller have agreed otherwise in writing.
 
22

--------------------------------------------------------------------------------


 
(d)           Buyer shall promptly deliver to Seller a written confirmation of
any Final Approval in the form of Exhibit I attached hereto of each proposed
Transaction (a “Confirmation”); provided that, unless otherwise agreed by
Seller, Buyer shall deliver a separate Confirmation with respect to each New
Loan (and, in this connection, shall set forth (a) the name of the borrower with
respect to the New Loan, (b) the loan agreement (including the date) or other
document or instrument pursuant to which the related New Loan is made or
governed, and (c) the initial or then outstanding principal amount of the
related New Loan), shall identify Buyer and Seller, and shall set forth (i) the
Purchase Date, (ii) the Purchase Price for such New Loan (which based on Buyer’s
diligence may be different than the Purchase Price set forth in the Preliminary
Approval delivered to Seller), (iii) the Repurchase Date, (iv) the Pricing Rate
applicable to such New Loan (including the Applicable Spread) and (v) any
additional terms or conditions not inconsistent with the Agreement reasonably
and in good faith requested by Buyer which do not have the effect of materially
changing the terms and conditions of the Agreement.  Each Confirmation shall be
deemed to be incorporated herein by reference with the same effect as if set
forth herein at length.  With respect to any Transaction, the Pricing Rate shall
be determined initially on the Pricing Rate Determination Date applicable to the
first Pricing Rate Period for such Transaction and shall be reset on each Reset
Date for the next succeeding Pricing Rate Period for such Transaction.  Buyer or
its agent shall determine in accordance with the terms of the Agreement the
Pricing Rate on each Pricing Rate Determination Date for the related Pricing
Rate Period and notify Seller of such rate for such period on the Reset Date.
 
(e)           Provided that each of the Transaction Conditions Precedent set
forth in this Section 3(e) shall have been satisfied (or waived by Buyer), and
subject to Seller’s rights under Section 3(f), Buyer shall transfer the Purchase
Price to Seller with respect to each New Loan for which it has issued a
Confirmation on the Purchase Date specified in such Confirmation (provided
Seller has not objected to such Confirmation within the time frame permitted
under Section 3(f)), which shall be not more than two (2) Business Days
following the issuance of such Confirmation of a Transaction by Buyer in
accordance with this Section 3, and the related Purchased Loan shall be
concurrently transferred by Seller to Buyer or its nominee.  For purposes of
this Section 3(e), the “Transaction Conditions Precedent” shall be satisfied
with respect to any proposed Transaction if:
 
(1)           no (x) monetary or material non-monetary Default or (y) Event of
Default under the Agreement shall have occurred and be continuing as of the
Purchase Date for such proposed Transaction;
 
(2)           Seller shall have delivered to Buyer a true and accurate Financial
Covenant Compliance Certificate with respect to Seller’s most recently ended
fiscal quarter;
 
(3)           Seller shall have delivered to Buyer an Officer’s Certificate of
Seller certifying that (A) the representations and warranties made by Seller in
any of the Transaction Documents are true and correct in all material respects
as of the Purchase Date for such Transaction and unless waived by Buyer (except
(i) such representations which by their terms speak as of a specified date and
(ii) to the extent such representations and warranties have been previously
qualified and such qualifications have been accepted by Buyer), (B) Seller is in
compliance with all governmental licenses and authorizations, (C) Seller is
qualified to do business, validly existing and, to the extent determinable, in
good standing, in all required jurisdictions, (D) the facts set forth in the
Diligence Materials related to the collateral for the Purchased Loan are, to the
best knowledge of Seller after diligent inquiry, true and correct (or shall
fully explain all adverse changes from the information previously supplied to
Buyer), (E) there has been no change in the organizational and authority
documents provided to Buyer pursuant to Section 7(d)(ii) of this Annex I since
the date of the most recent certification thereof to Buyer, and (F) there has
been no Material Adverse Effect since the last Purchase Date.  If requested by
Buyer, Seller shall also deliver an Officer’s Certificate covering such matters
as Buyer may request;
 
23

--------------------------------------------------------------------------------


 
(4)           Buyer shall have (A) determined, in accordance with the applicable
provisions of Section 3(a) of this Annex I that the New Loan proposed to be sold
to Buyer by Seller in such Transaction is an Eligible Loan and (B) obtained
internal credit approval for the inclusion of such New Loan as a Purchased Loan
in a Transaction;
 
(5)           the applicable Purchased Loan File described in Section 7(b) shall
have been delivered to Custodian or Bailee, and Buyer shall have received a
Trust Receipt from Custodian or Bailee with respect to such Purchased Loan File;
 
(6)           Seller shall have delivered to each Mortgagor or obligor under any
Purchased Loan a direction letter in accordance with Section 5(a) of this
Annex I unless such Mortgagor or obligor or related servicer or senior lender is
already remitting payments to the Servicer whereupon Seller shall direct the
Servicer to remit all such amounts into the Blocked Account in accordance with
Section 5(a) of this Annex I and to service such payments in accordance with the
Servicing Agreement and the provisions of this Annex I;
 
(7)           Seller shall have paid to Buyer (i) any fees then due and payable
under the Fee Letter and (ii) any unpaid Diligence Fees and Transaction Costs in
respect of such Purchased Loan (which amounts, at Seller’s option, may be held
back from funds remitted to Seller by Buyer on the Purchase Date);
 
(8)           Buyer shall have received true and complete copies of fully
executed originals of all Transfer Documents;
 
(9)           Buyer shall have determined that after giving effect to the
proposed Transaction, the Repurchase Price (exclusive of accrued and unpaid
Price Differential) of no single Purchased Loan exceeds 30% of the Facility
Amount (unless waived by Buyer in its sole discretion);
 
(10)           no Purchased Loan shall be a Defaulted Loan;
 
(11)           Buyer shall have received an opinion of counsel of Seller, in
form and substance reasonably satisfactory to Buyer, covering the
enforceability, authority, execution, delivery and perfection of the assignment
of the Purchased Loan and all Transfer Documents, and such other matters as
Buyer may reasonably require;
 
(12)           no event shall have occurred or circumstance shall exist which
has a Material Adverse Effect; and
 
(13)           there shall not have occurred (i) a material adverse change in
the financial condition of Buyer which affects (or can reasonably be expected to
affect) materially and adversely the ability of Buyer to fund its obligations
under the Agreement; (ii) a material change in financial markets, an outbreak or
escalation of hostilities that makes it impractical or financially
disadvantageous to provide funding at such time on the terms and in the manner
contemplated in the Agreement, or a material change in national or international
political, financial or economic conditions; (iii) a general suspension of
trading on major stock exchanges; or (iv) a material disruption in or moratorium
on commercial banking activities or securities settlement services.
 
24

--------------------------------------------------------------------------------


 
(f)           Each Confirmation, together with the Agreement, shall be
conclusive evidence of the terms of the Transaction covered thereby unless
objected to in writing by Seller no more than two (2) Business Days after the
date such Confirmation is received by Seller.  An objection sent by Seller with
respect to any Confirmation must state specifically that the writing is an
objection, must specify the provision(s) of such Confirmation being objected to
by Seller, must set forth such provision(s) in the manner that Seller believes
such provisions should be stated, and must be received by Buyer no more than two
(2) Business Days after such Confirmation is received by Seller.  Buyer, in its
sole discretion, may issue another Confirmation addressing Seller’s objections
or may elect not to proceed with the proposed Transaction.
 
(g)           Seller shall be entitled to terminate a Transaction on demand, and
repurchase the related Purchased Loan on any Business Day prior to the
applicable Repurchase Date (an “Early Repurchase Date”); provided, however,
that:
 
(i)           no Seller Event of Default shall be continuing or would occur or
result from such early repurchase;
 
(ii)           Seller notifies Buyer in writing of its intent to terminate such
Transaction and repurchase the related Purchased Loan no later than five (5)
Business Days prior to the Early Repurchase Date; and
 
(iii)           Seller shall pay to Buyer on the Early Repurchase Date an amount
equal to the sum of the Repurchase Price for such Transaction, all Costs and any
other amounts payable by Seller and outstanding under the Agreement (including,
without limitation, Sections 3(n), 3(o) and 3(p) of this Annex I) with respect
to such Transaction against transfer to Seller or its agent of the related
Purchased Loan.
 
(h)           On the Repurchase Date (or the Early Repurchase Date, as
applicable), termination of the applicable Transactions will be effected by
transfer to Seller or, if requested by Seller, its designee of the related
Purchased Loans, and any Income in respect thereof received by Buyer (and not
previously credited or transferred to, or applied to the obligations of, Seller
pursuant to Section 4(a) or Section 5) against the simultaneous transfer of the
Repurchase Price, all Costs and any other amounts payable and outstanding under
the Agreement (including without limitation, Sections 3(n), 3(o) and 3(p) of
this Annex I, if any) to an account of Buyer.
 
(i)           So long as no Default or Seller Event of Default has occurred and
is then continuing, the Repurchase Price with respect to one or more Purchased
Loans may be paid in part at any time upon two (2) Business Days prior written
notice from Seller to Buyer; provided, however, that any such payment shall be
accompanied by an amount representing accrued Price Differential with respect to
such Purchased Loan(s) on the amount of such payment and all other amounts then
due under the Transaction Documents.  Each partial payment of the Repurchase
Price that is voluntary (as opposed to mandatory under the terms of the
Agreement) shall be in an amount of not less than One Hundred Thousand Dollars
($100,000).
 
25

--------------------------------------------------------------------------------


 
(j)           In lieu of repaying the Repurchase Price, in whole or in part,
with respect to the Transactions when and as otherwise required or permitted by
the Agreement, Seller may elect to deposit any such amount (the “Early
Repurchase Deposit”) with Buyer (the date of such deposit, the “Early Repurchase
Deposit Funding Date”) until such date as the application of the Early
Repurchase Deposit towards the Repurchase Price would not cause Buyer to incur
such costs (the “Early Repurchase Deposit Application Date”).  The Early
Repurchase Deposit shall be held in an interest-bearing account controlled by
Buyer and, at Buyer’s option, shall be accompanied by a payment (as estimated by
Buyer) equal to the difference between the interest earned on the Early
Repurchase Deposit and the Price Differential that will accrue on a portion of
the relevant Transaction equal to the Early Repurchase Deposit during the period
from the Early Repurchase Deposit Funding Date to the Early Repurchase Deposit
Application Date.
 
(k)           Concurrently with its execution and delivery of the Agreement and
on such other dates specified in the Fee Letter, Seller shall pay Buyer the
amounts specified in the Fee Letter.
 
(l)           If prior to the first day of any Pricing Rate Period with respect
to any Transaction, (i) Buyer shall have reasonably determined (which
determination shall be conclusive and binding upon Seller absent manifest error)
that, by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the LIBO Rate for such Pricing
Rate Period, or (ii) the LIBO Rate determined or to be determined for such
Pricing Rate Period will not adequately and fairly reflect the cost to Buyer (as
reasonably determined and certified to Seller by Buyer) of making or maintaining
Transactions during such Pricing Rate Period, Buyer shall give telecopy or
telephonic notice thereof to Seller as soon as practicable thereafter.  If such
notice is given, the Pricing Rate with respect to such Transaction for such
Pricing Rate Period, and for any subsequent Pricing Rate Periods until such
notice has been withdrawn by Buyer, shall be a per annum rate equal to the sum
of (i) the Federal Funds Rate, (ii) 0.25% and (iii) the Applicable Spread (the
“Alternative Rate”).
 
(m)           Notwithstanding any other provision herein, if after the date of
the Agreement, the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof shall make it unlawful for Buyer to effect
LIBOR Transactions as contemplated by the Transaction Documents, (a) the
commitment of Buyer hereunder to enter into new LIBOR Transactions and to
continue LIBOR Transactions as such shall forthwith be canceled, and (b) the
LIBOR Transactions then outstanding shall be converted automatically to
Alternative Rate Transactions on the last day of the then current Pricing Rate
Period or within such earlier period as may be required by law.  If any such
conversion of a LIBOR Transaction occurs on a day which is not the last day of
the then current Pricing Rate Period with respect to such LIBOR Transaction,
Seller shall pay to Buyer such amounts, if any, as may be required pursuant to
Section 3(n).
 
(n)           Upon demand by Buyer, Seller shall indemnify Buyer and hold Buyer
harmless from any net loss or expense (not to include any lost profit or
opportunity) (including, without limitation, reasonable attorneys’ fees and
disbursements) that Buyer actually sustains or incurs as a consequence of (i) a
default by Seller in terminating any Transaction after Seller has given a notice
in accordance with Section 3(g) of a termination of a Transaction, (ii) any
payment of all or any portion of the Repurchase Price, as the case may be, on
any day other than a Remittance Date (including, without limitation, any such
loss or expense arising from the reemployment of funds obtained by Buyer to
maintain Transactions hereunder or from fees payable to terminate the deposits
from which such funds were obtained, provided Seller shall not be obligated to
reimburse Buyer for the incremental cost of reemploying funds or terminating
deposits which arise solely as a result of Buyer’s depositing funds or employing
funds at a rate calculated other than by reference to LIBOR ) or (iii) a default
by Seller in selling Eligible Loans to Buyer after Seller has notified Buyer of
a proposed Transaction and Buyer has given a Final Approval to purchase such
Eligible Loans in accordance with the provisions of the Agreement.  A
certificate as to such costs, losses, damages and expenses, setting forth the
calculations therefor shall be submitted promptly by Buyer to Seller and shall
be conclusive and binding on Seller in the absence of manifest error.
 
26

--------------------------------------------------------------------------------


 
(o)           If (A) the Transactions are characterized by a U.S. Federal, state
or local taxing authority in a manner other than as described in Section 23 of
this Annex I, or (B) after the date of the Agreement, the adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
by any Governmental Authority or compliance by Buyer with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority having jurisdiction over Buyer made subsequent to
the date hereof:
 
(i)           shall subject Buyer to any tax of any kind whatsoever with respect
to the Transaction Documents, any Purchased Loan or any Transaction, or change
the basis of taxation of payments to Buyer in respect thereof (except for
changes in the rate of tax on Buyer’s overall net income);
 
(ii)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
Buyer which is not otherwise included in the determination of the LIBO Rate
hereunder; or
 
(iii)           shall impose on Buyer any other condition due to the Agreement
or the Transactions;
 
and the result of any of the foregoing is to increase the cost to Buyer of
entering into, continuing or maintaining Transactions or to reduce any amount
receivable under the Transaction Documents in respect thereof; then, in any such
case, Seller shall pay Buyer, within ten (10) Business Days after written demand
therefor is received by Seller, any additional amounts necessary to compensate
Buyer for such increased cost payable or reduced amount receivable.  If Buyer
becomes aware that it is entitled to claim any additional amounts pursuant to
this Section 3(o), it shall notify Seller in writing of the event by reason of
which it has become so entitled.  A certificate as to the calculation of any
additional amounts payable pursuant to this Section 3(o) shall be submitted by
Buyer to Seller and shall be conclusive and binding upon Seller in the absence
of manifest error.  This covenant shall survive the termination of the Agreement
and the repurchase by Seller of any or all of the Purchased Loans.
 
(p)           If Buyer shall have reasonably determined that the adoption of or
any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by Buyer or any corporation
controlling Buyer with any request or directive regarding capital adequacy
(whether or not having the force of law) from any Governmental Authority made
subsequent to the date hereof has the effect of reducing the rate of return on
Buyer’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which Buyer or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
Buyer’s or such corporation’s policies with respect to capital adequacy) by an
amount deemed by Buyer to be material, then from time to time, within five (5)
Business Days after submission by Buyer to Seller of a written request therefor,
Seller shall pay to Buyer such additional amount or amounts as will compensate
Buyer for such reduction.  A certificate as to the calculation of any additional
amounts payable pursuant to this subsection shall be submitted by Buyer to
Seller and shall be conclusive and binding upon Seller in the absence of
manifest error.  This covenant shall survive the termination of the Agreement
and the repurchase by Seller of any or all of the Purchased Loans.
 
27

--------------------------------------------------------------------------------


 
(q)           If any of the events described in Section 3(l), Section 3(m),
Section 3(o) or Section 3(p) result in Buyer’s election to use the Alternative
Rate or Buyer’s request for additional amounts, then Seller shall have the
option to notify Buyer in writing of its intent to terminate the Transactions
and repurchase the Purchased Loans no later than one (1) Business Day after
notice is given to Buyer in accordance with Section 3(g).  The election by
Seller to terminate the Transactions in accordance with this Section 3(q) shall
not relieve Seller for liability with respect to any additional amounts or
increased costs actually incurred by Buyer prior to the actual repurchase of the
Purchased Loans.
 
(r)           The facility under the Agreement shall terminate on June 29, 2009;
provided that Seller may make a written request not later than 45 days prior to
such Facility Termination Date for extension of the term thereof for a period to
be agreed by Buyer and Seller, which extension request shall be subject to
Buyer’s approval in its sole and absolute discretion.  Buyer’s failure to
respond to Seller’s written request within 15 days of such request shall be
deemed an automatic denial to Seller’s request to extend the term of the
facility hereunder.
 
(s)           From and after the Facility Termination Date, Buyer shall have no
further obligation to purchase any New Loans.  On the Facility Termination Date,
Seller shall be obligated to repurchase all of the Purchased Loans and transfer
payment of the Repurchase Price for each such Purchased Loan, together with all
Costs and other amounts due and payable to Buyer hereunder.  Following the
Facility Termination Date, Buyer shall not be obligated to transfer any Purchase
Loans to Seller until payment in full to Buyer of all amounts due
hereunder.  Following the Facility Termination Date, Buyer shall not be
obligated to transfer any Purchased Loans to Seller until payment in full to
Buyer of all amounts due hereunder; provided, however, upon Seller’s request,
Buyer shall transfer to Seller the Purchased Loans with respect to which Buyer
shall have received the full Repurchase Price and such other amounts payable to
Buyer in respect of such Purchased Loans in accordance with the requirements of
this Annex I, provided a Seller Event of Default is not then continuing and the
transfer of such Purchased Loans would not result in a Margin Deficit.
 
(t)           If, (i) on the date that is thirty (30) days prior to the one year
anniversary of the Purchase Date of any CDO Purchased Loan, Seller has not
exercised its right to terminate the related Transaction pursuant to Section
3(g) hereof and repurchase such CDO Purchased Loan or (ii) under the terms of
the CDO Indenture or the CDO II Indenture, as applicable, the issuer thereunder
is no longer permitted to purchase Collateral Interests or Substitute Collateral
Interests (each as defined in the CDO Indenture or the CDO II Indenture, as
applicable), then Buyer shall be entitled to undertake a due diligence
investigation with respect to such CDO Purchased Loan and to request additional
Diligence Materials with respect to such CDO Purchased Loan.  Seller agrees to
pay as and when billed by Buyer all the Due Diligence Fees, testing and review
costs and expenses incurred by Buyer in connection with the evaluation of any
such CDO Purchased Loan.  In the event Seller has not exercised its right to
terminate a Transaction and repurchase a CDO Purchased Loan on demand pursuant
to Section 3(g) prior to the one year anniversary of the Purchase Date of such
CDO Purchased Loan (an “Extended Loan”), then from and after the one year
anniversary of such Purchase Date until the Repurchase Date with respect to such
Extended Loan, the Purchase Percentage and Applicable Spread with respect
thereto shall be as set forth on Schedule 1A attached hereto (or as otherwise
notified in writing by Buyer to Seller).  Seller acknowledges and confirms that
the redetermination of the Purchase Price by Buyer of an Extended Loan may
result in a Margin Deficit.  If a Margin Deficit shall result, Seller agrees
that it shall comply with the provisions of Section 4(a) of this Annex I.
 
28

--------------------------------------------------------------------------------


 
4.           MANDATORY PAYMENT OR DELIVERY OF ADDITIONAL ASSETS  
 
Paragraphs 4 (a) through (f) of the Master Repurchase Agreement (“Margin
Maintenance”) are hereby deleted in their entirety and replaced with the
following provisions of this Section 4:
 
(a)           Buyer may determine and re-determine the Asset Base on any
Business Day and on as many Business Days as it may elect.  If at any such time
the aggregate Repurchase Price of the Purchased Loans is greater than the
aggregate Asset Base as determined by Buyer in its sole discretion and notified
to Seller on any Business Day (a “Margin Deficit”), then Seller shall, no later
than one (1) Business Day after receipt of such notice, either deliver to Buyer
(A) cash (which shall be applied to reduce the Repurchase Price of each
Purchased Loan pro rata) or (B) additional assets acceptable to Buyer in its
sole and absolute discretion in such amounts that after giving effect to such
delivery of cash or other assets, the aggregate Repurchase Price of the
Purchased Loans does not exceed the Asset Base as re-determined by Buyer after
giving effect to the delivery of cash (or other assets) by Seller to Buyer
pursuant to this Section 4(a).
 
(b)           If at any time a Purchased Loan becomes a Defaulted Loan, Buyer
may, in its sole discretion and without regard to any determination of the
Market Value of such Defaulted Loan, notify Seller that such Purchased Loan has
become a Defaulted Loan and require that the related Repurchase Price be paid in
whole or in part, in the sole discretion of Buyer.  Not later than one
(1) Business Day after the receipt of such notice, Seller shall prepay in whole
or in part, as applicable, the related Repurchase Price of such Defaulted
Loan.  Buyer may, in its sole discretion, determine and re-determine the amount
to be prepaid irrespective of whether or not any statement of fact contained in
any Officer’s Certificate delivered pursuant to Section 3(e)(3) or (ii) any
representation of Seller set forth in Section 10(a)(xix) was true to Seller’s
actual knowledge.
 
(c)           If at any time the aggregate Repurchase Price of the Purchased
Loans is less than the aggregate Asset Base as determined by Buyer in its sole
discretion and notified to Seller on any Business Day Seller requests such
notification (a “Margin Excess”), then Seller may, upon providing written notice
to Buyer by 3:00 p.m. on the Business Day prior to the date funds are requested,
request that Buyer advance additional funds (not to exceed such Margin Excess)
(a “Margin Excess Advance”) to Seller in respect of the Purchased Loans.  On the
date set forth in such request, Buyer shall transfer cash to Seller in the
amount of such Margin Excess Advance.  Each Margin Excess Advance by Buyer to
Seller shall increase the Repurchase Price of one or more Purchased Loans (such
aggregate increase not to exceed such Margin Excess Advance) as Buyer shall
determine in its sole discretion.  
 
(d)           To the extent Seller has an obligation to advance additional funds
under one or more Purchased Loans, provided a Margin Deficit does not then
exist, Buyer agrees to transfer to Seller cash in an amount equal to the product
of (i) the amount being advanced by Seller and (ii) the Purchase Percentage for
the related Purchased Loan or such lesser amount determined by Buyer, such that
after giving effect to the cash transfer, a Margin Deficit would not
result.  The transfer of cash under this Section 4(d) shall be accounted for as
a Margin Excess Advance.
 
5.           INCOME PAYMENTS AND PRINCIPAL PAYMENTS
 
Paragraph 5 of the Master Repurchase Agreement (“Income Payments”) is hereby
deleted in its entirety and replaced by the following provisions of this
Section 5:
 
29

--------------------------------------------------------------------------------


 
(a)           On or before the date hereof, Seller and Buyer shall establish and
maintain with the Depository Bank a deposit account owned by, in the name of and
under the sole control of Buyer with respect to which the Blocked Account
Agreement shall have been executed (such account, together with any replacement
or successor thereof, the “Blocked Account”) and deliver to Buyer a Blocked
Account Agreement.  Seller shall cause all Income with respect to the Purchased
Loans or other assets (if cash) delivered under Section 4(a) to be deposited in
the Blocked Account no later than the next Business Day following its collection
and receipt thereof.  In furtherance of the foregoing, simultaneously with the
transfer of any Purchased Loan under Section 3, Seller shall deliver to each
Mortgagor or obligor (or the related collection account bank, as applicable), or
the related lead lender or servicer under a Purchased Loan an irrevocable
direction letter in the form attached as Exhibit VII to this Annex I instructing
such Person to remit to the Blocked Account all amounts payable to Seller under
the related Purchased Loan (unless such Mortgagor or obligor or related servicer
or lender is already remitting payments to the Servicer, whereupon Seller shall
direct Servicer to remit all such amounts into the Blocked Account and service
such payments in accordance with the Servicing Agreement and the provisions
hereof) and shall provide to Buyer written proof of such delivery.  If a
Mortgagor or obligor (or the related collection account bank) or the related
lead lender or servicer under a Purchased Loan forwards any Income with respect
to such Purchased Loan to Seller or Servicer rather than directly to the Blocked
Account, Seller shall (i) deliver an additional irrevocable direction letter to
the applicable Person and make other commercially reasonable efforts to cause
such Person to forward such amounts directly to the Blocked Account and
(ii) hold such amounts in trust for Buyer and immediately deposit in the Blocked
Account any such amounts.  All Income in respect of the Purchased Loans, which
may include payments in respect of associated Hedging Transactions entered into
by an underlying obligor with respect to a Purchased Loan and pledged to Seller
as collateral for a Purchased Loan, shall be deposited directly into, or, if
applicable, remitted directly from the applicable underlying collection account
to, the Blocked Account.  So long as no Seller Event of Default shall have
occurred and be continuing, all Income on deposit in the Blocked Account in
respect of the Purchased Loans and the associated Hedging Transactions during
each Collection Period shall be remitted to Seller on a daily basis.  Upon the
occurrence of a Seller Event of Default, Buyer may terminate such remittances
and amounts on deposit in the Blocked Account will be applied in accordance with
Section 5(d).
 
(b)           Seller shall pay to Buyer on each Remittance Date, an amount equal
to the aggregate Price Differential which has accrued and is outstanding in
respect of the Transactions as of each such Remittance Date and shall pay to
Servicer its Servicing Fees and any “Servicing Expenses”, “Additional Servicing
Compensation” and “Servicing Advances” (as such terms are defined in the
Servicing Agreement) in accordance with the terms of the Servicing Agreement.
 
(c)           If Seller shall receive a Principal Payment in respect of any
Purchased Loan, not later than one (1) Business Day after receipt of such
Principal Payment, Seller shall (subject to the provisions of Section 3(j)) pay
the Repurchase Price in respect of such Purchased Loan in an amount equal to the
greater of (i) the product of the amount of such Principal Payment multiplied by
the Purchase Percentage applicable to the related Purchased Loan and (ii) such
greater amount, such that after giving effect to such payment of the applicable
Repurchase Price, the aggregate Repurchase Price of the Purchased Loans does not
exceed the Asset Base, as determined by Buyer after giving effect to such
payment.
 
(d)           If a Seller Event of Default shall have occurred and be
continuing, all Income on deposit in the Blocked Account in respect of the
Purchased Loans and the associated Hedging Transactions shall be applied on the
Business Day next following the Business Day on which such funds are deposited
in the Blocked Account as follows:
 
(i)           first, to make payment in respect of any outstanding Servicing
Fees and “Servicing Expenses”, “Additional Servicing Compensation” (other than
“Termination Fees”) and “Servicing Advances” (as such terms are defined in the
Servicing Agreement);
 
(ii)           second, to remit to Buyer an amount equal to the Price
Differential which has accrued and is outstanding in respect of the Transactions
as of such Business Day;
 
(iii)           third, to make payment to Buyer in respect of Costs and all
other amounts payable by Seller and outstanding hereunder;
 
30

--------------------------------------------------------------------------------


 
(iv)           fourth, to make a payment to Buyer on account of the aggregate
Repurchase Price of the Purchased Loans until the aggregate Repurchase Price for
all of the Purchased Loans has been reduced to zero; and
 
(v)           fifth, to remit to Seller the remainder.
 
(e)           If at any time during the term of any Transaction any Income is
distributed to Seller or Seller has otherwise received such Income and has made
a payment in respect of such Income to Buyer pursuant to this Section 5, and for
any reason (other than a breach by Buyer of the Purchased Loan Documents) such
amount is required to be returned to an obligor under such Purchased Loan
(either before or after the Repurchase Date), Buyer may provide Seller with
notice of such required return, and Seller shall pay the amount of such required
return to Buyer by 11:00 a.m., New York time, on the Business Day following
Seller’s receipt of such notice.
 
(f)           Subject to the other provisions hereof, Seller shall be
responsible for all Costs in respect of any Purchased Loans to the extent it
would be so obligated if the Purchased Loans had not been sold to Buyer.  Buyer
shall provide Seller with notice of any Costs promptly upon receiving such
notice, and Seller shall pay the amount of any Costs to Buyer by 11:00 a.m., New
York time, on the later of (i) five (5) Business Days after Buyer has informed
Seller that such amount is due under the Purchased Loan Documents and (ii) three
(3) Business Days following Seller’s receipt of such notice.
 
6.           CAUTIONARY SECURITY INTEREST
 
Paragraph 6 of the Master Repurchase Agreement (“Security Interest”) is hereby
deleted in its entirety and replaced by the following provisions of this
Section 6:
 
(a)           Buyer and Seller intend that all Transactions hereunder be sales
to Buyer of the Purchased Loans for all purposes (other than for U.S. Federal,
state and local income or franchise tax purposes) and not loans from Buyer to
Seller secured by the Purchased Loans.  However, in the event any Transaction is
deemed to be a loan, Seller hereby pledges to Buyer as security for the
performance by Seller of its obligations under such Transaction and hereby
grants to Buyer a security interest in (i) the Blocked Account, (ii) all of the
Purchased Loans, including those identified in Confirmations (including, for the
avoidance of doubt, all security interests, mortgages and liens on personal or
real property securing the Purchased Loans), (iii) all “general intangibles”,
“accounts” and “chattel paper” as defined in the UCC relating to or constituting
any and all of the foregoing, (iv) all Income from the Purchased Loans, (v) all
replacements, substitutions or distributions on or proceeds, payments and
profits of, and records and files relating to, any and all of the foregoing,
(vi) all insurance policies and insurance proceeds relating to any Purchased
Loan or the related Eligible Property, (vii) any Hedging Transactions obtained
by the underlying obligor with respect to any Purchased Loan and (viii) any
other property, rights, title or interests as are specified in the Trust
Receipt, the Purchased Loan Schedule or exception report with respect to the
foregoing in all instances, whether now owned or hereafter acquired, now
existing or hereafter created (the “Repurchase Assets”).
 
31

--------------------------------------------------------------------------------


 
(b)           To the extent Buyer is deemed to have a security interest with
respect to the Repurchase Assets, and with respect to the security interests
granted in Section 6(c) and (d) hereof, Buyer shall have all of the rights and
may exercise all of the remedies of a secured creditor under the UCC and any
other applicable law and shall have the right to apply the Repurchase Assets or
proceeds therefrom to the obligations of Seller under the Transaction
Documents.  In furtherance of the foregoing, (i) Buyer, at Seller’s sole cost
and expense, shall cause to be filed as a protective filing with respect to the
Repurchase Assets and as a UCC filing with respect to the security interests
granted in Section 6(c) and (d) hereof (i) a UCC financing statement in the form
of Schedule 7-A attached hereto (to be filed in the filing office indicated
therein), (ii) amendments to such UCC financing statement in the form of
Schedule 7-B attached hereto and having attached to each such UCC financing
statement amendment a description of the Purchased Loans which identifies the
Purchased Loans by setting forth (a) the name of the borrower with respect to
each Purchased Loan, (b) the loan agreement (including the date) or other
document, agreement or instrument pursuant to which each Purchased Loan was made
or is governed, and (c) the initial or then outstanding principal amount of each
Purchased Loan, and (iii) such other UCC filings, in such locations as may be
necessary to perfect and maintain perfection and priority of the outright
transfer and the security interest granted hereby (including under Section 22 of
this Annex I) and, in each case, continuation statements and any amendments
thereto (collectively, the “Filings”), and (ii) Buyer shall from time to time,
at Seller’s sole cost and expense, cause to be duly filed all such further
filings, instruments and documents and take all such further actions as may be
necessary or desirable with respect to the perfection and priority of the
outright transfer of the Repurchase Assets and the security interest granted
hereunder in the Purchased Loans and the rights and remedies of Buyer with
respect to the Repurchase Assets (including under Section 22 of this Annex I)
(including the payments of any fees and taxes required in connection with the
execution and delivery of the Agreement).
 
(c)           Seller hereby pledges to Buyer, as security for the performance by
Seller of its obligations under all Transactions, Seller’s rights under all
Hedging Transactions relating to Purchased Loans entered into by Seller and all
proceeds thereof.  Seller shall take all action as is necessary or desirable to
obtain consent to assignment of any such Hedging Transaction to Buyer and shall
cause the counterparty under each such Hedging Transaction to enter into such
document or instrument satisfactory to Buyer, Seller and such counterparty,
pursuant to which such counterparty will covenant and agree to accept notice
from Buyer to redirect payments under such Hedging Transaction as Buyer may
direct.  So long as no Seller Event of Default shall be continuing, Buyer agrees
that it will not redirect payments under any Hedging Transaction pledged to
Buyer pursuant to the terms of this Section 6(c).
 
(d)           Seller hereby pledges all of its right, title and interest in, to
and under and grants a first priority lien on, and security interest in, all
rights of Seller in the Alternate-Funded Repurchase Agreement, now existing or
hereafter created, to Buyer to secure the payment and performance of all amounts
or obligations owing by Seller to Buyer pursuant to the Agreement and the other
Transaction Documents.
 
7.           PAYMENT, TRANSFER AND CUSTODY
 
Paragraph 7 of the Master Repurchase Agreement (“Payment and Transfer”) is
hereby deleted in its entirety and replaced by the following provisions of this
Section 7:
 
(a)           Subject to the terms and conditions of the Agreement, on the
Purchase Date for each Transaction, ownership of the Purchased Loans and all
rights thereunder shall be transferred to Buyer or its designee (including the
Custodian) against the simultaneous transfer of the Purchase Price to an account
of Seller specified in the Confirmation relating to such Transaction.  On the
Purchase Date for the first Transaction, Buyer will provide Seller with a power
of attorney, substantially in the form attached as Exhibit IV-2 hereto, in
recordable form, allowing Seller to administer, operate and service such
Purchased Loans.  The power of attorney shall be binding upon Buyer and Buyer’s
successors and assigns.
 
32

--------------------------------------------------------------------------------


 
(b)           With respect to each Table Funded Purchased Loan, Seller shall
cause the Bailee to deliver to the Custodian (with a copy to Buyer) by no later
than 1:00 p.m. (New York time), on the Purchase Date, by facsimile a true and
complete copy of the related promissory note (or the participation certificate,
as applicable), the Insured Closing Letter and Escrow Instructions, if any, the
Bailee Agreement and a Trust Receipt issued by the Bailee thereunder on or
before the related Purchase Date.  In connection with the sale of each Purchased
Loan, not later than 1:00 p.m. (New York time), two (2) Business Days prior to
the related Purchase Date (or on the related Purchase Date, as may be agreed by
Buyer and Seller on a case by case basis) (or with respect to a Table Funded
Purchased Loan not later than 1:00 p.m. (New York time) on the third (3rd)
Business Day following the applicable Purchase Date), Seller shall deliver or
cause Bailee to deliver (with a copy to Buyer) and release to the Custodian
(together with the Custodial Delivery Certificate in the form attached hereto as
Exhibit III), and shall cause the Custodian to deliver a Trust Receipt on the
Purchase Date (or in the case of a Table Funded Purchased Loan, not later than
two (2) Business Days following the receipt by the Custodian) confirming the
receipt of the following original documents to the extent applicable
(collectively, the “Purchased Loan File”), pertaining to each of the Purchased
Loans identified in the Custodial Delivery Certificate delivered therewith:
 
(i)           With respect to each Purchased Loan that is a Mortgage Loan
(including a First Mortgage B Note), the following documents, as applicable and
subject to clause (iii) below:
 
(A)          The original Mortgage Note bearing all intervening endorsements,
endorsed “Pay to the order of _________ without recourse” and signed in the name
of the last endorsee (the “Last Endorsee”) by an authorized Person of the Last
Endorsee (in the event that the Purchased Loan was acquired by the Last Endorsee
in a merger, the signature must be in the following form:  “[Last Endorsee],
successor by merger to [name of predecessor]”; in the event that the Purchased
Loan was acquired or originated by the Last Endorsee while doing business under
another name, the signature must be in the following form:  “[Last Endorsee],
[formerly known] or [doing business] as [previous name]”) or a lost note
affidavit in a form reasonably approved by Buyer, with a copy of the applicable
Mortgage Note attached thereto.
 
(B)          The original or a copy of the loan agreement and the guarantee, if
any, executed in connection with the Purchased Loan.
 
(C)          The original Mortgage with evidence of recording thereon, or a copy
thereof together with an Officer’s Certificate of Seller certifying that such
copy represents a true and correct copy of the original and that such original
has been submitted for recordation in the appropriate governmental recording
office of the jurisdiction where the Mortgaged Property is located.
 
(D)          The originals of all assumption, modification, consolidation or
extension agreements with evidence of recording thereon, or copies thereof
together with an Officer’s Certificate of Seller certifying that such copies
represent true and correct copies of the originals and that such originals have
each been submitted for recordation in the appropriate governmental recording
office of the jurisdiction where the Mortgaged Property is located.
 
(E)          The original Assignment of Mortgage to Buyer for each Purchased
Loan, in form and substance acceptable for recording and signed in the name of
the Last Endorsee (in the event that the Purchased Loan was acquired by the Last
Endorsee in a merger, the signature must be in the following form:  “[Last
Endorsee], successor by merger to [name of predecessor]”; in the event that the
Purchased Loan was acquired or originated while doing business under another
name, the signature must be in the following form: “[Last Endorsee], [formerly
known] or [doing business] as [previous name]”).
 
33

--------------------------------------------------------------------------------


 
(F)          The originals of all intervening assignments of mortgage with
evidence of recording thereon, or copies thereof together with an Officer’s
Certificate of Seller certifying that such copies represent true and correct
copies of the originals and that such originals have each been submitted for
recordation in the appropriate governmental recording office of the jurisdiction
where the Mortgaged Property is located.
 
(G)          The original Title Policy or, if the original Title Policy has not
been issued, the original irrevocable marked commitment to issue the same.
 
(H)          The original of any security agreement, chattel mortgage or
equivalent document executed in connection with the Purchased Loan.
 
(I)          The original Assignment of Leases, if any, with evidence of
recording thereon, or a copy thereof together with an Officer’s Certificate of
Seller, certifying that such copy represents a true and correct copy of the
original that has been submitted for recordation in the appropriate governmental
recording office of the jurisdiction where the Mortgaged Property is located.
 
(J)          The originals of all intervening assignments of assignment of
leases and rents, if any, or copies thereof, with evidence of recording thereon,
or copies thereof together with an Officer’s Certificate of Seller certifying
that such copies represent true and correct copies of the originals and that
such originals have each been submitted for recordation in the appropriate
governmental recording office of the jurisdiction where the Mortgaged Property
is located.
 
(K)          A copy of the UCC financing statements and all necessary UCC
continuation statements with evidence of filing thereon or copies thereof
certified by Seller to have been sent for filing, and UCC assignments to Buyer,
which UCC assignments shall be in form and substance acceptable for filing in
the applicable jurisdictions.
 
(L)          The original environmental indemnity agreement or similar guaranty
or indemnity, whether stand-alone or incorporated into the applicable loan
documents (if any).
 
(M)          The original omnibus assignment to Buyer in blank or other
documents necessary and sufficient to transfer to Buyer all of Seller’s right,
title and interest in and to the Purchased Loan (if any).
 
(N)          A disbursement letter from the Mortgagor to the original mortgagee
or other evidence that the Purchased Loan has been fully disbursed (if
applicable).
 
(O)          Mortgagor’s certificate or title affidavit (if any).
 
(P)          A Survey of the Mortgaged Property (if any) as accepted by the
title company for issuance of the Title Policy.
 
(Q)          The original of any participation agreement, intercreditor
agreement and/or servicing agreement executed in connection with such Purchased
Loan.
 
34

--------------------------------------------------------------------------------


 
(R)          A copy of all servicing agreements and Servicing Records related to
such Purchased Loan, which Seller shall deliver to Servicer (with a copy to
Buyer).
 
(S)          A copy of the Mortgagor’s opinions of counsel.
 
(T)          An assignment of any management agreements, permits, contracts and
other material agreements (if any).
 
(U)          Reports of UCC, tax lien, judgment and litigation searches as
requested by Buyer, conducted by search firms reasonably acceptable to Buyer
with respect to the Purchased Loan, Seller and the related underlying obligor,
such searches to be conducted in each location Buyer shall reasonably designate
and such reports reasonably satisfactory to Buyer.
 
(V)          [Reserved.]
 
(W)          The original or a copy of the intercreditor or loan coordination
agreement (if any) executed in connection with the Purchased Loan to the extent
the subject borrower, or an affiliate thereof, has encumbered its assets with
senior, junior or similar financing, whether mortgage financing or mezzanine
loan financing.
 
(X)          Copies of all documents relating to the formation and organization
of the related obligor under such Purchased Loan, together with all consents and
resolutions delivered in connection with such obligor’s obtaining such Purchased
Loan.
 
(Y)          All other material documents and instruments evidencing,
guaranteeing, insuring or otherwise constituting or modifying or otherwise
affecting such Purchased Loan, or otherwise executed or delivered in connection
with, or otherwise relating to, such Purchased Loan, including all documents
establishing or implementing any lockbox pursuant to which Seller is entitled to
receive any payments from cash flow of the underlying real property.
 
(ii)           With respect to each Purchased Loan which is a Mezzanine Loan
secured by a pledge of the equity ownership interests in an entity that owns
Eligible Property, the following, as applicable and subject to clause (iii)
below:
 
(A)          The original Mezzanine Note signed in connection with the Purchased
Loan bearing all intervening endorsements, endorsed “Pay to the order of
__________ without recourse” and signed in the name of the Last Endorsee by an
authorized Person of the Last Endorsee (in the event that the Mezzanine Note was
acquired by the Last Endorsee in a merger, the signature must be in the
following form:  “[Last Endorsee], successor by merger to [name of
predecessor]”; in the event that the Purchased Loan was acquired or originated
by the Last Endorsee while doing business under another name, the signature must
be in the following form:  “[Last Endorsee], [formerly known] or [doing
business] as [previous name]”) or a lost note affidavit in a form reasonably
approved by Buyer with a copy of the applicable Mezzanine Note attached thereto.
 
(B)          The original or a copy of the loan agreement and the guarantee, if
any, executed in connection with the Purchased Loan.
 
35

--------------------------------------------------------------------------------


 
(C)          The original or a copy of the intercreditor or loan coordination
agreement executed in connection with the Purchased Loan to the extent the
subject borrower, or an affiliate thereof, has encumbered its assets with
senior, junior or similar financing, whether mortgage financing or mezzanine
loan financing.
 
(D)          The original security agreement executed in connection with the
Purchased Loan.
 
(E)          Copies of all documents relating to the formation and organization
of the borrower under such Purchased Loan, together with all consents and
resolutions delivered in connection with such borrower’s obtaining the Purchased
Loan.
 
(F)          All other material documents and instruments evidencing,
guaranteeing, insuring or otherwise constituting or modifying or otherwise
affecting such Purchased Loan, or otherwise executed or delivered in connection
with, or otherwise relating to, such Purchased Loan, including all documents
establishing or implementing any lockbox pursuant to which Seller is entitled to
receive any payments from cash flow of the underlying real property.
 
(G)          An omnibus assignment to Buyer or other documents necessary and
sufficient to transfer to Buyer all of Seller’s right, title and interest in and
to the Purchased Loan.
 
(H)          The original of any participation agreement, intercreditor
agreement and/or servicing agreement executed in connection with such Purchased
Loan.
 
(I)          A copy of all servicing agreements and Servicing Records related to
such Purchased Loan, which Seller shall deliver to Servicer (with a copy to
Buyer).
 
(J)          A copy of the borrower’s opinions of counsel.
 
(K)          A copy of the UCC financing statements and all necessary UCC
continuation statements with evidence of filing thereon or copies thereof
certified by Seller to have been sent for filing, and UCC assignments to Buyer,
which UCC assignments shall be in form and substance acceptable for filing in
the applicable jurisdictions.
 
(L)          The original certificates representing the pledged equity interests
to the extent such interests are in certificated form.
 
(M)          Stock or similar powers relating to each pledged equity interest,
executed in blank, if such equity interests are in certificated form.
 
(N)          Assignment of any management agreements, agreements among equity
interest holders or other material contracts.
 
(O)          If the pledged equity interests are not certificated, evidence
(which may be an Officer’s Certificate confirming such circumstances or in the
form of an executed instruction to register such pledge by the mezzanine
borrower and acknowledgment by the entity in which such pledged equity interests
are held) that the pledged equity interests have been transferred to, or
otherwise made subject to a first priority security interest in favor of,
Seller.
 
36

--------------------------------------------------------------------------------


 
(P)          Copies of all material documents evidencing or securing the related
mortgage loan and any other documents affecting the related mortgaged property
to the extent in possession of Seller.
 
(Q)          If the mezzanine borrower is an Affiliate of Seller, a pledge
agreement and any UCC financing statements, executed by the owner(s) of all the
equity interests of the mezzanine borrower as debtor in favor of Seller as
secured party (which pledge agreement and UCC financing statements shall be
transferred by Seller to Buyer), covering all equity interests in the mezzanine
borrower, if not previously delivered to Buyer, together with any related
original certificates of equity ownership and blank assignments thereof, all to
give Buyer a security interest in such equity as additional collateral for
Seller’s obligations.
 
(R)          Evidence that the Purchased Loan has been fully disbursed (if
applicable).
 
(iii)           If Seller cannot deliver, or cause to be delivered, any of the
original documents and/or instruments required to be delivered as originals
under clauses (b)(i) or (b)(ii) above, as the case may be, Seller shall deliver
a photocopy thereof and, unless waived by Buyer, an Officer’s Certificate of
Seller certifying that such copy represents a true and correct copy of the
original.  Seller shall then, (1) use its reasonable efforts to obtain and
deliver the original document within 180 days after the related Purchase Date
(or such longer period after the related Purchase Date to which Buyer may
consent (such consent not to be unreasonably withheld), so long as Seller is, as
certified in writing to Buyer not less frequently than monthly, in good faith
attempting to obtain the original), (2) after the expiration of such reasonable
efforts period, deliver to Buyer a certification that states, despite Seller’s
reasonable efforts, Seller was unable to obtain such original document and (3)
thereafter have no further obligation to deliver the related original document.
 
(iv)           With respect to each Purchased Loan which is of the type
described in clause (iv) of the definition of Eligible Loan, any of the
documentation referred to above in Section 7(b)(i) and (ii) which is reasonably
determined by the Buyer to be necessary to effectuate the sale, transfer,
conveyance and assignment of such Purchased Loan.
 
37

--------------------------------------------------------------------------------


 
(c)           From time to time, Seller shall forward to the Custodian
additional original documents or additional documents evidencing any assumption,
modification, consolidation or extension of a Purchased Loan approved in
accordance with the terms of the Agreement, and upon receipt of any such other
documents, the Custodian shall hold such other documents on behalf of Buyer and
as Buyer shall request from time to time.  With respect to any documents which
have been delivered or are being delivered to recording offices for recording
and have not been returned to Seller in time to permit their delivery hereunder
at the time required, in lieu of delivering such original documents, Seller
shall deliver to Buyer a true copy thereof with an Officer’s Certificate
certifying that such copy is a true, correct and complete copy of the original,
which has been transmitted for recordation.  Seller shall deliver such original
documents to the Custodian promptly when they are received.  With respect to all
of the Purchased Loans delivered by Seller to Buyer or its designee (including
the Custodian), Seller shall execute an omnibus power of attorney substantially
in the form of Exhibit IV-1 attached hereto irrevocably appointing Buyer its
attorney-in-fact with full power to (i) complete and record any Assignment of
Mortgage, (ii) complete the endorsement of any Mortgage Note or Mezzanine Note
and (iii) take such other steps as may be necessary or desirable to enforce
Buyer’s rights against any Purchased Loans and the related Purchased Loan Files
and the Servicing Records.  Buyer shall deposit the Purchased Loan Files
representing the Purchased Loans, or cause the Purchased Loan Files to be
deposited directly, with the Custodian to be held by the Custodian on behalf of
Buyer.  The Purchased Loan Files shall be maintained in accordance with the
Custodial Agreement.  Any Purchased Loan Files not delivered to Buyer or its
designee (including the Custodian) are and shall be held in trust by Seller or
its designee for the benefit of Buyer as the owner thereof.  Seller or its
designee shall maintain a copy of the Purchased Loan File and the originals of
the Purchased Loan File not delivered to Buyer or its designee.  The possession
of the Purchased Loan File by Seller or its designee is at the will of Buyer for
the sole purpose of servicing the related Purchased Loan, and such retention and
possession by Seller or its designee is in a custodial capacity only.  The books
and records (including, without limitation, any computer records or tapes) of
Seller or its designee shall be marked appropriately to reflect clearly the
transfer, subject to the terms and conditions of the Agreement, of the related
Purchased Loan to Buyer.  Seller or its designee (including the Custodian) shall
release its custody of the Purchased Loan File only in accordance with written
instructions from Buyer, unless such release is required as incidental to the
servicing of the Purchased Loans or is in connection with a repurchase of any
Purchased Loan by Seller or is pursuant to the order of a court of competent
jurisdiction.
 
(d)           In addition to any documents or instruments that are required to
be delivered by Seller to Buyer hereunder in connection with the transfer of
Purchased Loans by Seller to Buyer, on the date of the Agreement, Buyer shall
have received all of the following items and documents, each of which shall be
satisfactory to Buyer in form and substance:
 
(i)           Transaction Documents.
 
(A)          the Agreement (including this Annex I), duly executed and delivered
by Seller and Buyer;
 
(B)          the Custodial Agreement, duly executed and delivered by Seller,
Buyer and Custodian;
 
(C)          the Fee Letter, duly executed and delivered by Seller and Buyer;
 
(D)          the Blocked Account Agreement, duly executed and delivered by
Seller, Buyer and Depository Bank; and
 
(E)          the Servicing Agreement, duly executed and delivered by Seller,
Buyer and Servicer.
 
(ii)           Organizational Documents.  Certified copies of Seller’s
organizational documents and resolutions or other documents evidencing the
authority of Seller with respect to the execution, delivery and performance of
the Transaction Documents to which it is a party and each other document to be
delivered by Seller from time to time in connection with the Transaction
Documents (and Buyer may conclusively rely on such certifications until it
receives notice in writing from Seller to the contrary);
 
(iii)           Legal Opinion.  Opinions of counsel to Seller in form and
substance satisfactory to Buyer as to authority, enforceability of the
Transaction Documents to which it is a party, perfection and such other matters
as may be reasonably requested by Buyer; and
 
(iv)           Other Documents.  Such other documents as Buyer may reasonably
request.
 
38

--------------------------------------------------------------------------------


 
8.           CERTAIN RIGHTS OF BUYER WITH RESPECT TO THE PURCHASED LOANS
 
Paragraph 8 of the Master Repurchase Agreement (“Segregation of Purchased
Securities”) is hereby deleted in its entirety and replaced by the following
provisions of this Section 8:
 
(a)           Subject to the terms and conditions of the Agreement, title to all
Purchased Loans shall pass to Buyer on the applicable Purchase Date, and Buyer
shall have free and unrestricted use of its interest in the Purchased Loans in
accordance with the terms and conditions of the Purchased Loans.  Nothing in the
Agreement or any other Transaction Document shall preclude Buyer from engaging
in repurchase transactions with the Purchased Loans with Persons in conformity
with the terms and conditions of the Purchased Loans or otherwise selling,
transferring, pledging, repledging, hypothecating, or rehypothecating all or a
portion of its interest in the Purchased Loans to Persons in conformity with the
terms and conditions to the Purchased Loans, but no such transaction shall
relieve Buyer of its obligations to transfer the Purchased Loans to Seller
pursuant to Section 3 of this Annex I or of Buyer’s obligation to credit or pay
Income to, or apply Income to the obligations of, Seller pursuant to Section 5
of this Annex I or otherwise affect the rights, obligations and remedies of any
party to the Agreement.  Any such repurchase transaction and any pledge,
repledge, hypothecation or rehypothecation in connection with a Financing
Transaction may be to any Person other than a Disqualified Transferee; provided
that Buyer, other than in connection with a Financing Transaction, may assign or
participate its rights’ under the Transaction Documents or any Transaction only
in accordance with Section 17 of this Annex I, unless an Event of Default shall
have occurred and be continuing or the prior written consent of Seller has been
obtained by Buyer.
 
(b)           Subject to the terms and conditions of the Agreement, any
documents delivered to the Custodian pursuant to Section 7(b) and 7(c) of this
Annex I shall be released only in accordance with the terms and conditions of
the Custodial Agreement.
 
9.           SUBSTITUTION
 
Paragraph 9 of the Master Repurchase Agreement (“Substitution”) is hereby
deleted in its entirety and replaced by the following provisions of this
Section 9:
 
(a)           In the case of any Transaction for which the Repurchase Date is
other than the Business Day immediately following the Purchase Date, Seller
shall have the right, subject to the proviso to this sentence, upon notice to
Buyer, which notice shall be given at or prior to 10:00 a.m. (New York time) on
such Business Day, to substitute substantially the same Eligible Loans for any
Purchased Loans, provided, however, that Buyer may elect, by the close of
business on the Business Day notice is received, or by the close of the next
Business Day if notice is given after 10:00 a.m. (New York time) on such day,
not to accept such substitution in its sole and absolute discretion.  In the
event such substitution is accepted by Buyer, such substitution shall be made by
Seller’s transfer to Buyer of such other Eligible Loans and Buyer’s transfer to
Seller of such Purchased Loans, and after substitution, the substituted Eligible
Loans shall be deemed to be Purchased Loans subject to the terms of the
Agreement (including but not limited to the margin provisions of Section 4 of
this Annex I).  Each such substitution shall be deemed to be a representation
and warranty by Seller that each substitute loan is an Eligible Loan and that
after giving effect to such substitution, the aggregate Repurchase Price of the
Purchased Loans shall not exceed the aggregate Asset Base.  In the event Buyer
elects not to accept such substitution, Buyer shall offer Seller the right to
terminate the Transaction.
 
39

--------------------------------------------------------------------------------


 
(b)           In the event Seller exercises its right to substitute or terminate
under sub-paragraph (a), Seller shall be obligated to pay to Buyer, by the close
of the Business Day of such substitution or termination, as the case may be, an
amount equal to (A) Buyer’s actual out-of-pocket cost (including all fees
(including reasonable attorneys fees), expenses and commissions) of (i) entering
into replacement transactions; (ii) entering into or terminating hedge
transactions; and/or (iii) terminating transactions or substituting mortgage
loans in like transactions with third parties in connection with or as a result
of such substitution or termination, and (B) to the extent Buyer determines not
to enter replacement transactions, the loss incurred by Buyer directly arising
or resulting from such substitution or termination.  The foregoing amounts shall
be solely determined and calculated by Buyer in good faith.
 
10.           REPRESENTATIONS  
 
Paragraph 10 of the Master Repurchase Agreement (“Representations”) is hereby
supplemented by the following provisions of this Section 10:
 
(a)           Seller represents and warrants to Buyer that as of the Purchase
Date and as of the date of the Agreement and at all times while the Agreement
and any Transaction thereunder is in full force and effect:
 
(i)           Organization.  Seller is duly organized, validly existing and in
good standing under the laws and regulations of the state of Seller’s
organization and is duly licensed, qualified, and in good standing in every
state where such licensing or qualification is necessary for the transaction of
Seller’s business, except where lack of such licenses or qualifications would
not be reasonably likely to result in a Material Adverse Effect.  Seller has the
power to own and hold the assets it purports to own and hold, and to carry on
its business as now being conducted and proposed to be conducted, and has the
power to execute, deliver, and perform its obligations under the Agreement and
the other Transaction Documents.
 
(ii)           Due Execution; Enforceability.  The Transaction Documents have
been duly executed and delivered by Seller, for good and valuable
consideration.  The Transaction Documents constitute the legal, valid and
binding obligations of Seller, enforceable against Seller in accordance with
their respective terms subject to bankruptcy, insolvency, and other limitations
on creditors’ rights generally and to equitable principles.
 
(iii)           Non-Contravention; Consents.  Neither the execution and delivery
of the Transaction Documents, nor consummation by Seller of the transactions
contemplated by the Transaction Documents (or any of them), nor compliance by
Seller with the terms, conditions and provisions of the Transaction Documents
(or any of them) will (x) conflict with or result in a breach or violation of
any of the terms, conditions or provisions of any judgment or order, writ,
injunction, decree or demand of any court applicable to Seller, (y) result in
the creation or imposition of any lien or any other encumbrance upon any of the
assets of Seller, other than pursuant to the Transaction Documents or (z)
violate or conflict with contractual provisions of, or cause an event of default
under, any indenture, loan agreement, mortgage, contract or other material
agreement to which Seller is a party or by which Seller may be bound.  Seller
has all necessary licenses, permits and other consents from Governmental
Authorities necessary to acquire, own and sell the Purchased Loans and for the
performance of its obligations under the Transaction Documents except where the
failure to have any such license, permit or consent would not be reasonably
likely to result in a Material Adverse Effect.
 
(iv)           Litigation; Requirements of Law.  There is no action, suit,
proceeding, investigation, or arbitration pending or, to the best knowledge of
Seller, threatened against Seller, or any of its assets which may result in any
Material Adverse Effect, or which may have an adverse effect on the validity of
the Transaction Documents or any action taken or to be taken in connection with
the obligations of Seller under any of the Transaction Documents.  Seller is in
compliance in all material respects with all Requirements of Law.  Seller is not
in default in any material respect with respect to any judgment, order, writ,
injunction, decree, rule or regulation of any arbitrator or Governmental
Authority.
 
40

--------------------------------------------------------------------------------


 
(v)           No Broker.  Seller has not dealt with any broker, investment
banker, agent or other Person (other than Buyer or an Affiliate of Buyer) who
may be entitled to any commission or compensation in connection with the sale of
the Purchased Loans pursuant to any Transaction Documents.
 
(vi)           Good Title to Purchased Loans.  Immediately prior to the purchase
of any Purchased Loans by Buyer from Seller, such Purchased Loans are free and
clear of any lien, security interest, claim, option, charge, encumbrance or
impediment to transfer to Buyer (including any “adverse claim” as defined in
Section 8-102(a)(1) of the UCC), and are not subject to any rights of set-off,
any prior sale, transfer, assignment, or participation by Seller or any
agreement by Seller to assign, convey, transfer or participate in such Purchased
Loans, in whole or in part, and Seller is the sole legal record and beneficial
owner of, and owns and has the right to sell and transfer such Purchased Loans
to Buyer, and, upon transfer of such Purchased Loans to Buyer, Buyer shall be
the owner of such Purchased Loans (other than for U.S. Federal, state and local
income and franchise tax purposes) free of any adverse claim, subject to
Seller’s rights pursuant to the Agreement.  In the event that the related
Transaction is recharacterized as a secured financing of the Purchased Loans and
with respect to the security interests granted in Section 6, the provisions of
the Agreement are effective to create in favor of Buyer a valid security
interest in all right, title and interest of Seller in, to and under the
Repurchase Assets and the other collateral specified in Section 6(c) and (d),
Buyer shall have a valid, perfected and enforceable first priority security
interest in the Repurchase Assets and such other collateral, subject to no lien
or rights of others other than as granted herein.
 
(vii)           No Default.  No Default or Seller Event of Default exists under
or with respect to the Transaction Documents.
 
(viii)           Representations and Warranties Regarding Purchased Loans;
Delivery of Purchased Loan File.  Each Purchased Loan sold hereunder and each
pool of Purchased Loans sold in a Transaction hereunder, as of the applicable
Purchase Date for the Transaction in question, (A) conforms to the applicable
representations and warranties set forth in Exhibit V attached hereto and (B)
with the respect to a CDO Purchased Loan, meets the criteria set forth in
Exhibit IX hereto, except, in each case, as has been disclosed to Buyer in
writing prior to Buyer’s issuance of a Confirmation with respect to the related
Purchased Loan.  It is understood and agreed that the representations and
warranties set forth in Exhibit V hereto, if any, shall survive delivery of the
respective Purchased Loan File to Buyer or its designee (including the
Custodian).  With respect to each Purchased Loan, the Mortgage Note or Mezzanine
Note, the Mortgage (if any), the Assignment of Mortgage (if any) and any other
documents required to be delivered under the Agreement and the Custodial
Agreement for such Purchased Loan have been delivered (or with respect to Table
Funded Purchased Loans shall be delivered in accordance with Section 7(b)) to
Buyer or the Custodian on its behalf or such requirement will have been
expressly waived in writing by Buyer.  Seller or its designee is in possession
of a complete, true and accurate Purchased Loan File with respect to each
Purchased Loan, except for such documents the originals of which have been
delivered to the Custodian.
 
41

--------------------------------------------------------------------------------


 
(ix)           Adequate Capitalization; No Fraudulent Transfer.  Seller has, as
of such Purchase Date, adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations.  Seller is generally able to pay, and as of
the date hereof is paying, its debts as they come due.  Seller has not become,
and is not presently, financially insolvent nor will Seller be made insolvent by
virtue of Seller’s execution of or performance under any of the Transaction
Documents within the meaning of the bankruptcy laws or the insolvency laws of
any jurisdiction.  Seller has not entered into any Transaction Document or any
Transaction pursuant thereto in contemplation of insolvency or with intent to
hinder, delay or defraud any creditor.  Seller has not received any written
notice that any payment or other transfer made to or on account of Seller from
or on account of any Mortgagor or any other person obligated under any Purchased
Loan Documents is or may be void or voidable as an actual or constructive
fraudulent transfer or as a preferential transfer.
 
(x)           Organizational Documents.  Seller has delivered to Buyer true and
correct certified copies of its organizational documents, together with all
amendments thereto.
 
(xi)           No Encumbrances.  There are (i) no outstanding rights, options,
warrants or agreements on the part of Seller for a purchase, sale or issuance,
in connection with the Purchased Loans and (ii) no agreements on the part of
Seller to issue, sell or distribute the Purchased Loans.
 
(xii)           Federal Regulations.  Seller is not required to register as an
“investment company” and is not a company “controlled by an investment company,”
in each case within the meaning of the Investment Company Act of 1940, as
amended.
 
(xiii)           Taxes.  Seller has filed or caused to be filed all tax returns
which would be delinquent if they had not been filed on or before the date
hereof and has paid all taxes due and payable on or before the date hereof and
all other taxes, fees or other charges imposed on it and any of its assets by
any Governmental Authority; no tax liens have been filed against any of Seller’s
assets; and, to Seller’s knowledge, no claims are being asserted with respect to
any such taxes, fees or other charges.
 
(xiv)           ERISA.  Neither Seller nor any ERISA Affiliate (a) sponsors or
maintains any Plans or (b) makes any contributions to or has any liabilities or
obligations (direct or contingent) with respect to any Plans. Seller does not,
and would not be deemed to, hold Plan Assets, and the consummation of the
transactions contemplated by the Agreement will not constitute or result in any
non-exempt prohibited transaction under Section 406 of ERISA, Section 4975 of
the Code or substantially similar provisions under any other federal, state or
local laws, rules or regulations.
 
(xv)           Judgments/Bankruptcy.  Except as disclosed in writing to Buyer,
there are no judgments against Seller that are unsatisfied of record or docketed
in any court located in the United States of America and no Act of Insolvency
has ever occurred with respect to Seller.
 
(xvi)           Full and Accurate Disclosure.  No information contained in the
Transaction Documents, or any written statement furnished by or on behalf of
Seller pursuant to the terms of the Transaction Documents, contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading in light of the
circumstances under which they were made when such statements and omissions are
considered in the totality of the circumstances in question.
 
(xvii)          Financial Information.  All financial data concerning Seller and
to Seller’s knowledge after due inquiry, the Purchased Loans that has been
delivered by or on behalf of Seller to Buyer is true, complete and correct in
all material respects and has been prepared in accordance with GAAP (to the
extent applicable).  Since the delivery of such data, except as otherwise
disclosed in writing to Buyer, there has been no change in the financial
position of Seller or the Purchased Loans, or in the results of operations of
Seller, which change is reasonably likely to have in a Material Adverse Effect
on Seller.
 
42

--------------------------------------------------------------------------------


 
(xviii)         Jurisdiction of Organization.  Seller’s jurisdiction of
organization is the State of Maryland.
 
(xix)           Regulation T, U and X.  Neither the entering into nor
consummation of any Transaction hereunder, nor the use of the proceeds thereof,
will violate any provisions of Regulation T, U or X. If requested by Buyer,
Seller, any applicable Affiliate of Seller and the recipient of any portion of
the proceeds of, or any portion of, any Transaction shall furnish to Buyer a
statement on Federal Reserve Form G-3 referred to in Regulation U.
 
(xx)           CDO Indenture and CDO II Indenture.  Seller has delivered to
Buyer a true, complete and correct copy of the CDO Indenture and the CDO II
Indenture.
 
(xxi)           Location of Books and Records.  The location where Seller keeps
its books and records at its chief executive office at 410 Park Avenue, 14th
Floor, New York, New York  10022.
 
(b)           On the Purchase Date for any Transaction, Seller shall be deemed
to have made all of the representations set forth in Paragraph 10 of the Master
Repurchase Agreement and Section 10(a) of this Annex I as of such Purchase Date.
 
11.           NEGATIVE COVENANTS OF SELLER
 
On and as of the date hereof and each Purchase Date and until the Agreement is
no longer in force with respect to any Transaction, Seller shall not without the
prior written consent of Buyer:
 
(a)           subject to Seller’s right to repurchase, take any action which
would directly or indirectly impair or adversely affect Buyer’s title to the
Purchased Loans;
 
(b)           transfer, assign, convey, grant, bargain, sell, set over, deliver
or otherwise dispose of, or pledge or hypothecate, directly or indirectly, any
interest in the Purchased Loans (or any of them) to any Person other than Buyer,
or engage in repurchase transactions or similar transactions with respect to the
Purchased Loans (or any of them) with any Person other than Buyer, except where
the Purchased Loans in question are simultaneously repurchased from Buyer;
 
(c)           create, incur or permit to exist any lien, encumbrance or security
interest in or on the Purchased Loans, except as described in Section 6 of this
Annex I;
 
(d)           create, incur or permit to exist any lien, encumbrance or security
interest in or on any of the Repurchase Assets or the other collateral subject
to the security interest granted by Seller pursuant to Section 6 of this
Annex I;
 
(e)           create, incur or permit any lien, security interest, charges, or
encumbrances with respect to any Hedging Transaction for the benefit of any
Person other than Buyer;
 
(f)           terminate any of the organizational documents of Seller;
 
(g)           consent or assent to a Significant Modification or any extension
or termination of any note, loan agreement, mortgage, pledge agreement or
guaranty relating to the Purchased Loans or other material agreement or
instrument relating to the Purchased Loans without the prior written consent of
Buyer;
 
43

--------------------------------------------------------------------------------


 
(h)           take any action or permit such action to be taken which would
result in a Change of Control;
 
(i)           after the occurrence and during the continuation of any Seller
Event of Default or monetary Default, make any distribution, payment on account
of, or set apart assets for, a sinking or other analogous fund for the purchase,
redemption, defeasance, retirement or other acquisition of any equity or
ownership interest of Seller, whether now or hereafter outstanding, or make any
other distribution in respect thereof, either directly or indirectly, whether in
cash or property or in obligations of Seller; or
 
(j)           sponsor or maintain any Plans or make any contributions to, or
have any liability or obligation (direct or contingent) with respect to, any
Plan or permit any ERISA Affiliate to sponsor or maintain any Plans or make any
contributions to, or have any liability or obligation (direct or contingent)
with respect to, any Plan;
 
(k)           engage in any transaction that would cause any obligation or
action taken or to be taken hereunder (or the exercise by Buyer of any of its
rights under the Agreement, the Purchased Loans or any Transaction Document) to
be a non-exempt prohibited transaction under Section 406 of ERISA,
Section 4975 of the Code or substantially similar provisions under any other
federal, state or local laws, rules or regulations;
 
(l)           make any future advances under any Purchased Loan to any
underlying obligor which are not permitted by the related Purchased Loan
Documents; or
 
(m)           seek its dissolution, liquidation or winding up, in whole or in
part.
 
12.           AFFIRMATIVE COVENANTS OF SELLER  
 
(a)           Seller shall promptly notify Buyer of any event and/or condition
that is likely to have a Material Adverse Effect.
 
(b)           Seller shall give notice to Buyer of the following (accompanied by
an Officer’s Certificate setting forth details of the occurrence referred to
therein and stating what actions Seller has taken or proposes to take with
respect thereto):
 
(i)           promptly upon receipt of notice or knowledge of the occurrence of
any Default or Event of Default;
 
(ii)           with respect to any Purchased Loan sold to Buyer hereunder,
immediately upon receipt of any Principal Payment (in full or in part);
 
(iii)           with respect to any Purchased Loan sold to Buyer hereunder,
immediately upon receipt of notice or knowledge that the related Mortgaged
Property has been damaged by waste, fire, earthquake or earth movement,
windstorm, flood, tornado or other casualty, or otherwise damaged so as to
affect adversely the value of such Mortgaged Property;
 
(iv)           promptly upon receipt of notice or knowledge of (i) any Purchased
Loan which becomes a Defaulted Loan, (ii) any lien or security interest (other
than security interests created hereby) on, or claim asserted against, any
Purchased Loan or, to Seller’s knowledge, the underlying collateral therefor or
(iii) any event or change in circumstances that has or could reasonably be
expected to have a material adverse affect on the Market Value of a Purchased
Loan; and
 
44

--------------------------------------------------------------------------------


 
(v)           promptly, and in any event within ten (10) days after service of
process on any of the following, give to Buyer notice of all litigation,
actions, suits, arbitrations, investigations (including, without limitation, any
of the foregoing which are pending or threatened) or other legal or arbitrable
proceedings affecting Seller or affecting any of the assets of Seller before any
Governmental Authority that (i) questions or challenges the validity or
enforceability of any of the Transaction Documents or any action to be taken in
connection with the transactions contemplated hereby, (ii) makes a claim or
claims in an aggregate amount greater than $5,000,000, or (iii) which,
individually or in the aggregate, if adversely determined could reasonably be
likely to have a Material Adverse Effect.
 
(c)           Seller shall provide Buyer with copies of such documents as Buyer
may reasonably request evidencing the truthfulness of the representations set
forth in Section 10.
 
(d)           Seller shall defend the right, title and interest of Buyer in and
to the Purchased Loans against, and take such other action as is necessary to
remove, the liens, security interests, claims, encumbrances, charges and demands
of all Persons (other than security interests granted to Buyer hereunder).
 
(e)           Seller will permit Buyer or its designated representative to
inspect any of Seller’s records with respect to all or any portion of the
Purchased Loans and the conduct and operation of its business related thereto,
at such reasonable times and with reasonable frequency requested by Buyer or its
designated representative, and to make copies of extracts of any and all
thereof.
 
(f)           If any amount payable under or in connection with any of the
Purchased Loans shall be or become evidenced by any promissory note, other
instrument or chattel paper (as each of the foregoing is defined under the UCC),
such note, instrument or chattel paper shall be immediately delivered to Buyer
or its designee, duly endorsed in a manner satisfactory to Buyer or if any
collateral or other security shall subsequently be delivered to Seller in
connection with any Purchased Loan, Seller shall immediately deliver or forward
such item of collateral or other security to Buyer or its designee, together
with such instruments of assignment as Buyer may request.
 
(g)           Seller shall provide (or cause to be provided) to Buyer the
following financial and reporting information:
 
(i)           the Monthly Statement;
 
(ii)           the Quarterly Report, together with all operating statements and
occupancy information that Seller or Servicer has received relating to the
Purchased Loans for the related fiscal quarter;
 
(iii)           the Financial Covenant Compliance Certificate;
 
(iv)           as soon as available and in any event within forty-five (45) days
after the end of each of the first three quarterly fiscal periods of each fiscal
year of Seller, the unaudited, consolidated balance sheets of Seller, which
shall incorporate its consolidated subsidiaries, as at the end of such period
and the related unaudited, consolidated statements of income and retained
earnings and of cash flows for Seller, which shall incorporate its consolidated
Subsidiaries, for such period and the portion of the fiscal year through the end
of such period, accompanied by an Officer’s Certificate of Seller, which
certificate shall state that said consolidated financial statements fairly
present the consolidated financial condition and results of operations of Seller
and its consolidated Subsidiaries in accordance with GAAP, consistently applied,
as at the end of, and for, such period (subject to normal year-end audit
adjustments);
 
45

--------------------------------------------------------------------------------


 
(v)           as soon as available and in any event within ninety (90) days
after the end of each fiscal year of Seller, the consolidated balance sheets of
Seller, which shall incorporate its consolidated Subsidiaries, as at the end of
such fiscal year and the related consolidated statements of income and retained
earnings and of cash flows for Seller, which shall incorporate its consolidated
Subsidiaries, for such year, accompanied by an opinion thereon of independent
certified public accountants of recognized national standing, which opinion
shall not be qualified as to scope of audit or going concern and shall state
that said consolidated financial statements fairly present the consolidated
financial condition and results of operations of Seller and its consolidated
Subsidiaries as at the end of, and for, such fiscal year in accordance with
GAAP;
 
(vi)           within forty-five (45) days following the end of each quarter, or
within ninety (90) days following the end of each fiscal year, as the case may
be, an Officer’s Certificate of Seller in form and substance reasonably
satisfactory to Buyer that Seller during such fiscal quarter or year has
observed or performed all of its covenants and other agreements, and satisfied
every condition, contained in the Agreement and the other Transaction Documents
to be observed, performed or satisfied by it, and that there has been no Seller
Event of Default and no event or circumstance has occurred that is reasonably
likely to result in a Material Adverse Effect;
 
(vii)           within fifteen (15) Business Days after Buyer’s request, such
further information with respect to the operation of any Mortgaged Property,
Purchased Loan, the financial affairs of Seller and any Plan and Multiemployer
Plan as may be requested by Buyer, including all business plans prepared by or
for Seller; provided, however, that with respect to information not previously
known to, or in the possession of, Seller relating to any Multiemployer Plan,
Seller shall be required to provide only such information as may be obtained
through its good faith efforts;
 
(viii)           within sixty (60) Business Days after the end of each calendar
year, such information as may be requested by Buyer, its successors and assigns,
and transferees, in connection with the Purchased Loans, and that is necessary
for the party requesting such information in preparing its tax return and paying
taxes in any country or jurisdiction where such tax return or taxes are due; and
 
(ix)           such other reports as Buyer shall reasonably request.
 
(h)           Seller shall at all times comply in all material respects with all
laws, ordinances, rules and regulations of any federal, state, municipal or
other public authority having jurisdiction over Seller or any of its assets and
Seller shall do or cause to be done all things reasonably necessary to preserve
and maintain in full force and effect its legal existence, and all licenses
material to its business.
 
(i)           Seller shall at all times keep proper books of records and
accounts in which full, true and correct entries shall be made of its
transactions in accordance with GAAP and set aside on its books from its
earnings for each fiscal year all such proper reserves in accordance with GAAP.
 
46

--------------------------------------------------------------------------------


 
(j)           Seller shall advise Buyer in writing of the opening of any new
chief executive office of Seller or the closing of any such office and of any
change in Seller’s name or the places where the books and records pertaining to
the Purchased Loans are held not less than the later of fifteen (15) Business
Days prior to taking any such action or ninety (90) days before any financing
statement filing will lapse, lose perfection or become materially misleading.
 
(k)           Seller shall observe, perform and satisfy all the terms,
provisions, covenants and conditions required to be observed, performed or
satisfied by it, and shall pay when due all costs, fees and expenses required to
be paid by it, under the Transaction Documents.  Seller shall pay and discharge
all taxes, levies, liens and other charges, if any, on its assets and on the
Purchased Loans that, in each case, in any manner would create any lien or
charge upon the Purchased Loans, except for any such taxes as are being
appropriately contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves have been provided in
accordance with GAAP.
 
(l)           Seller shall maintain its existence as corporation, organized
solely and in good standing under the law of the State of Maryland and shall not
dissolve, liquidate, merge with or into any other Person or otherwise change its
organizational structure or identity or incorporate in any other jurisdiction
unless Seller shall have notified Buyer in writing at least thirty (30) days
prior to any intent not to so maintain its existence and, in connection with a
merger, (i) the surviving or resulting entity shall be a corporation or
partnership organized under the laws of the United States or any state thereof,
(ii) such entity shall expressly assume by written agreement, in form and
substance satisfactory to Buyer in Buyer’s sole discretion, the performance of
all of Seller’s duties and obligations hereunder and the Transaction Documents,
and (iii) such entity shall be at least as creditworthy as Seller, as determined
by Buyer in Buyer’s sole and absolute discretion; and provided, further, that
after giving effect thereto, no Default or Event of Default would exist
hereunder.
 
(m)           Seller shall maintain all records with respect to the Purchased
Loans and the conduct and operation of its business with no less a degree of
prudence than if the Purchased Loans were held by Seller for its own account and
will furnish Buyer, upon request by Buyer or its designated representative, with
information reasonably obtainable by Seller with respect to the Purchased Loans
and the conduct and operation of its business.
 
(n)           Seller shall provide Buyer with notice of each modification of any
Purchased Loan Documents consented to by Seller (including such modifications
which do not constitute a Significant Modification).
 
(o)           Seller shall provide Buyer with notice of the occurrence of any
“appraisal reduction event”, “control appraisal period” or similar event under
any participation agreement related to any Purchased Loan.
 
(p)           Seller shall provide Buyer with reasonable access to operating
statements, the occupancy status and other property level information, with
respect to the Mortgaged Properties, plus any such additional reports as Buyer
may reasonably request.
 
(q)           Seller may propose, and Buyer will consider but shall be under no
obligation to approve, strategies for the foreclosure or other realization upon
the security for any Purchased Loan that has become a Defaulted Loan.
 
47

--------------------------------------------------------------------------------


 
(r)           In the event that Seller has entered into or shall enter into or
amend a repurchase agreement, warehouse facility, credit facility or other
similar arrangement involving assets substantially similar to the Eligible Loans
with any Person which by its terms provides more favorable terms with respect to
any financial covenants, including, without limitation, covenants covering the
same or similar subject matter set forth in the Financial Covenant Compliance
Certificates required to be delivered hereunder, the applicable terms of this
Agreement shall be deemed automatically to include such more favorable terms so
long as no Seller Event of Default has occurred and is continuing.
 
(s)           Seller shall promptly deliver to Buyer true, correct and complete
copies of any material amendment, waiver or other modification to the CDO
Indenture or the CDO II Indenture.
 
13.           INTENTIONALLY OMITTED
 
14.           EVENTS OF DEFAULT; REMEDIES
 
Paragraph 11 (“Events of Default”) of the Master Repurchase Agreement is hereby
amended by the deletion of clauses (i), (ii), (iii), (iv) and (vi) in the first
paragraph thereof, by the deletion in their entirety of Paragraphs 11(a) through
(g) thereof and by the addition of the provisions (a) through (c) of this
Section 14 set forth below:
 
(a)           Together with clause (v) and clause (vii) of the first paragraph
of Paragraph 11 of the Master Repurchase Agreement (such clauses to be read with
the phrase “or Buyer” deleted from each of them), the following shall constitute
an event of default by Seller hereunder (each, a “Seller Event of Default”):
 
(i)           failure of Seller to repurchase or the failure of Buyer to
transfer the Purchased Loan on the applicable Repurchase Date (except when such
failure to transfer is a result of Buyer’s inability to obtain necessary
consents to, or fulfill restrictions on, such transfer);
 
(ii)           failure of Seller to apply any Income received by Seller in
accordance with the provisions hereof;
 
(iii)           (A) the Transaction Documents shall for any reason not cause, or
shall cease to cause, Buyer to be the owner or, if recharacterized as a secured
financing, a secured party with respect to any of the Purchased Loans or the
collateral specified in Section 6 free of any adverse claim, liens and other
rights of others (other than as granted herein) or (B) if a Transaction is
recharacterized as a secured financing, the Transaction Documents with respect
to any Transaction shall for any reason cease to create a valid first priority
security interest in favor of Buyer in any of the Purchased Loans or the
collateral specified in Section 6 or (C) if the Transaction Documents shall
cease to be in full force and effect or if their enforceability is challenged by
Seller;
 
(iv)           failure of Seller to make the payments required under Section
4(a) or Section 5(b) on any Remittance Date which failure is not remedied within
one (1) Business Day;
 
(v)           failure of Seller to make any other payment owing to Buyer which
has become due, whether by acceleration or otherwise, under the terms of the
Agreement which failure is not remedied within the applicable period (in the
case of a failure pursuant to Section 4) or, if no period is specified, five (5)
Business Days after notice thereof to Seller from Buyer; provided, however, that
Buyer shall not be required to provide notice in the event of a failure by
Seller to repurchase on the Repurchase Date;
 
(vi)           failure by Seller in the due performance or observance of any
term, covenant or agreement contained in Section 11(j) or Section 12(p) of this
Annex I;
 
48

--------------------------------------------------------------------------------


 
(vii)           a Change of Control shall have occurred with respect to Seller;
 
(viii)           any representation made by Seller or Buyer (other than the
representations and warranties set forth in Exhibit V hereto, which shall be
considered, except as set forth below, solely for the purpose of determining the
Market Value of the Purchased Loans) shall have been incorrect or untrue in any
material respect when made or repeated or deemed to have been made or repeated
(and, if susceptible to cure, the breach of such representation shall not have
been cured within ten (10) Business Days of written notice of breach thereof);
provided that the representations and warranties set forth in Section 10(a) (vi)
or (viii) (in the case of (vi), with respect to the affected or Purchased Loans
only) made by Seller shall not be considered a Seller Event of Default if
incorrect or untrue in any material respect, if Buyer terminates the related
Transaction and Seller repurchases the related Purchased Loans on an Early
Repurchase Date no later than ten (10) Business Days after receiving written
notice of such incorrect or untrue representation (or if the breach of such
representations and warranties is susceptible to cure, Seller effects a cure
within such 10-Business Day period);  provided, however, that if Seller shall
have made any such representation (including the representations set forth in
Exhibit V) with knowledge that it was materially incorrect or untrue at the time
made, such misrepresentation shall constitute a Seller Event of Default;
 
(ix)           a final judgment by any competent court in the United States of
America for the payment of money in an amount greater than $5,000,000 shall have
been rendered against Seller, and remain undischarged or unpaid for a period of
thirty (30) days, during which period execution of such judgment is not
effectively stayed;
 
(x)           Seller shall have defaulted or failed to perform under any note,
indenture, loan agreement, guaranty, swap agreement or any other contract,
agreement or transaction to which it is a party, which default (A) involves the
failure to pay a matured obligation in excess of $10,000,000, or (B) involves an
obligation of at least $10,000,000 is a monetary default or a material
non-monetary default and results in acceleration, or permits the acceleration
of, the obligation by any other party to or beneficiary of such note, indenture,
loan agreement, guaranty, swap agreement or other contract agreement or
transaction; provided, however, that any such default, failure to perform or
breach shall not constitute a Seller Event of Default if Seller cures such
default, failure to perform or breach, as the case may be, within the grace
period, if any, provided under the applicable agreement;
 
(xi)           Seller fails to maintain a Fixed Charge Ratio of at least 1.2:1,
a Debt to Equity Ratio of less than 5:1 and a Modified Debt to Equity Ratio of
less than 10:1 as of the end of any fiscal quarter;
 
(xii)           if Seller or Buyer shall breach or fail to perform any of the
terms, covenants, obligations or conditions of the Agreement, other than as
specifically otherwise referred to in this definition of “Seller Event of
Default”, and such breach or failure to perform is not remedied within ten (10)
Business Days, or if such breach is not curable by the payment of a sum of
money, thirty (30) days after notice thereof to Seller or Buyer from the
applicable party or its successors or assigns; or
 
(xiii)           an “event of default” by Seller (as defined in the agreements
relating to a facility described in clause (A) or (B) of this clause (xiii))
beyond any applicable notice and cure period shall have occurred under (A) any
repurchase facility or loan facility entered into by Seller and Buyer or any
Affiliate of Buyer or (B) any facility with Buyer or any Affiliate of Buyer in
which Seller is a guarantor.
 
49

--------------------------------------------------------------------------------


 
(b)           If a Seller Event of Default shall occur and be continuing, the
following rights and remedies shall be available to Buyer:
 
(i)           At the option of Buyer, exercised by written notice to Seller
(which option shall be deemed to have been exercised, even if no notice is
given, immediately upon the occurrence of an Act of Insolvency with respect to
Seller), the Repurchase Date for each Transaction hereunder shall, if it has not
already occurred, be deemed immediately to occur (the date on which such option
is exercised or deemed to have been exercised being referred to hereinafter as
the “Accelerated Repurchase Date”) (and any Transaction for which the related
Purchase Date has not yet occurred shall be canceled).
 
(ii)           If Buyer exercises or is deemed to have exercised the option
referred to in Section 14(b)(i):
 
 
(A)
Seller’s obligations hereunder to repurchase all Purchased Loans shall become
immediately due and payable on and as of the Accelerated Repurchase Date and all
Income deposited in the Blocked Account shall be retained by Buyer and applied
to the aggregate unpaid Repurchase Price and any other amounts owing by Seller
hereunder; and

 
 
(B)
to the extent permitted by applicable law, the Repurchase Price with respect to
each Transaction (determined as of the Accelerated Repurchase Date) shall be
increased by the aggregate amount obtained by daily application of, on a 360 day
per year basis for the actual number of days during the period from and
including the Accelerated Repurchase Date to but excluding the date of payment
of the Repurchase Price (as so increased), (x) the Pricing Rate applicable upon
a Seller Event of Default for such Transaction multiplied by (y) the Repurchase
Price for such Transaction (decreased by (I) any amounts actually remitted to
Buyer by Seller from time to time pursuant to Section 5 and applied to such
Repurchase Price to the extent such amounts are not already included in the
computation of the Repurchase Price and (II) any amounts applied to the
Repurchase Price pursuant to Section 14(b)(iii) of this Annex I); and

 
 
(C)
the Custodian shall, upon the request of Buyer (with simultaneous copy of such
request to Seller), deliver to Buyer all instruments, certificates and other
documents then held by the Custodian relating to the Purchased Loans.

 
(iii)           Buyer may, after ten (10) days notice to Seller of Buyer’s
intent to take such action (provided no such notice shall be required in the
circumstances set forth in Section 9-611(d) of the UCC), (A) immediately sell,
at a public or private sale in a commercially reasonable manner and at such
price or prices as Buyer may reasonably deem to be satisfactory any or all of
the Purchased Loans or (B) in its sole discretion elect, in lieu of selling all
or a portion of such Purchased Loans, to give Seller credit for such Purchased
Loans in an amount equal to the Market Value of such Purchased Loans against the
aggregate unpaid Repurchase Price for such Purchased Loans and any other amounts
owing by Seller under the Transaction Documents.  The proceeds of any
disposition of Purchased Loans effected pursuant to this Section 14(b)(iii)
shall be applied (v) first, to the costs and expenses incurred by Buyer in
connection with Seller’s default, (w) second, to the costs of cover and/or
Hedging Transactions, if any, (x) third, to the Repurchase Price, (y) fourth, to
any other outstanding obligation of Seller to Buyer or its Affiliates pursuant
to the Transaction Documents (including interest that would be payable as
post-petition interest in connection with any bankruptcy or similar proceeding)
irrespective of whether such obligations are direct or indirect, absolute or
contingent, matured or unmatured, and (z) the balance, if any, to Seller.
 
50

--------------------------------------------------------------------------------


 
(iv)           The parties recognize that it may not be possible to purchase or
sell all of the Purchased Loans on a particular Business Day, or in a
transaction with the same purchaser, or in the same manner because the market
for such Purchased Loans may not be liquid.  In view of the nature of the
Purchased Loans, the parties agree that, to the extent permitted by applicable
law, liquidation of a Transaction or the Purchased Loans shall not require a
public purchase or sale and that a good faith private purchase or sale shall be
deemed to have been made in a commercially reasonable manner.  Accordingly,
Buyer may elect, in its sole discretion, the time and manner of liquidating any
Purchased Loans, and nothing contained herein shall (A) obligate Buyer to
liquidate any Purchased Loans on the occurrence and during the continuance of a
Seller Event of Default or to liquidate all of the Purchased Loans in the same
manner or on the same Business Day or (B) constitute a waiver of any right or
remedy of Buyer.
 
(v)           Seller shall be liable to Buyer for the amount of (A) all
reasonable expenses, including reasonable legal fees and expenses, actually
incurred by Buyer in connection with or as a consequence of a Seller Event of
Default, (B) all costs incurred in connection with covering transactions or
Hedging Transactions (including short sales) or entering into replacement
transactions, (C) all damages, losses, judgment costs and expenses of any kind
which may be imposed on, incurred by or asserted against Buyer relating to or
arising out of such Hedging Transactions or covering transactions, and (D) any
other loss, damage, cost or expense directly arising or resulting from the
occurrence of a Seller Event of Default.
 
(vi)           Buyer may exercise any or all of the remedies available to Buyer
immediately upon the occurrence of a Seller Event of Default and at any time
during the continuance thereof.  All rights and remedies arising under the
Transaction Documents, as amended from time to time, are cumulative and not
exclusive of any other rights or remedies which Buyer may have.
 
(vii)           Buyer may enforce its rights and remedies hereunder without
prior judicial process or hearing, and Seller hereby expressly waives any
defenses Seller might otherwise have to require Buyer to enforce its rights by
judicial process.  Seller also waives any defense Seller might otherwise have
arising from the use of nonjudicial process, disposition of any or all of the
Purchased Loans, or from any other election of remedies.  Seller recognizes that
nonjudicial remedies are consistent with the usages of the trade, are responsive
to commercial necessity and are the result of a bargain at arm’s length.
 
(viii)           Without limiting any other rights or remedies of Buyer, Buyer
shall have the right to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by or for
account of Buyer or Buyer’s Affiliates on behalf of Seller to any obligations of
Seller hereunder to Buyer to the credit or for the account of Seller against any
and all of such obligations, irrespective of whether Buyer shall have made any
demand under the Agreement or the other Transaction Documents.
 
(ix)           Buyer shall have, in addition to its rights and remedies under
the Transaction Documents, all of the rights and remedies provided by applicable
federal, state, foreign and local laws (including, without limitation, if the
Transactions are recharacterized as secured financings, the rights and remedies
of a secured party under the UCC of the State of New York, to the extent that
the UCC is applicable, and the right to offset any mutual debt and claim), in
equity, and under any other agreement between Buyer and Seller, exercisable upon
ten (10) days notice from Buyer to Seller.  Without limiting the generality of
the foregoing, Buyer shall be entitled to set off the proceeds of the
liquidation of the Purchased Loans against all of Seller’s obligations to Buyer,
whether or not such obligations are then due, without prejudice to Buyer’s right
to recover any deficiency.
 
51

--------------------------------------------------------------------------------


 
(x)           Buyer shall at any time have the right, in each case until such
time as Buyer determines otherwise, to retain, to suspect payment or performance
of, or to decline to remit, any amount or property that Buyer would otherwise be
obligated to pay, remit or deliver to Seller hereunder if a Seller Event of
Default has occurred.
 
Notwithstanding anything to the contrary in the Agreement, Buyer shall not be
required, prior to exercising any remedy in respect of any Seller Event of
Default, to give notice otherwise required hereunder, if Buyer reasonably
believes that (A) the Purchased Loans then held by Buyer threaten to decline
speedily in value or are of a type customarily sold in a recognized market or
(B) any delay occasioned by the giving of such notice will jeopardize Buyer’s
ability to recover, by sale or otherwise, all or part of the then-outstanding
amount of the Repurchase Price or of any other amounts owed to Buyer in
connection therewith.
 
(c)           The following shall constitute an event of default of Buyer
hereunder (each a “Buyer Event of Default”):
 
(i)           Buyer fails, after one (1) Business Day’s notice, to comply with
Section 4(c) of this Annex I;
 
(ii)           Buyer admits to its inability to, or its intention not to,
perform any of its obligations hereunder, other than in accordance with its
rights hereunder;
 
(iii)           provided that Buyer has received the applicable Repurchase
Price, the failure of Buyer to transfer a Purchased Loan or Purchased Loans on
the applicable Repurchase Date;
 
(iv)           any representation made by Buyer herein shall prove to have been
incorrect or untrue in any material respect when made or repeated or deemed to
have been made or repeated; or
 
(v)           if Buyer shall breach or fail to perform any of the terms,
covenants, obligations or conditions of the Agreement, other than as
specifically otherwise referred to in this definition of “Buyer Event of
Default”, and such breach or failure to perform is not remedied within ten (10)
days or, if such breach is not curable by the payment of a sum of money, thirty
(30) days after notice thereof to Buyer from Seller.
 
(d)           If a Buyer Event of Default occurs and is continuing, the
following rights and remedies shall be available to Seller:
 
(i)           Upon tender by Seller of payment of the aggregate Repurchase Price
for all Purchased Loans, together with all other amounts due hereunder to Buyer,
Buyer’s right, title and interest in such Purchased Loans shall be deemed
transferred to Seller, and Buyer shall simultaneously deliver such Purchased
Loans to Seller.
 
52

--------------------------------------------------------------------------------


 
(ii)           Seller shall have all the rights and remedies provided herein or
provided by applicable federal, state, foreign, local and any other applicable
laws, in equity, and under any other agreement between Buyer and Seller
(including the right to offset any debt or claim).
 
15.           SINGLE AGREEMENT
 
Clause (ii) of Paragraph 12 of the Master Repurchase Agreement (“Single
Agreement”) is hereby deleted in its entirety.
 
16.           NOTICES AND OTHER COMMUNICATIONS
 
Paragraph 13 of the Master Repurchase Agreement (“Notices and Other
Communications”) is hereby deleted in its entirety and replaced by the following
provisions of this Section 16:
 
All notices, consents, approvals and requests required or permitted hereunder
shall be given in writing and shall be effective for all purposes if hand
delivered or sent by (a) hand delivery, with proof of attempted delivery,
(b) certified or registered United States mail, postage prepaid, (c) expedited
prepaid delivery service, either commercial or United States Postal Service,
with proof of attempted delivery, or (d) by telecopier (with answerback
acknowledged); provided that such telecopied notice must also be delivered by
one of the means set forth in (a), (b) or (c) above, to the addresses specified
in Annex II hereto or at such other address and person as shall be designated
from time to time by any party hereto, as the case may be, in a written notice
to the other parties hereto in the manner provided for in this Section 16.  A
notice shall be deemed to have been given:  (w) in the case of hand delivery, at
the time of delivery; (x) in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; (y) in the case of
expedited prepaid delivery upon the first attempted delivery on a Business Day;
or (z) in the case telecopier, upon receipt of answerback confirmation, provided
that such telecopied notice is also delivered as required in this Section 16.  A
party receiving a notice which does not comply with the technical requirements
for notice under this Section 16 may elect to waive any deficiencies and treat
such notice as having been properly given.
 
17.           NON-ASSIGNABILITY
 
Paragraph 15 of the Master Repurchase Agreement (“Nonassignability;
Termination”) is hereby deleted in its entirety and replaced by the following
provisions of this Section 17:
 
(a)           The rights and obligations of Seller under the Transaction
Documents, the Hedging Transactions and under any Transaction shall not be
assigned by Seller without the prior written consent of Buyer.  Buyer may assign
or participate (other than pursuant to a Financing Transaction) its rights and
obligations under the Transaction Documents and under any Transaction without
the prior written consent of Seller only to a Permitted Transferee, which
assignment or participation shall be at the sole cost and expense of
Buyer.  Buyer may assign its rights and interests in any Hedging Transaction
without the prior written consent of Seller.  Seller agrees to use its good
faith efforts to include in the participation agreement or intercreditor
agreement, as applicable, relating to each Purchased Loan a provision expressly
recognizing Goldman Sachs Mortgage Company, together with its successors and
assigns, as a permitted transferee of each such Purchased Loan.
 
Notwithstanding anything to the contrary contained herein, with respect to
Seller, (A) Buyer shall remain responsible for reviewing and determining the
eligibility of any New Loan for purposes of any Transaction and (B) Seller shall
continue to deal solely and directly with Buyer in connection with any
Transaction.
 
53

--------------------------------------------------------------------------------


 
As long as a Seller Event of Default shall have occurred and be continuing,
Buyer may assign or participate its rights and obligations under the Transaction
Documents and/or any Transaction (including in connection with any Financing
Transaction) to any Person.
 
(b)           Buyer shall maintain a record of ownership identifying all
assignees.  If any assignee is a non-U.S. Person, such assignee shall timely
provide Seller with such forms as may be required to establish the assignee’s
status for U.S. withholding tax purposes.
 
(c)           With respect to any issuance by Buyer of a participation in any
Transaction, (i) Buyer shall act as exclusive agent for all participants in any
dealings with Seller in connection with such Transactions and will maintain, on
behalf of Seller, a record of ownership that identifies all participants, and
(ii) Seller shall not be obligated to deal directly with any party other than
Buyer in connection with such Transactions, or to pay or reimburse Buyer for any
costs that would not have been incurred by Buyer had no participation interests
in such Transactions been issued.
 
(d)           Subject to the foregoing, the Transaction Documents and any
Transactions shall be binding upon and shall inure to the benefit of the parties
and their respective successors and permitted assigns.  Nothing in the
Transaction Documents, express or implied, shall give to any Person, other than
the parties to the Transaction Documents and their respective successors, any
benefit or any legal or equitable right, power, remedy or claim under the
Transaction Documents.
 
18.           GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
 
The language in Paragraph 16 of the Master Repurchase Agreement (“Governing
Law”) that reads “without giving effect to the conflict of law principles
thereof” is hereby supplemented by adding to the end thereof the words “except
for Section 5-1401 of the General Obligations Law of the State of New
York.”  Paragraph 18 of the Master Repurchase Agreement (“Use of Employee Plan
Assets”) is hereby deleted in its entirety.  Paragraph 17 of the Master
Repurchase Agreement (“No Waivers, Etc.”) is hereby deleted in its entirety and
replaced by the following provisions of this Section 18:
 
(a)           Each party irrevocably and unconditionally submits to the
non-exclusive jurisdiction of any United States Federal or New York State court
sitting in Manhattan, and any appellate court from any such court, solely for
the purpose of any suit, action or proceeding brought to enforce its obligations
under the Agreement or relating in any way to the Agreement or any Transaction
under the Agreement.
 
(b)           To the extent that either party has or hereafter may acquire any
immunity (sovereign or otherwise) from any legal action, suit or proceeding,
from jurisdiction of any court or from set off or any legal process (whether
service or notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) with respect to itself or any
of its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under the Agreement or relating in any way to the Agreement or any Transaction
under the Agreement.
 
(c)           Each party hereby irrevocably waives, to the fullest extent it may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court and any right of jurisdiction on
account of its place of residence or domicile and irrevocably consents to the
service of any summons and complaint and any other process by the mailing of
copies of such process to them at their respective address specified
herein.  Each party hereby agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Section 18 shall affect the right of Buyer to serve legal process in any other
manner permitted by law or affect the right of Buyer to bring any action or
proceeding against Seller or its property in the courts of other jurisdictions.
 
54

--------------------------------------------------------------------------------


 
(d)           EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THE
AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY INSTRUMENT OR DOCUMENT
DELIVERED HEREUNDER OR THEREUNDER.
 
19.           NO RELIANCE; DISCLAIMERS
 
(a)           Each party hereby acknowledges, represents and warrants to the
other that, in connection with the negotiation of, the entering into, and the
performance under, the Transaction Documents and each Transaction thereunder:
 
(i)           It is not relying (for purposes of making any investment decision
or otherwise) upon any advice, counsel or representations (whether written or
oral) of the other party to the Transaction Documents, other than the
representations expressly set forth in the Transaction Documents.
 
(ii)           It has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisors to the extent that it has deemed
necessary, and it has made its own investment, hedging and trading decisions
(including decisions regarding the suitability of any Transaction) based upon
its own judgment and upon any advice from such advisors as it has deemed
necessary and not upon any view expressed by the other party.
 
(iii)           It is a sophisticated and informed Person that has a full
understanding of all the terms, conditions and risks (economic and otherwise) of
the Transaction Documents and each Transaction thereunder and is capable of
assuming and willing to assume (financially and otherwise) those risks.
 
(iv)           It is entering into the Transaction Documents and each
Transaction thereunder for the purposes of managing its borrowings or
investments or hedging its underlying assets or liabilities and not for purposes
of speculation.
 
(v)           It is not acting as a fiduciary or financial, investment or
commodity trading advisor for the other party and has not given the other party
(directly or indirectly through any other Person) any assurance, guaranty or
representation whatsoever as to the merits (either legal, regulatory, tax,
business, investment, financial accounting or otherwise) of the Transaction
Documents or any Transaction thereunder.
 
(b)           Each determination by Buyer of the Market Value with respect to
each New Loan or Purchased Loan or the communication to Seller of any
information pertaining to Market Value under the Agreement shall be subject to
the following disclaimers:
 
(i)           Buyer has assumed and relied upon, with Seller’s consent and
without independent verification, the accuracy and completeness of the
information provided by Seller and reviewed by Buyer.  Buyer has not made any
independent inquiry of any aspect of the New Loans or Purchased Loans or the
underlying collateral.  Buyer’s view is based on economic, market and other
conditions as in effect on, and the information made available to Buyer as of,
the date of any such determination or communication of information, and such
view may change at any time without prior notice to Seller.
 
55

--------------------------------------------------------------------------------


 
(ii)           Market Value determinations and other information provided to
Seller constitute a statement of Buyer’s view of the value of one or more loans
or other assets at a particular point in time and neither (x) constitute a bid
for a particular trade, (y) indicate a willingness on the part of Buyer or any
Affiliate thereof to make such a bid, nor (z) reflect a valuation for
substantially similar assets at the same or another point in time, or for the
same assets at another point in time.
 
(iii)           Market Value determinations and other information provided to
Seller may vary significantly from valuation determinations and other
information which may be obtained from other sources.
 
(iv)           Market Value determinations and other information provided to
Seller are communicated to Seller solely for its use and may not be relied upon
by any other person and may not be disclosed or referred to publicly or to any
third party without the prior written consent of Buyer, which consent Buyer may
withhold or delay in its sole and absolute discretion.
 
(v)           Buyer makes no representations or warranties with respect to any
Market Value determinations or other information provided to Seller. Buyer shall
not be liable for any incidental or consequential damages arising out of any
inaccuracy in such valuation determinations and other information provided to
Seller, including as a result of any act of gross negligence or breach of any
warranty.
 
(vi)           Market Value determinations and other information provided to
Seller in connection with Section 3(b) are only indicative of the initial Market
Value of the New Loan submitted to Buyer for consideration thereunder, and may
change without notice to Seller prior to, or subsequent to, the transfer by
Seller of the New Loan pursuant to Section 3(e).  No indication is provided as
to Buyer’s expectation of the future value of such Purchased Loan or the
underlying collateral.
 
(vii)           Initial Market Value determinations and other information
provided to Seller in connection with Section 3(b) are to be used by Seller for
the sole purpose of determining whether to proceed in accordance with Section 3
and for no other purpose.
 
20.           INDEMNITY AND EXPENSES
 
(a)           Seller hereby agrees to hold Buyer and its Affiliates and each of
their respective officers, directors, employees and agents (“Indemnified
Parties”) harmless from and indemnify the Indemnified Parties against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, taxes (including stamp, excise, sales or other taxes which may be payable
or determined to be payable with respect to any of the Purchased Loans or in
connection with any of the transactions contemplated by the Agreement (or the
recharacterization of any Transaction) and the documents delivered in connection
herewith and therewith, other than net income taxes of Buyer), fees, costs,
expenses (including reasonable attorneys’ fees and disbursements and any and all
servicing and enforcement costs with respect to the Purchased Loans) or
disbursements (all of the foregoing, collectively “Indemnified Amounts”) which
may at any time (including, without limitation, such time as the Agreement shall
no longer be in effect and the Transactions shall have been repaid in full) be
imposed on or asserted against any Indemnified Party in any way whatsoever
arising out of or in connection with, or relating to, the Agreement or any
Transactions thereunder or any action taken or omitted to be taken by any
Indemnified Party under or in connection with any of the foregoing; provided,
that Seller shall not be liable for Indemnified Amounts resulting from the gross
negligence or willful misconduct of any Indemnified Party.  Without limiting the
generality of the foregoing, Seller agrees to hold Buyer harmless from and
indemnify Buyer against all Indemnified Amounts with respect to all Purchased
Loans relating to or arising out of any violation or alleged violation of any
environmental law, rule or regulation or any consumer credit laws, including
without limitation ERISA, that, in each case, results from anything other than
Buyer’s gross negligence or willful misconduct.  In any suit, proceeding or
action brought by Buyer in connection with any Purchased Loan for any sum owing
thereunder, or to enforce any provisions of any Purchased Loan Documents, Seller
will save, indemnify and hold Buyer harmless from and against all expense, loss
or damage suffered by reason of any defense, set-off, counterclaim, recoupment
or reduction or liability whatsoever of the account debtor or obligor
thereunder, arising out of a breach by Seller of any obligation thereunder or
arising out of any other agreement, indebtedness or liability at any time owing
to or in favor of such account debtor or obligor or its successors from
Seller.  Seller also agrees to reimburse an Indemnified Party as and when billed
by such Indemnified Party for all such Indemnified Party’s costs and expenses
incurred in connection with the enforcement or the preservation of such
Indemnified Party’s rights under the Agreement and any other Transaction
Document or any transaction contemplated hereby or thereby, including without
limitation the reasonable fees and disbursements of its counsel.  Seller hereby
acknowledges that its obligations hereunder are recourse obligations of Seller.
 
56

--------------------------------------------------------------------------------


 
(b)           Other than as provided in Section 17(a) hereof, Seller agrees to
pay as and when billed by Buyer all of the out-of-pocket costs and expenses
incurred by Buyer in connection with the development, preparation and execution
of, and any amendment, supplement or modification to, the Agreement and the
other Transaction Documents or any other documents prepared in connection
herewith or therewith.  Seller agrees to pay as and when billed by Buyer all of
the out-of-pocket costs and expenses incurred in connection with the
consummation and administration of the transactions contemplated hereby and
thereby including without limitation (i) all the reasonable fees, disbursements
and expenses of counsel to Buyer and (ii) all the Due Diligence Fees, testing
and review costs and expenses incurred by Buyer in connection with the
evaluation of any New Loan and with respect to any Transaction.
 
21.           DUE DILIGENCE
 
Seller acknowledges that Buyer has the right to perform continuing due diligence
reviews with respect to the Purchased Loans, for purposes of verifying
compliance with the representations, warranties and specifications made
hereunder, or determining or re-determining the Asset Base for purposes of
Section 4(a) of this Annex I, or otherwise, and Seller agrees that Buyer, at its
option, has the right at any time to conduct a partial or complete due diligence
review on any or all of the Purchased Loans, including, without limitation,
ordering new credit reports and Appraisals on the applicable collateral and
otherwise regenerating the information used to originate such Purchased
Loans.  Upon reasonable (but no less than one (1) Business Day) prior notice to
Seller, Buyer or its authorized representatives will be permitted during normal
business hours to examine, inspect, and make copies and extracts of, the
Purchased Loan Files and any and all documents, records, agreements, instruments
or information relating to any Purchased Loan in the possession or under the
control of Seller, any servicer or sub-servicer and/or Custodian.  Seller also
shall make available to Buyer a knowledgeable financial or accounting officer
for the purpose of answering questions respecting the Purchased Loan Files and
the Purchased Loans. Seller agrees to cooperate with Buyer and any third party
underwriter designated by Buyer in connection with such underwriting, including,
but not limited to, providing Buyer and any third party underwriter with access
to any and all documents, records, agreements, instruments or information
relating to such Purchased Loans in the possession, or under the control, of
such Seller.
 
22.           SERVICING
 
(a)           Notwithstanding the purchase and sale of the Purchased Loans by
Seller to Buyer hereunder, Midland Loan Services, Inc. or, with the consent of
Buyer (which consent shall not unreasonably be withheld), an Affiliate of Seller
(“Servicer”) shall continue to service the Purchased Loans at Seller’s sole cost
and for the benefit of Buyer and, if Buyer shall exercise its rights to pledge
or hypothecate the Purchased Loans prior to the Repurchase Date pursuant to
Section 8 or 17 of this Annex I, Buyer’s assigns; provided, however, that the
obligations of Seller to service any of the Purchased Loans shall cease
automatically upon the earliest of (i) a Seller Event of Default, (ii) the date
on which the aggregate Repurchase Price for the Purchased Loans together,
without duplication,  with all accrued and unpaid Price Differential, unpaid
Costs and other amounts payable by Seller to Buyer hereunder have been paid in
full or (iii) the transfer of servicing approved by Seller and Buyer, which
Buyer’s consent shall not be unreasonably withheld.  Seller shall service and
shall cause the Servicer to service the Purchased Loans in accordance with
Accepted Servicing Practices.
 
57

--------------------------------------------------------------------------------


 
(b)           Seller agrees that Buyer is the owner of all servicing records,
including but not limited to any and all servicing agreements (the “Servicing
Agreements”), files, documents, records, data bases, computer tapes, copies of
computer tapes, proof of insurance coverage, insurance policies, appraisals,
other closing documentation, payment history records, and any other records
relating to or evidencing the servicing of Purchased Loans (the “Servicing
Records”) so long as the Purchased Loans are subject to the Agreement.  Seller
covenants to safeguard such Servicing Records and to deliver them promptly to
Buyer or its designee (including the Custodian) at Buyer’s request.
 
(c)           Upon the occurrence and continuance of a Seller Event of Default,
Buyer may, in its sole discretion, (i) sell its right to the Purchased Loans on
a servicing released basis or (ii) terminate Servicer or any sub-servicer of the
Purchased Loans with or without cause, in each case without payment of any
termination fee or such other costs or expenses to Buyer, it being agreed that
Seller will pay any and all fees, costs and expenses required to terminate the
Servicing Agreement and to effectuate a transfer of servicing to a designee of
Buyer; provided, however, that Buyer shall cause any successor servicer to
deliver to Seller reports generated for Buyer relating to the Purchased Loans.
 
(d)           Seller shall not, and shall not permit Servicer to, employ
sub-servicers to service the Purchased Loans without the prior written approval
of Buyer, which approval shall not be unreasonably withheld.  If the Purchased
Loans are serviced by a sub-servicer, Seller shall irrevocably assign all
rights, title and interest in the Servicing Agreements with such sub-servicer to
Buyer.
 
(e)           Seller shall cause Servicer and any sub-servicers engaged by
Seller to execute a letter agreement with Buyer acknowledging Buyer’s security
interest in the Purchased Loans and the Servicing Agreements and agreeing that
each such sub-servicer shall deposit all Income with respect to the Purchased
Loans in the Blocked Account, all in such manner as shall be reasonably
acceptable to Buyer.
 
(f)           In the event Seller or its Affiliate is servicing any Purchased
Loan, Seller shall permit Buyer to inspect Seller’s or its Affiliate’s servicing
facilities, as the case may be, for the purpose of satisfying Buyer that Seller
or its Affiliate, as the case may be, has the ability to service such Purchased
Loan as provided in the Agreement.
 
(g)           Seller shall cause the Servicer to provide a copy of each report
and notice sent to Seller to be sent to Buyer concurrently therewith.
 
23.           TREATMENT FOR TAX PURPOSES
 
It is the intention of the parties that, for U.S. Federal, state and local
income and franchise tax purposes, the Transactions constitute a financing, and
that Seller is, and, so long as no Seller Event of Default shall have occurred
and be continuing, will continue to be, treated as the owner of the Purchased
Loans for such purposes.  Unless prohibited by applicable law, Seller and Buyer
agree to treat the Transactions as described in the preceding sentence on any
and all filings with any U.S. Federal, state or local taxing authority.
 
58

--------------------------------------------------------------------------------


 
24.           INTENT
 
Paragraph 19 of the Master Repurchase Agreement (“Intent”) is hereby deleted in
its entirety and replaced by the following provisions of this Section 24:
 
The parties recognize that each Transaction is a “repurchase agreement” as that
term is defined in Section 101 of Title 11 of the United States Code, as amended
(except in so far as the type of asset subject to the Transaction or the term of
that Transaction would render such definition inapplicable).  The parties
recognize that each Transaction is a “securities contract” as that term is
defined in Section 741 of Title 11 of the United States Code, as amended (except
in so far as the type of asset subject to the Transaction would render such
definition inapplicable).
 
25.           INTENTIONALLY OMITTED
 
26.           MISCELLANEOUS
 
Paragraph 20 of the Master Repurchase Agreement (“Disclosure Relating to Certain
Federal Protections”) is hereby deleted in its entirety and replaced by the
following provisions of this Section 26:
 
(a)           Time is of the essence under the Transaction Documents and all
Transactions thereunder and all references to a time shall mean New York time in
effect on the date of the action unless otherwise expressly stated in the
Transaction Documents.
 
(b)           All rights, remedies and powers of Buyer hereunder and in
connection herewith are irrevocable and cumulative, and not alternative or
exclusive, and shall be in addition to all other rights, remedies and powers of
Buyer whether under law, equity or agreement.  In addition to the rights and
remedies granted to it in the Agreement to the extent applicable, Buyer shall
have all rights and remedies of a secured party under the UCC and any other
applicable law.
 
(c)           The Transaction Documents may be executed in counterparts, each of
which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same instrument.
 
(d)           The headings in the Transaction Documents are for convenience of
reference only and shall not affect the interpretation or construction of the
Transaction Documents.
 
(e)           Each provision of the Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of the Agreement shall be prohibited by or be invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of the Agreement.
 
(f)           This Annex I, together with the Agreement contain a final and
complete integration of all prior expressions by the parties with respect to the
subject matter hereof and thereof and shall constitute the entire agreement
among the parties with respect to such subject matter, superseding all prior
oral or written understandings.
 
(g)           Each party understands that the Agreement is a legally binding
agreement that may affect such party’s rights.  Each party represents to the
other that such party has received legal advice from counsel of its choice
regarding the meaning and legal significance of the Agreement and that it is
satisfied with its legal counsel and the advice received from it.
 
59

--------------------------------------------------------------------------------


 
(h)           Should any provision of the Agreement require judicial
interpretation, it is agreed that a court interpreting or construing the same
shall not apply a presumption that the terms hereof shall be more strictly
construed against any Person by reason of the rule of construction that a
document is to be construed more strictly against the Person who itself or
through its agent prepared the same, it being agreed that all parties have
participated in the preparation of the Agreement.
 
(i)           Buyer agrees not to seek before any court or governmental agency
to have any director or officer of the Seller held personally liable for any
action or inactions of the Seller or any obligations of the Seller under the
Agreement or the related Transaction Documents, except if such actions or
inactions are the result of the gross negligence, fraud or willful misconduct of
such director or officer.
 
[SIGNATURES COMMENCE ON NEXT PAGE]
 


 
60

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Annex I as of the 30th day of
October 2007.
 

             
BUYER:
     
GOLDMAN SACHS MORTGAGE COMPANY,
a New York limited partnership
     
By:  
Goldman Sachs Real Estate Funding Corp.,
its general partner
                           
By:  
/s/ Mark Buono
        Name:  
Mark Buono
        Title:  
Vice President
                           
SELLER:
     
CAPITAL TRUST, INC., a Maryland corporation
                   
 
By:  
/s/ Geoffrey G. Jervis       Name:   Geoffrey G. Jervis       Title:   Chief
Financial Officer          

 




 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1A
Purchase Percentages and Applicable Spreads




Loan Type: 
Senior First Mortgage B Notes, Junior First Mortgage B Notes, Mezzanine Loans
And Participation Interests Therein

 
LTV
Purchase Percentage
Spread
     
Less than or equal to 55% LTV
≤ 85% max
80 bps
Greater than 55% to and less than or equal to 60% LTV
≤ 80% max
100 bps
Greater than 60% and less than or equal to 70% LTV
≤ 60%
125 bps
 
≤ 70%
140 bps
 
≤ 80% max
160 bps
Greater than 70% and less than or equal to 75% LTV
≤ 55%
140 bps
 
≤ 65%
150 bps
 
≤ 75% max
160 bps
Greater than 75% and less than or equal to 80% LTV
≤ 55%
150 bps
 
≤ 65%
160 bps
 
≤ 75% max
170 bps
Greater than 80% and less than or equal to 85% LTV
≤ 55%
165 bps
 
≤ 60%
180 bps
 
≤ 70% max
190 bps
Greater than 85% and less than or equal to 90% LTV
≤ 50%
170 bps
 
≤ 65%
185 bps
 
≤ 70% max
195 bps



Loan Type: Transitional and Stabilized Mortgage Loans
 
LTV
Purchase Percentage
Spread
Greater than 9% NOI &
≤ 90%
85 bps
LTV less than or equal to 80%
   
Greater than 9% NOI & LTV greater than 80% and less than or equal to 85%
≤ 85%
85 bps
Less than 9% NOI & LTV less than or equal to 80%
≤ 85%
120 bps
Less than 9% NOI & LTV greater than 80% and less than or equal to 85%
≤ 80%
120 bps





 
Schedule 1-1

--------------------------------------------------------------------------------

 


SCHEDULE 1B
Purchase Percentages and Applicable Spreads for CDO Assets and CDO II Assets




 
Loan Type:
Purchase
Percentage*
Applicable Spread
(basis points)*
Mezzanine Loans
75%
175 bps
First Mortgage Loans
75%
175 bps
Second Mortgage Loans
75%
175 bps
Senior First Mortgage B Notes
75%
175 bps
Junior First Mortgage B Notes
75%
175 bps



*The Purchase Percentage and Applicable Spread for CDO II Assets shall equal 85%
and LIBOR + 100 bps, respectively.




 
Schedule 1-2

--------------------------------------------------------------------------------

 


SCHEDULE 2
 


 
[Intentionally Omitted]
 
 




 
Schedule 2-1

--------------------------------------------------------------------------------

 


SCHEDULE 3
Purchased Loan Information
 
(a)           Loan Number/Loan Type
 
(b)           Obligor Name
 
(c)           Property Address
 
(d)           Original Balance
 
(e)           Original Coupon
 
(f)           Outstanding Balance
 
(g)           Maturity Date
 
(h)           Table Funding (Yes/No)
 
(i)           If Participation, the name of the lead lender under the Purchased
Loan
 
(j)           Such information as Buyer and Custodian shall agree and that Buyer
shall set forth in writing,on a case-by-case basis.
 


 
Schedule 3-1

--------------------------------------------------------------------------------

 


SCHEDULE 4
APPROVED APPRAISERS
 
 
1.           KTR Appraisal Services
 
2.           Cushman & Wakefield, Inc.
 
3.           Grubb & Ellis
 
4.           CB Richard Ellis
 
5.           The Weitzman Group
 
6.           Greenwich Group
 
7.           Joseph Blake
 
8.           HVS International
 
9.           PWC
 




 
Schedule 4-1

--------------------------------------------------------------------------------

 


SCHEDULE 5
APPROVED ENGINEERS
 
 
1.           KTR Realty Services
 
2.           Merritt & Harris, Inc.
 
3.           C.A. Rich, Inc.
 
4.           IVI
 
5.           Dames & Moore
 
6.           Law Environmental
 
7.           Eckland
 
8.           EM&CA
 
9.           Aqua Terra
 
10.         ATC (BCM Engineers)
 
11.         Horn Chandler & Thomas
 
12.         National Assessment Corporation
 
13.         EMG
 
14.         Property Solutions Inc.
 
15.         Aaron & Wright
 
16.         PSI


 


 
Schedule 5-1

--------------------------------------------------------------------------------

 


SCHEDULE 6
APPROVED ENVIRONMENTAL CONSULTANTS
 
 
1.           Acqua Terra
 
2.           Law Environmental
 
3.           KTR Realty Services
 
4.           EMG
 
5.           Clayton
 
6.           Dames & Moore
 
7.           Brown & Root
 
8.           C.A. Rich, Inc.
 
9.           Eckland
 
10.         EM&CA
 
11.         ATC (BCM Engineers)
 
12.         IVI
 
13.         Aaron & Wright
 
14.         Certified Environmental Inc.
 
15.         Environ Business, Inc.
 
16.         Property Solutions, Inc.
 
17.         National Assessment Corporation
 
18.         Hillman Environmental Group
 
19.         Front Royal
 
20.         PSI


 
Schedule 6-1

--------------------------------------------------------------------------------

 


SCHEDULE 7-A
FORM OF UCC FINANCING STATEMENT
 
Debtor:
Secured Party:
Capital Trust, Inc.
410 Park Avenue, 14th Floor
New York, New York 1002
Goldman Sachs Mortgage Company
85 Broad Street
New York, New York 10004

 
ATTACHMENT A TO UCC FINANCING STATEMENT
 
This filing is for protective purposes only with respect to the Purchased Loans
and the Blocked Account in case the sale of any Purchased Loan under the Master
Repurchase Agreement is re-characterized as a grant of a security interest in
any such Purchased Loans.
 
The collateral covered by this financing statement is all of the Debtor’s right,
title and interest in, to and under the following property, whether now owned or
existing, hereafter acquired or arising, or in which the Debtor now or hereafter
has any rights, and wheresoever located (the “Collateral”):
 
(i) the Blocked Account;
 
(ii) all of the Purchased Loans (including those identified on Schedule I
hereto), including, for the avoidance of doubt, all security interests,
mortgages and liens on personal or real property securing the Purchased Loans;
 
(iii) all “general intangibles”, “accounts” and “chattel paper” as defined in
the UCC relating to or constituting any and all of the foregoing;
 
(iv) all Income from the Purchased Loans;
 
(v) all replacements, substitutions or distributions on or proceeds, payments
and profits of, and records and files relating to, any and all of the foregoing;
(vi) all insurance policies and insurance proceeds relating to any Purchased
Loan or the related Eligible Property;
(vii) any Hedging Transactions obtained by the underlying obligor with respect
to any Purchased Loan; and
(viii) any other property, rights, title or interests as are specified in the
Trust Receipt, the Purchased Loan Schedule or exception report with respect to
the foregoing in all instances, whether now owned or hereafter acquired, now
existing or hereafter created.


The following terms shall have the following meanings.  Such definition shall be
equally applicable to the singular and plural forms of the terms defined.
 
“Annex I” shall mean the Amended and Restated Annex I to the Master Repurchase
Agreement, as the same may be amended, restated or otherwise modified from time
to time.
 
“Appraisal” shall mean an appraisal of any Eligible Property prepared by a
licensed appraiser listed on Schedule 4 attached to Annex I, as such schedule
may be amended from time to time by Seller or Buyer upon approval by Buyer in
its reasonable discretion, in accordance with the Uniform Standards of
Professional Appraisal Practice of the Appraisal Foundation, in compliance with
the requirements of Title 11 of the Financial Institutions Reform, Recovery and
Enforcement Act of 1989 and utilizing customary valuation methods, such as the
income, sales/market or cost approaches, as any of the same may be updated by
recertification from time to time by the appraiser performing such Appraisal.
 
Schedule 7-A-1

--------------------------------------------------------------------------------


 
“Bailee” shall mean Paul, Hastings, Janofsky & Walker LLP or such other third
party as Buyer may approve in its sole discretion.
 
“Bailee Agreement” shall mean the Bailee Agreement among Seller, Buyer and
Bailee in the form of Exhibit VIII to Annex I.
 
“Blocked Account” shall have the meaning specified in Section 5(a) of Annex I.
 
“Blocked Account Agreement” shall mean the Amended and Restated Blocked Account
Agreement, in the form attached to Annex I as Exhibit VI (or such other form as
shall have been approved by Buyer, such approval not to be unreasonably
withheld, delayed or conditioned), dated as of October 30, 2007 and executed by
Buyer, Seller and the Depository Bank (and any successor thereto or replacement
thereof executed by Buyer, Seller and the Depository Bank).
 
“Buyer” shall mean Goldman Sachs Mortgage Company, and any successor or assign.
 
“CDO Indenture” shall mean the Indenture dated as of July 20, 2004, among
Capital Trust RE CDO 2004-1 Ltd. and Capital Trust RE CDO 2004-1 Corp., as
co-issuers, and LaSalle Bank National Association, as trustee.
 
“CDO II Indenture” shall mean the Indenture for CT RE CDO 2005-1.
 
“CDO Purchased Loan” shall mean any Purchased Loan that meets the requirements
of Exhibit IX to Annex I and is intended to be, or is, pledged to the trustee
under the CDO Indenture or the CDO II Indenture.
 
“Custodial Agreement” shall mean, with respect to Transactions involving
Purchased Loans, the Amended and Restated Custodial Agreement, dated as of the
date hereof, by and among Custodian, Seller and Buyer.
 
“Custodial Delivery Certificate” shall mean the custodial delivery certificate,
a form of which is attached to Annex I as Exhibit III, executed by Seller in
connection with its delivery of a Purchased Loan File to Buyer or its designee
(including the Custodian) pursuant to Section 7 of Annex I.
 
“Custodian” shall mean Deutsche Bank Trust Company Americas or any successor
Custodian appointed by Buyer.
 
“Debt Yield” shall mean, with respect to any Eligible Property or Eligible
Properties directly or indirectly securing a New Loan, the quotient (expressed
as a percentage) of (i) net operating income for the trailing twelve-month
period for the most recently ended fiscal quarter divided by (ii) the total
amount of indebtedness secured directly or indirectly by such Eligible Property
or Eligible Properties that are senior to or pari passu with the New Loan.
 
“Depository Bank” shall mean PNC Bank, N.A. or any successor Depository Bank
appointed by Seller with the prior written consent of Buyer (which consent shall
not be unreasonably withheld, delayed or conditioned) which delivers a deposit
account agreement in the form of the Blocked Account Agreement or another form
reasonably acceptable to Buyer.
 
Schedule 7-A-2

--------------------------------------------------------------------------------


 
“Eligible Loans” shall mean any of the following types of loans listed in (i)
through (v) below, (u) acceptable to Buyer in the exercise of its sole and
absolute discretion, (v) secured directly or indirectly by an Eligible Property,
(w) having a remaining term (after giving effect to the exercise of any
extension options) not to exceed seven (7) years, (x) as to which the applicable
representations and warranties set forth in Exhibit V to Annex I are true and
correct as of the applicable Purchase Date, (y) with respect to any proposed CDO
Purchased Loan, as to which the eligibility criteria set forth in Exhibit IX to
Annex I are met as of the applicable Purchase Date, and (z) has a maximum LTV of
85% (unless provided below or is approved by Buyer on a case by case basis).
 
(i)           performing Mezzanine Loans which are secured by pledges of the
equity ownership interests in entities that directly or indirectly own Eligible
Properties (the “Mezzanine Loans”).
 
(ii)          senior participation interests (or a senior promissory note that
is, in effect, similar in nature to a senior participation interest) in
performing Mortgage Loans secured by first liens on Eligible Properties that
also may secure a junior promissory note (or junior interest) in such loan.
 
(iii)          junior participation interests (or a junior promissory note that
is, in effect, similar in nature to a junior participation interest) in
performing Mortgage Loans secured by first liens on Eligible Properties that
also secure a senior promissory note (or senior interest) in such loan.
 
(iv)          any other performing loan, participation interest, or other junior
mezzanine or subordinate investment which has a maximum LTV of 90% and which
does not otherwise conform to the criteria set forth in clauses (i) through
(iii) above that Buyer elects in its sole discretion to purchase.
 
(v)          any performing Stabilized Mortgage Loans with a maximum LTV of 85%
or any performing Transitional Mortgage Loans with a maximum LTV of 80%, in each
case secured by first liens on Eligible Properties.
 
“Eligible Property” shall mean a property that is a multifamily, retail, office,
industrial, warehouse, condominium or hospitality property or such other
property type acceptable to Buyer in the exercise of its good faith business
judgment; provided, however, that Buyer shall determine in its sole and absolute
discretion, on a case-by-case basis, whether any healthcare related property,
such as assisted living, nursing homes, acute care, rehabilitation centers,
diagnostic centers and psychiatric centers, qualifies as an Eligible Property.
 
“Fitch” shall mean Fitch Inc.
 
“Hedging Transactions” shall mean, with respect to any or all of the Purchased
Loans, any short sale of U.S. Treasury Securities or mortgage-related
securities, futures contract (including Eurodollar futures) or options contract
or any interest rate swap, cap or collar agreement or similar arrangements
providing for protection against fluctuations in interest rates or the exchange
of nominal interest obligations, either generally or under specific
contingencies, entered into by Seller or the underlying obligor with respect to
any Purchased Loan and pledged to Seller as collateral for such Purchased Loan,
with one or more counterparties whose unsecured debt is rated at least AA (or
its equivalent) by any Rating Agency or, with respect to any Hedging Transaction
pledged to Seller as additional collateral for a Purchased Loan, such other
rating requirement applicable to such Hedging Transaction set forth in the
related Purchased Loan Documents or which is otherwise reasonably acceptable to
Buyer; provided that Seller shall not grant or permit any liens, security
interests, charges, or encumbrances with respect to any such hedging
arrangements for the benefit of any Person other than Buyer.
 
Schedule 7-A-3

--------------------------------------------------------------------------------


 
“Income” shall mean, with respect to any Purchased Loan at any time, any payment
or other cash distribution thereon of principal, interest, dividends, fees,
reimbursements or proceeds or other cash distributions thereon (including
casualty or condemnation proceeds).
 
“LTV” shall mean, with respect to any Eligible Property or Eligible Properties,
the ratio of the aggregate outstanding debt (which shall include the related
Eligible Loan and all debt senior to or pari passu with such Eligible Loan)
secured, directly or indirectly, by such Eligible Property or Eligible
Properties to the aggregate value of such Eligible Property or Eligible
Properties as determined by Buyer in its sole and absolute discretion.  For
purposes of Buyer’s determination, (i) the value may be determined by reference
to an Appraisal, discounted cash flow analysis or other commercially reasonable
method and (ii) for the avoidance of doubt, Buyer may reduce value for any
actual or potential risks (including risk of delay) posed by any liens or claims
on the related Eligible Property or Eligible Properties.
 
“Master Repurchase Agreement” shall mean that certain Amended and Restated
Master Repurchase Agreement, dated as of August 15, 2006, between Capital Trust,
Inc., as seller, and Goldman Sachs Mortgage Company, as buyer, as the same may
be amended, restated or otherwise modified from time to time, including by that
certain Amended and Restated Annex I, dated as of October 30, 2007.
 
“Mezzanine Loan” shall mean any loan secured by a pledge of the direct or
indirect equity ownership interests in a Person that owns a Mortgaged Property
that also secures a Mortgage Note.
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Mortgage” shall mean the mortgage, deed of trust, deed to secure debt or other
instruments, creating a valid and enforceable first or second lien, as
applicable, on or a first or second priority ownership interest in a Mortgaged
Property.
 
“Mortgage Loan” shall mean a commercial mortgage loan secured by a lien on real
property.
 
“Mortgage Note” shall mean a note or other evidence of indebtedness of a
Mortgagor secured by a Mortgage.
 
“Mortgaged Property” shall mean the real property or properties securing
repayment of the debt evidenced by a Mortgage Note, or, in the case of any
Mezzanine Loan or Other Mezzanine Investment, owned indirectly by the related
obligor.
 
“Mortgagor” shall mean the obligor on a Mortgage Note, the grantor of the
related Mortgage and the owner of the related Mortgaged Property.
 
“New Loan” shall mean an Eligible Loan that Seller proposes to sell to Buyer
pursuant to a Transaction.
 
“Person” shall mean an individual, corporation, limited liability company,
business trust, partnership, joint tenant or tenant-in-common, trust,
unincorporated organization, or other entity, or a federal, state or local
government or any agency or political subdivision thereof.
 
“Purchase Date” shall mean, with respect to any Purchased Loan, the date on
which such Purchased Loan is transferred by Seller to Buyer.
 
Schedule 7-A-4

--------------------------------------------------------------------------------


 
“Purchased Loan Documents” shall mean, with respect to a Purchased Loan, the
documents comprising the Purchased Loan File for such Purchased Loan.
 
“Purchased Loan File” shall mean the documents specified as the “Purchased Loan
File” in Section 7(b) of Annex I, together with any additional documents and
information required to be delivered to Buyer or its designee (including the
Custodian) pursuant to Annex I.
 
“Purchased Loan Information” shall mean, with respect to each Purchased Loan,
the information set forth in Schedule 3 attached to Annex I.
 
“Purchased Loan Schedule” shall mean a schedule of Purchased Loans attached to
each Trust Receipt and Custodial Delivery Certificate containing information
substantially similar to the Purchased Loan Information.
 
“Purchased Loans” shall mean (i) with respect to any Transaction, the Eligible
Loans sold by Seller to Buyer in such Transaction and (ii) with respect to the
Transactions in general, all Eligible Loans sold by Seller to Buyer and any
additional cash and/or other assets delivered by Seller to Buyer pursuant to
Section 4(a) of Annex I.
 
“Rating Agency” shall mean any of Fitch, Moody’s and Standard & Poor’s.
 
“Seller” shall mean Capital Trust, Inc., a Maryland corporation and its
permitted successors and assigns.
 
“Stabilized” shall refer to a Mortgage Loan that has a Debt Yield (as calculated
by Buyer) of greater than 10%.
 
“Standard & Poor’s” shall mean Standard & Poor’s Ratings Services, Inc., a
division of the McGraw Hill Companies Inc.
 
“Transaction” shall mean each such transaction involving the transfer of an
Eligible Loan from Seller to Buyer.
 
“Transitional” shall refer to a Mortgage Loan that has a Debt Yield (as
calculated by Buyer) of less than or equal to 10% but greater than or equal to
5%.
 
“Trust Receipt” shall mean a trust receipt issued by the Custodian or the
Bailee, as applicable, to Buyer confirming the Bailee’s or the Custodian’s, as
applicable, possession of certain Purchased Loan Files which are the property of
and held by the Bailee or the Custodian, as applicable, on behalf of Buyer (or
any other holder of such trust receipt) in the form required under the Custodial
Agreement or the Bailee Agreement.
 
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that if by reason of mandatory provisions of
law, the perfection or the effect of perfection or non-perfection of any
security interest is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, with respect to perfection or the effect of
perfection or non-perfection, “UCC” shall mean the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions of this Annex I
relating to such perfection or effect of perfection or non-perfection.
 


 
Schedule 7-A-5

--------------------------------------------------------------------------------

 


SCHEDULE I


1. 
[B] Participation Interest, dated _____ issued to __________. in the amount of
$__________, in that certain Mortgage Loan [(in the original principal amount of
$__________)], dated as of _______, made by ___________. to _________ under and
pursuant to that certain Loan Agreement dated as of ________ between
_________  and _________  and secured by that certain property located in
_________, [as such B Participation Interest was assigned by _________ to
_________ pursuant to that certain Assignment and Assumption Agreement
(Participation B) dated as of _________].



2. 
[$__________ [Senior/Junior] Mezzanine Loan, dated as of _________  made by
_________  to _________, under and pursuant to that certain [Loan Agreement]
dated as of _________ between _________  and _________, [as assigned (together
with such loan agreement and all of the other loan documents evidencing and
securing such senior mezzanine loan) by _________ to _________,  pursuant to
that certain Omnibus Assignment dated as of _________].



 
Schedule 7-A-6

--------------------------------------------------------------------------------

 


SCHEDULE 7-B
FORM OF UCC FINANCING STATEMENT AMENDMENT
 
Debtor:
Secured Party:
Capital Trust, Inc.
410 Park Avenue, 14th Floor
New York, New York 1002
Goldman Sachs Mortgage Company
85 Broad Street
New York, New York 10004

 
ATTACHMENT A TO UCC FINANCING STATEMENT AMENDMENT
 
This filing is for protective purposes only with respect to the Purchased Loans
and the Blocked Account in case the sale of any Purchased Loan under the Master
Repurchase Agreement is re-characterized as a grant of a security interest in
any such Purchased Loans.
 
The collateral covered by this financing statement is all of the Debtor’s right,
title and interest in, to and under the following property, whether now owned or
existing, hereafter acquired or arising, or in which the Debtor now or hereafter
has any rights, and wheresoever located (the “Collateral”):
 
(i) the Blocked Account;
 
(ii) all of the Purchased Loans (including those identified on Schedule I
hereto), including, for the avoidance of doubt, all security interests,
mortgages and liens on personal or real property securing the Purchased Loans;
 
(iii) all “general intangibles”, “accounts” and “chattel paper” as defined in
the UCC relating to or constituting any and all of the foregoing;
 
(iv) all Income from the Purchased Loans;
 
(v) all replacements, substitutions or distributions on or proceeds, payments
and profits of, and records and files relating to, any and all of the foregoing;
 
(vi) all insurance policies and insurance proceeds relating to any Purchased
Loan or the related Eligible Property;
 
(vii) any Hedging Transactions obtained by the underlying obligor with respect
to any Purchased Loan; and
 
(viii) any other property, rights, title or interests as are specified in the
Trust Receipt, the Purchased Loan Schedule or exception report with respect to
the foregoing in all instances, whether now owned or hereafter acquired, now
existing or hereafter created.


The following terms shall have the following meanings.  Such definition shall be
equally applicable to the singular and plural forms of the terms defined.
 
“Annex I” shall mean the Amended and Restated Annex I to the Master Repurchase
Agreement, as the same may be amended, restated or otherwise modified from time
to time.
 
Schedule 7-B-1

--------------------------------------------------------------------------------


 
“Appraisal” shall mean an appraisal of any Eligible Property prepared by a
licensed appraiser listed on Schedule 4 attached to Annex I, as such schedule
may be amended from time to time by Seller or Buyer upon approval by Buyer in
its reasonable discretion, in accordance with the Uniform Standards of
Professional Appraisal Practice of the Appraisal Foundation, in compliance with
the requirements of Title 11 of the Financial Institutions Reform, Recovery and
Enforcement Act of 1989 and utilizing customary valuation methods, such as the
income, sales/market or cost approaches, as any of the same may be updated by
recertification from time to time by the appraiser performing such Appraisal.
 
“Bailee” shall mean Paul, Hastings, Janofsky & Walker LLP or such other third
party as Buyer may approve in its sole discretion.
 
“Bailee Agreement” shall mean the Bailee Agreement among Seller, Buyer and
Bailee in the form of Exhibit VIII to Annex I.
 
“Blocked Account” shall have the meaning specified in Section 5(a) of Annex I.
 
“Blocked Account Agreement” shall mean the Amended and Restated Blocked Account
Agreement, in the form attached to Annex I as Exhibit VI (or such other form as
shall have been approved by Buyer, such approval not to be unreasonably
withheld, delayed or conditioned), dated as of October 30, 2007 and executed by
Buyer, Seller and the Depository Bank (and any successor thereto or replacement
thereof executed by Buyer, Seller and the Depository Bank).
 
“Buyer” shall mean Goldman Sachs Mortgage Company, and any successor or assign.
 
“CDO Indenture” shall mean the Indenture dated as of July 20, 2004, among
Capital Trust RE CDO 2004-1 Ltd. and Capital Trust RE CDO 2004-1 Corp., as
co-issuers, and LaSalle Bank National Association, as trustee.
 
“CDO II Indenture” shall mean the Indenture for CT RE CDO 2005-1.
 
“CDO Purchased Loan” shall mean any Purchased Loan that meets the requirements
of Exhibit IX to Annex I and is intended to be, or is, pledged to the trustee
under the CDO Indenture or the CDO II Indenture.
 
“Custodial Agreement” shall mean, with respect to Transactions involving
Purchased Loans, the Amended and Restated Custodial Agreement, dated as of the
date hereof, by and among Custodian, Seller and Buyer.
 
“Custodial Delivery Certificate” shall mean the custodial delivery certificate,
a form of which is attached to Annex I as Exhibit III, executed by Seller in
connection with its delivery of a Purchased Loan File to Buyer or its designee
(including the Custodian) pursuant to Section 7 of Annex I.
 
“Custodian” shall mean Deutsche Bank Trust Company Americas or any successor
Custodian appointed by Buyer.
 
“Debt Yield” shall mean, with respect to any Eligible Property or Eligible
Properties directly or indirectly securing a New Loan, the quotient (expressed
as a percentage) of (i) net operating income for the trailing twelve-month
period for the most recently ended fiscal quarter divided by (ii) the total
amount of indebtedness secured directly or indirectly by such Eligible Property
or Eligible Properties that are senior to or pari passu with the New Loan.
 
“Depository Bank” shall mean PNC Bank, N.A. or any successor Depository Bank
appointed by Seller with the prior written consent of Buyer (which consent shall
not be unreasonably withheld, delayed or conditioned) which delivers a deposit
account agreement in the form of the Blocked Account Agreement or another form
reasonably acceptable to Buyer.
 
Schedule 7-B-2

--------------------------------------------------------------------------------


 
“Eligible Loans” shall mean any of the following types of loans listed in (i)
through (v) below, (u) acceptable to Buyer in the exercise of its sole and
absolute discretion, (v) secured directly or indirectly by an Eligible Property,
(w) having a remaining term (after giving effect to the exercise of any
extension options) not to exceed seven (7) years, (x) as to which the applicable
representations and warranties set forth in Exhibit V to Annex I are true and
correct as of the applicable Purchase Date, (y) with respect to any proposed CDO
Purchased Loan, as to which the eligibility criteria set forth in Exhibit IX to
Annex I are met as of the applicable Purchase Date, and (z) has a maximum LTV of
85% (unless provided below or is approved by Buyer on a case by case basis).
 
(i)          performing Mezzanine Loans which are secured by pledges of the
equity ownership interests in entities that directly or indirectly own Eligible
Properties (the “Mezzanine Loans”).
 
(ii)         senior participation interests (or a senior promissory note that
is, in effect, similar in nature to a senior participation interest) in
performing Mortgage Loans secured by first liens on Eligible Properties that
also may secure a junior promissory note (or junior interest) in such loan.
 
(iii)        junior participation interests (or a junior promissory note that
is, in effect, similar in nature to a junior participation interest) in
performing Mortgage Loans secured by first liens on Eligible Properties that
also secure a senior promissory note (or senior interest) in such loan.
 
(iv)        any other performing loan, participation interest, or other junior
mezzanine or subordinate investment which has a maximum LTV of 90% and which
does not otherwise conform to the criteria set forth in clauses (i) through
(iii) above that Buyer elects in its sole discretion to purchase.
 
(v)         any performing Stabilized Mortgage Loans with a maximum LTV of 85%
or any performing Transitional Mortgage Loans with a maximum LTV of 80%, in each
case secured by first liens on Eligible Properties.
 
“Eligible Property” shall mean a property that is a multifamily, retail, office,
industrial, warehouse, condominium or hospitality property or such other
property type acceptable to Buyer in the exercise of its good faith business
judgment; provided, however, that Buyer shall determine in its sole and absolute
discretion, on a case-by-case basis, whether any healthcare related property,
such as assisted living, nursing homes, acute care, rehabilitation centers,
diagnostic centers and psychiatric centers, qualifies as an Eligible Property.
 
“Fitch” shall mean Fitch Inc.
 
“Hedging Transactions” shall mean, with respect to any or all of the Purchased
Loans, any short sale of U.S. Treasury Securities or mortgage-related
securities, futures contract (including Eurodollar futures) or options contract
or any interest rate swap, cap or collar agreement or similar arrangements
providing for protection against fluctuations in interest rates or the exchange
of nominal interest obligations, either generally or under specific
contingencies, entered into by Seller or the underlying obligor with respect to
any Purchased Loan and pledged to Seller as collateral for such Purchased Loan,
with one or more counterparties whose unsecured debt is rated at least AA (or
its equivalent) by any Rating Agency or, with respect to any Hedging Transaction
pledged to Seller as additional collateral for a Purchased Loan, such other
rating requirement applicable to such Hedging Transaction set forth in the
related Purchased Loan Documents or which is otherwise reasonably acceptable to
Buyer; provided that Seller shall not grant or permit any liens, security
interests, charges, or encumbrances with respect to any such hedging
arrangements for the benefit of any Person other than Buyer.
 
Schedule 7-B-3

--------------------------------------------------------------------------------


 
“Income” shall mean, with respect to any Purchased Loan at any time, any payment
or other cash distribution thereon of principal, interest, dividends, fees,
reimbursements or proceeds or other cash distributions thereon (including
casualty or condemnation proceeds).
 
“LTV” shall mean, with respect to any Eligible Property or Eligible Properties,
the ratio of the aggregate outstanding debt (which shall include the related
Eligible Loan and all debt senior to or pari passu with such Eligible Loan)
secured, directly or indirectly, by such Eligible Property or Eligible
Properties to the aggregate value of such Eligible Property or Eligible
Properties as determined by Buyer in its sole and absolute discretion.  For
purposes of Buyer’s determination, (i) the value may be determined by reference
to an Appraisal, discounted cash flow analysis or other commercially reasonable
method and (ii) for the avoidance of doubt, Buyer may reduce value for any
actual or potential risks (including risk of delay) posed by any liens or claims
on the related Eligible Property or Eligible Properties.
 
“Master Repurchase Agreement” shall mean that certain Amended and Restated
Master Repurchase Agreement, dated as of August 15, 2006, between Capital Trust,
Inc., as seller, and Goldman Sachs Mortgage Company, as buyer, as the same may
be amended, restated or otherwise modified from time to time, including by that
certain Amended and Restated Annex I, dated as of October 30, 2007.
 
“Mezzanine Loan” shall mean any loan secured by a pledge of the direct or
indirect equity ownership interests in a Person that owns a Mortgaged Property
that also secures a Mortgage Note.
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Mortgage” shall mean the mortgage, deed of trust, deed to secure debt or other
instruments, creating a valid and enforceable first or second lien, as
applicable, on or a first or second priority ownership interest in a Mortgaged
Property.
 
“Mortgage Loan” shall mean a commercial mortgage loan secured by a lien on real
property.
 
“Mortgage Note” shall mean a note or other evidence of indebtedness of a
Mortgagor secured by a Mortgage.
 
“Mortgaged Property” shall mean the real property or properties securing
repayment of the debt evidenced by a Mortgage Note, or, in the case of any
Mezzanine Loan or Other Mezzanine Investment, owned indirectly by the related
obligor.
 
“Mortgagor” shall mean the obligor on a Mortgage Note, the grantor of the
related Mortgage and the owner of the related Mortgaged Property.
 
“New Loan” shall mean an Eligible Loan that Seller proposes to sell to Buyer
pursuant to a Transaction.
 
“Person” shall mean an individual, corporation, limited liability company,
business trust, partnership, joint tenant or tenant-in-common, trust,
unincorporated organization, or other entity, or a federal, state or local
government or any agency or political subdivision thereof.
 
Schedule 7-B-4

--------------------------------------------------------------------------------


 
“Purchase Date” shall mean, with respect to any Purchased Loan, the date on
which such Purchased Loan is transferred by Seller to Buyer.
 
“Purchased Loan Documents” shall mean, with respect to a Purchased Loan, the
documents comprising the Purchased Loan File for such Purchased Loan.
 
“Purchased Loan File” shall mean the documents specified as the “Purchased Loan
File” in Section 7(b) of Annex I, together with any additional documents and
information required to be delivered to Buyer or its designee (including the
Custodian) pursuant to Annex I.
 
“Purchased Loan Information” shall mean, with respect to each Purchased Loan,
the information set forth in Schedule 3 attached to Annex I.
 
“Purchased Loan Schedule” shall mean a schedule of Purchased Loans attached to
each Trust Receipt and Custodial Delivery Certificate containing information
substantially similar to the Purchased Loan Information.
 
“Purchased Loans” shall mean (i) with respect to any Transaction, the Eligible
Loans sold by Seller to Buyer in such Transaction and (ii) with respect to the
Transactions in general, all Eligible Loans sold by Seller to Buyer and any
additional cash and/or other assets delivered by Seller to Buyer pursuant to
Section 4(a) of Annex I.
 
“Rating Agency” shall mean any of Fitch, Moody’s and Standard & Poor’s.
 
“Seller” shall mean Capital Trust, Inc., a Maryland corporation and its
permitted successors and assigns.
 
“Stabilized” shall refer to a Mortgage Loan that has a Debt Yield (as calculated
by Buyer) of greater than 10%.
 
“Standard & Poor’s” shall mean Standard & Poor’s Ratings Services, Inc., a
division of the McGraw Hill Companies Inc.
 
“Transaction” shall mean each such transaction involving the transfer of an
Eligible Loan from Seller to Buyer.
 
“Transitional” shall refer to a Mortgage Loan that has a Debt Yield (as
calculated by Buyer) of less than or equal to 10% but greater than or equal to
5%.
 
“Trust Receipt” shall mean a trust receipt issued by the Custodian or the
Bailee, as applicable, to Buyer confirming the Bailee’s or the Custodian’s, as
applicable, possession of certain Purchased Loan Files which are the property of
and held by the Bailee or the Custodian, as applicable, on behalf of Buyer (or
any other holder of such trust receipt) in the form required under the Custodial
Agreement or the Bailee Agreement.
 
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that if by reason of mandatory provisions of
law, the perfection or the effect of perfection or non-perfection of any
security interest is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, with respect to perfection or the effect of
perfection or non-perfection, “UCC” shall mean the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions of this Annex I
relating to such perfection or effect of perfection or non-perfection.
 


 
Schedule 7-B-5

--------------------------------------------------------------------------------

 


SCHEDULE I


1. 
[B] Participation Interest, dated _____ issued to __________. in the amount of
$__________, in that certain Mortgage Loan [(in the original principal amount of
$__________)], dated as of _______, made by ___________. to _________ under and
pursuant to that certain Loan Agreement dated as of ________ between
_________  and _________  and secured by that certain property located in
_________, [as such B Participation Interest was assigned by _________ to
_________ pursuant to that certain Assignment and Assumption Agreement
(Participation B) dated as of _________].



2. 
[$__________ [Senior/Junior] Mezzanine Loan, dated as of _________  made by
_________  to _________, under and pursuant to that certain [Loan Agreement]
dated as of _________ between _________  and _________, [as assigned (together
with such loan agreement and all of the other loan documents evidencing and
securing such senior mezzanine loan) by _________ to _________,  pursuant to
that certain Omnibus Assignment dated as of _________].







 
Schedule 7-B-6

--------------------------------------------------------------------------------

 


EXHIBIT I
 
CONFIRMATION STATEMENT
GOLDMAN SACHS MORTGAGE COMPANY
 
Ladies and Gentlemen:
 
Goldman Sachs Mortgage Company is pleased to deliver our written CONFIRMATION of
our agreement (subject to satisfaction of the Transaction Conditions Precedent)
to enter into the Transaction pursuant to which Goldman Sachs Mortgage Company
shall purchase from you the Purchased Loan identified in Schedule I attached
hereto, pursuant to the Amended and Restated Master Repurchase Agreement between
Goldman Sachs Mortgage Company (the “Buyer”) and Capital Trust, Inc. (“Seller”),
dated as of August 15, 2006 (as amended from time to time, including by the
Amended and Restated Annex I dated as of October 30, 2007, the “Agreement”;
capitalized terms used herein without definition have the meanings given in the
Agreement), as follows below and on the attached Schedule 1:
 
Purchase Date:
__________, 200_
Purchased Loans:
As identified on attached Schedule 1
Aggregate Principal Amount of Purchased Loans:
As identified on attached Schedule 1
Repurchase Date:
__________, 200_
Purchase Price:
$
Pricing Rate:
One-month LIBOR plus ______%
Purchase Percentage:
 
CDO Purchased Loan:
Yes _____            No_____
Governing Agreements:
As identified on attached Schedule 1
Name and address for communications:
Buyer:         Goldman Sachs Mortgage Company
One New York Plaza
46th Floor
New York, New York  10004
Attention:  Mr. Anthony Preisano
Telephone:  (212) 855-0393
Fax:  (212) 902-1691
 
 
with a copy to:
 
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York  10006
Attention:  Kimberly Brown Blacklow
Telephone:  (212) 225-2018
Fax:  (212) 902-1691
 

 
Exhibit I-1

--------------------------------------------------------------------------------


 

 
Seller:
 
Capital Trust, Inc.
410 Park Avenue, 14th Floor
New York, New York  10022
Attention:  Geoffrey G. Jervis
Telephone:  212-655-0247
Fax:  212-655-0044
 
 
 
with a copy to:
 
Paul Hastings Janofsky & Walker LLP
75 East 55th Street
New York, New York  10022
Attention:  Robert J. Grados
Telephone:  212-318-6923
Fax:  212-230-7830

 

             
GOLDMAN SACHS MORTGAGE COMPANY,
a New York limited partnership
     
By:  
Goldman Sachs Real Estate Funding Corp.,
its general partner
                           
By:  
 
        Name:  
   
        Title:  
 
 

 
AGREED AND ACKNOWLEDGED:
 
CAPITAL TRUST, INC.,
a Maryland corporation
       
By:
      Name:      Title:         




 
Exhibit I-2

--------------------------------------------------------------------------------

 


Schedule 1 to Confirmation Statement


Purchased Loan:
[Loan Type] dated as of [______] in the original principal amount of $[___],
made by [____] to [____] under and pursuant to that certain [loan
agreement/participation agreement/ applicable document].
   
Aggregate Principal Amount:
     





 
Exhibit I-3

--------------------------------------------------------------------------------

 


EXHIBIT II
 
AUTHORIZED REPRESENTATIVES OF SELLER
 
Name
Specimen Signature
   
John R. Klopp
 /s/ John. R. Klopp
   
Stephen D. Plavin
 /s/ Stephen D. Plavin
   
Geoffrey G. Jervis
 /s/ Geoffrey G. Jervis
   
Douglas Armer
 /s/ Douglas Armer
   
Thomas C. Ruffing
 /s/ Thomas C. Ruffing





 
Exhibit II-1

--------------------------------------------------------------------------------

 


EXHIBIT III
 
FORM OF CUSTODIAL DELIVERY CERTIFICATE
 
 
On this _____ day of _____________ 200_, CAPITAL TRUST, INC. (“Seller”), under
that certain Amended and Restated Custodial Agreement, dated as of October 30,
2007 (the “Custodial Agreement”), among Seller, DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Custodian, and GOLDMAN SACHS MORTGAGE COMPANY, as Buyer, does
hereby deliver to, and instruct, the Custodian to hold, in its capacity as
Custodian for the benefit of Buyer, the documents comprising the Purchased Loan
File and listed on Attachment A hereto with respect to each Purchased Loan to be
purchased by Buyer, which Purchased Loans are listed on the Purchased Loan
Schedule attached hereto as Attachment B and which Purchased Loans shall be
subject to the terms of the Custodial Agreement as of the date hereof.
 
With respect to the Purchased Loan Files delivered herewith, for purposes of
issuing the Trust Receipt, the Custodian shall review the Purchased Loan Files
to confirm receipt of each of the documents identified on Attachment A.
 
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Custodial Agreement.
 
IN WITNESS WHEREOF, Seller has caused this Custodial Delivery Certificate to be
executed and delivered by its duly authorized officer as of the day and year
first above written.
 
 

 
CAPITAL TRUST, INC.
                 
 
By:
        Name:        Title:           





 
Exhibit III-1

--------------------------------------------------------------------------------

 


Attachment A
 
Purchased Loan File
 
Exhibit III-2

--------------------------------------------------------------------------------


 
Attachment B
 
Purchased Loan Schedule
 
(a)          Loan Number/Loan Type
 
(b)          Obligor Name
 
(c)          Property Address
 
(d)          Original Balance
 
(e)          Original Coupon
 
(f)           Outstanding Balance
 
(g)          Maturity Date
 
(h)          Table Funding (Yes/No)
 
(i)           If Participation, the name of the lead lender under the Purchased
Loan
 
(j)           Such information as Buyer and Custodian shall agree and that Buyer
shall set forth in writing,on a case-by-case basis.
 




 
Exhibit III-3

--------------------------------------------------------------------------------

 


EXHIBIT IV-1
 
FORM OF POWER OF ATTORNEY TO BUYER
 
“Know All Men by These Presents, that Capital Trust, Inc. (“Seller”), does
hereby appoint Goldman Sachs Mortgage Company (“Buyer”), in connection with the
Repurchase Agreement (defined below) its attorney-in-fact to act in Seller’s
name, place and stead in any way which Seller could do with respect to (i) the
completion of the endorsements of the Mortgage Notes, the promissory notes,
participation certificates and membership or other equity interests, in each
case related to the Purchased Loans and the Assignments of Mortgages, (ii) the
recordation of the Assignments of Mortgages and (iii) the enforcement of
Seller’s rights under the Purchased Loans purchased by Buyer pursuant to the
Amended and Restated Master Repurchase Agreement dated as of August 15, 2006, as
amended from time to time, including by the Amended and Restated Annex I dated
as of October 30, 2007, between Seller and Buyer (the “Repurchase Agreement”)
and to take such other steps as may be necessary or desirable to enforce Buyer’s
rights against such Purchased Loans, the related Purchased Loan Files, the
Servicing Records and the Hedging Transactions to the extent that Seller is
permitted by law to act through an agent. Capitalized terms used herein and not
otherwise defined shall have the meanings given such terms in the Repurchase
Agreement.
 
TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OR SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND SELLER ON ITS
OWN BEHALF AND ON BEHALF OF SELLER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND
HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY
ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON
THE PROVISIONS OF THIS INSTRUMENT.
 
IN WITNESS WHEREOF Seller has caused this Power of Attorney to be executed and
the Seller’s seal to be affixed this 30th day of October, 2007.
 
 

 
CAPITAL TRUST, INC.
         
 
By:
        Name:        Title:           

 

 
 
Exhibit IV-1-1

--------------------------------------------------------------------------------

 


STATE OF NEW YORK 
)
COUNTY OF NEW YORK 
)

 


On this _____ of ____________, before me, the undersigned, a Notary Public in
and for said state, personally appeared _______________________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the person whose name is subscribed to the within instrument and acknowledged
to me that he/she executed the same in his/her capacity, and that by his/her
signature on the instrument, the person, or the entity upon behalf of which the
person acted, executed the instrument.
 

 

     
 
                      Notary Public                      
                 
(Seal)
   




 
 


 
Exhibit IV-1-2

--------------------------------------------------------------------------------

 


EXHIBIT IV-2
 
FORM OF POWER OF ATTORNEY TO SELLER
 
Know All Men by These Presents, that Goldman Sachs Mortgage Company (“Buyer”)
does hereby appoint Capital Trust, Inc. (“Seller”), its attorney-in-fact to act
in Buyer’s name, place and stead in any way which Buyer could with respect to
modifications described below, to mortgage loan documents with respect to
Purchased Loans sold by Seller to Buyer under that certain Amended and Restated
Master Repurchase Agreement, dated as of August 15, 2006  (as amended from time
to time, including by the Amended and Restated Annex I dated as of October 30,
2007, the “Repurchase Agreement”).  Capitalized terms used herein and not
otherwise defined shall have the meanings given such terms in the Repurchase
Agreement.
 
Seller is permitted to administer and service the Purchased Loans without the
consent of Buyer, any assignee or any other Person, pursuant to this power of
attorney delivered by Buyer, which power of attorney shall not be revoked by
Buyer unless a Seller Event of Default under the Repurchase Agreement has
occurred and is then continuing.  Notwithstanding the foregoing, Seller shall
not consent or assent to a Significant Modification to or any extension or
termination of any note, loan agreement, mortgage, pledge agreement or guaranty
relating to the Purchased Loans or other material agreement or instrument
relating to the Purchased Loans without the prior written consent of Buyer.  All
waivers or material actions entered into or taken in respect of the Purchased
Loans pursuant to this power of attorney shall be in writing.  Seller shall
notify Buyer and the Custodian, in writing, of any waiver or other action
entered into or taken thereby in respect of any such Purchased Loan pursuant to
this power of attorney, and shall deliver to Custodian (with a copy to Buyer)
for deposit in the related Purchased Loan File, an original counterpart of the
agreement, if any, relating to such waiver or other action, within three (3)
Business Days following the execution thereof.  Actions taken under the
foregoing power of attorney shall be binding upon each holder of the Purchased
Loans.
 
“Purchased Loan” shall mean any loan or other mezzanine investment sold by
Seller to Buyer and any additional assets delivered by Seller to Buyer pursuant
to the Repurchase Agreement.
 
“Significant Modification” shall mean any modification or amendment of a
Purchased Loan which:
 
(i)            reduces the principal amount of the Purchased Loan in question
other than (1) with respect to a dollar-for-dollar principal payment or
(2) reductions of principal to the extent of deferred, accrued or capitalized
interest added to principal which additional amount was not taken into account
by Buyer in determining the related Purchase Price,
 
(ii)            increases the principal amount of a Purchased Loan other than
increases which are derived from accrual or capitalization of deferred interest
which is added to principal or protective advances,
 
(iii)            modifies the payments of principal and interest when due of the
Purchased Loan in question,
 
(iv)            changes the frequency of scheduled payments of principal and
interest in respect of a Purchased Loan,
 
Exhibit IV-2-1

--------------------------------------------------------------------------------


 
(v)            subordinates the lien priority of the Purchased Loan or the
payment priority of the Purchased Loan other than subordinations expressly
required under the then existing terms and conditions of the Purchased Loan
(provided, however, the foregoing shall not preclude the execution and delivery
of subordination, nondisturbance and attornment agreements with tenants,
subordination to tenant leases, easements, plats of subdivision and condominium
declarations and similar instruments which in the commercially reasonable
judgment of Seller do not materially adversely affect the rights and interest of
the holder of the Purchased Loan in question),
 
(vi)            releases any collateral for the Purchased Loan other than
releases required under the then existing Purchased Loan Documents or releases
in connection with eminent domain or under threat of eminent domain,
 
(vii)            waives, amends or modifies any cash management or reserve
account requirements of the Purchased Loan other than changes required under the
then existing Purchased Loan Documents, or
 
(viii)            waives any due-on-sale or due-on-encumbrance provisions of the
Purchased Loan other than waivers required to be given under the then existing
Purchased Loan Documents.
 


 
Exhibit IV-2-2

--------------------------------------------------------------------------------

 


THIS POWER OF ATTORNEY MAY BE REVOKED BY BUYER BY DELIVERY OF WRITTEN NOTICE TO
SELLER DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT UNDER THE REPURCHASE
AGREEMENT.  IF THIS POWER OF ATTORNEY HAS NOT BEEN REVOKED AND IF REQUESTED BY
SELLER, BUYER WILL PROMPTLY CONFIRM IN WRITING TO SELLER, AND ANY OTHER PERSON
OR ENTITY REASONABLY DESIGNATED BY SELLER, THAT THIS POWER OF ATTORNEY HAS NOT
BEEN REVOKED AND IS IN FULL FORCE AND EFFECT.
 
IN WITNESS WHEREOF Seller has caused this Power of Attorney to be executed and
the Buyer’s seal to be affixed this 30th day of October, 2007.
 

             
GOLDMAN SACHS MORTGAGE COMPANY,
a New York limited partnership
     
By:  
Goldman Sachs Real Estate Funding Corp.,
its general partner
                           
By:  
 
        Name:  
   
        Title:  
 
 

 
 
 


 
Exhibit IV-2-3

--------------------------------------------------------------------------------

 


EXHIBIT V
 
REPRESENTATIONS AND WARRANTIES
REGARDING THE PURCHASED LOANS
 


 
With respect to each Purchased Loan, Seller represents and warrants on each
Purchase Date as follows, other than as set forth on the exception report
provided to Buyer in accordance with the Agreement:


1.            Ownership of Purchased Loans.  Immediately prior to the transfer
to Buyer of the Purchased Loan, Seller had good title to, and was the sole owner
of, the Purchased Loan.  Seller has full right, power and authority to transfer
and assign the Purchased Loans to or at the direction of Buyer and has validly
and effectively conveyed (or caused to be conveyed) to Buyer or its designee all
of Seller’s legal and beneficial interest in and to the Purchased Loan free and
clear of any and all pledges, liens, charges, security interests and/or other
encumbrances.  The sale of the Purchased Loan to Buyer or its designee does not
require Seller to obtain any approval or consent that has not been obtained.  No
Purchased loan sold to Buyer hereunder was acquired by Seller from an Affiliate
of Seller unless otherwise approved by Buyer in writing.


2.            Additional Representations: As to each Purchased Loan that is a
Mortgage Loan or a First Mortgage B-Note and to the extent applicable, each
Mezzanine Loan and Other Mezzanine Investment and the related Mortgaged
Properties on a Purchase Date and each date on which Market Value is determined,
Seller shall be deemed to make the following representations and warranties to
Buyer as of such date:


(a)          Purchased Loan Schedule and Purchased Loan Information.  The
information set forth in the Purchased Loan Schedule and the Purchased Loan
Information is complete, true and correct in all material respects.
 
(b)          Payment Record.  The Purchased Loan has not been since the date of
origination, and currently is not, thirty (30) or more days delinquent, and the
underlying obligor is not in default thereunder beyond any applicable grace
period for the payment of any obligation to pay principal and interest, taxes,
insurance premiums and required reserves.
 
(c)          Purchased Loan Document Status.  (i) The Purchased Loan Documents
have been, to the extent necessary, duly and properly executed, and the
Purchased Loan Documents, to the extent applicable, are legal, valid and binding
obligations of the underlying obligor, and their terms are enforceable against
the underlying obligor, subject only to bankruptcy, insolvency, moratorium,
fraudulent transfer, fraudulent conveyance and similar laws affecting rights of
creditors generally and to the application of general principles of
equity;  (ii) the Purchased Loan Documents contain customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization against each related Mortgaged Property of the
material benefits of the security, including realization by judicial or, if
applicable, non-judicial foreclosure, and there is no exemption available to the
underlying obligor which would materially interfere with such right to
foreclosure; and (iii) there is no valid defense, counterclaim or right of
offset or rescission available to the related underlying obligor with respect to
any Purchased Loan Document.
 
Exhibit V-1

--------------------------------------------------------------------------------


 
(d)          Title Insurance.  Each Mortgaged Property is covered by an American
Land Title Association (or an equivalent form thereof as adopted in the
applicable jurisdiction) owner’s and lender’s title insurance policy (the “Title
Policy”) in the original principal amount of the related Purchased Loan after
all advances of principal.  Each lender’s Title Policy insures that the related
Mortgage is a valid first or second, as applicable, priority lien on such
Mortgaged Property, subject only to (i) the lien of current real property taxes,
ground rents, water charges, sewer rents and assessments not yet due and
payable; (ii) covenants, conditions and restrictions, rights of way, easements
and other matters of public record, none of which, individually or in the
aggregate, in the reasonable judgment of Seller, materially interferes with the
current use of the related Mortgaged Property or the security intended to be
provided by such Mortgage or with the underlying obligor’s ability to pay its
obligations when they become due or the value of the related Mortgaged Property;
(iii) the exceptions (general and specific) set forth in such policy, none of
which, individually or in the aggregate, in the reasonable judgment of Seller,
materially interferes with the current use of the related Mortgaged Property or
security intended to be provided by such Mortgage, with the underlying obligor’s
ability to pay its obligations when they become due or the value of the related
Mortgaged Property; and (iv) in the event such Title Policy has yet to be
issued, an escrow letter or a marked up title insurance commitment on which the
required premium has been paid exists which evidences that such Title Policy
will be issued.  Each Title Policy (or, if it has yet to be issued, the coverage
to be provided thereby) is in full force and effect, all premiums thereon have
been paid and, to Seller’s knowledge, no material claims have been made
thereunder and no claims have been paid thereunder.  No holder of the related
Mortgage has done, by act or omission, anything that would materially impair the
coverage under such Title Policy.  Immediately following the transfer and
assignment of the related Purchased Loan to Buyer, such Title Policy (or, if it
has yet to be issued, the coverage to be provided thereby) will inure to the
benefit of Buyer as its interest may appear without the consent of or notice to
the insurer.  In the case of a Mezzanine Loan, if obtained, an Eagle 9 UCC Title
Policy (“UCC Policy”) insures Seller’s security interest in the equity interest
pledged thereunder. Each UCC Policy insures that Seller has a first priority
perfected security interest in the pledged equity interests and provides
coverage in an amount equal to the original principal amount of the related
Purchased Loan and immediately following the transfer and assignment of the
related Purchased Loan to Buyer, such UCC Policy (or, if it has yet to be
issued, the coverage to be provided thereby) will inure to the benefit of Buyer
as its interest may appear without the consent of or notice to the insurer.
 
(e)          No Mechanics’ Liens.  There are no mechanics’, materialman’s or
other similar liens or claims which have been filed for work, labor or materials
affecting the Mortgaged Property which are or may be liens prior to, or equal or
coordinate with, the lien of the Mortgage, unless such lien is insured against
under the related title insurance policy.
 
(f)          Insurance.  Each Mortgaged Property, including any buildings or
other improvements thereon, is, and is required pursuant to the related Mortgage
to be, insured by (a) a fire and extended perils insurance policy issued by an
insurer meeting the requirements of such Purchased Loan providing coverage
against loss or damage sustained by reason of fire, lightning, windstorm, hail,
explosion, riot, riot attending a strike, civil commotion, terrorism, aircraft,
vehicles and smoke, and, to the extent required as of the date of origination by
the originator of such Purchased Loan consistent with its normal commercial
mortgage lending practices, against other risks, insured against by persons
operating like properties in the locality of the Mortgaged Property in an amount
not less than the replacement cost of the Mortgaged Property; (b) a business
interruption or rental loss insurance policy, in an amount generally required by
institutional lenders for similar properties (including coverage for terrorism);
(c) a flood insurance policy (if any portion of the Mortgaged Property is
located in an area identified by the Federal Emergency Management Agency as
having special flood hazards) and (d) a comprehensive general liability
insurance policy in amounts as are generally required by commercial mortgage
lenders.  Such insurance policy contains a standard mortgagee clause that names
Seller as an additional insured and that requires at least thirty days’ (in the
case of termination or cancellation other than for nonpayment of premiums) and
at least ten days’ (in the case of termination or cancellation for nonpayment of
premiums) prior notice to the holder of the Mortgage, and no such notice has
been received, including any notice of nonpayment of premiums, that has not been
cured.  The Purchased Loan Documents obligate the underlying obligor to maintain
or cause to be maintained all such insurance and, at the underlying obligor’s
failure to do so, authorize the holder of the Mortgage to maintain such
insurance at the underlying obligor’s cost and expense and to seek reimbursement
therefor from such underlying obligor.
 
Exhibit V-2

--------------------------------------------------------------------------------


 
(g)          Condition of the Property; Condemnation.  No building or other
improvement on any Mortgaged Property has been affected in any material manner
or suffered any material loss as a result of any fire, wind, explosion,
accident, riot, war, or act of God or the public enemy, and each Mortgaged
Property is free of any material damage that would affect materially and
adversely the value of the Mortgaged Property as security for the Purchased Loan
and is in good repair.  Seller has neither received notice, nor is otherwise
aware, of any proceedings pending for the total condemnation of any Mortgaged
Property or a partial condemnation of any portion material to the related
underlying obligor’s ability to perform its obligations under the related
Purchased Loan.
 
(h)          Encroachments; Zoning.  None of the improvements located on any
Mortgaged Property lies outside of the boundaries and building restriction lines
of the Mortgaged Property, and no improvements on adjoining properties
materially encroach upon the Mortgaged Property except those which are insured
against by the title insurance policy (including endorsements thereto) issued in
connection with the Purchased Loan and all improvements on the Mortgaged
Property comply with the applicable zoning laws and/or set-back ordinances in
force when improvements were added.
 
(i)          Compliance with Usury Laws.  The Purchased Loan, and all parties
involved in the origination and servicing of the Purchased Loan, complied as of
the date of origination with, or is exempt from, applicable state or federal
laws, regulations and other requirements pertaining to usury.  Any and all other
requirements of any federal, state or local laws, including, without limitation,
truth-in-lending, real estate settlement procedures, equal credit opportunity or
disclosure laws, applicable to the Purchased Loan have been complied with.
 
(j)          Mortgage Status; Waivers and Modifications.  Since the date of
origination of the Purchased Loan, the terms of the Purchased Loan have not been
impaired, waived, altered, satisfied, canceled, subordinated or modified in any
respect (except with respect to modifications the economic terms of which are
reflected in the Purchased Loan Schedule and which are evidenced by documents in
the Purchased Loan File delivered to the Custodian) and no portion of the
Mortgaged Property has been released from the lien of the Mortgage or other
Purchased Loan Document in any manner.
 
(k)          Mortgage Recording Taxes.  All applicable Mortgage recording taxes
and other filing fees have been paid in full or deposited with the issuer of the
title insurance policy issued in connection with the Mortgage Loan for payment
upon recordation of the relevant documents.
 
(l)          Assignment of Leases.  Each Assignment of Leases, if any, creates a
valid assignment of, or a valid first or second priority, as applicable,
security interest in the related underlying obligor’s interest in all leases,
sub-leases, licenses or other agreements pursuant to which any Person is entitle
to occupy, use or possess all of any portion of the related Mortgage, subject
only to a license granted to the relevant underlying obligor to exercise certain
rights and to perform certain obligations of the lessor under such leases,
including the right to operate the related Mortgage Property, subject only to
those exceptions described in clause (e) above.  No person other than the
relevant underlying obligor owns any interest in any payments due under such
leases that is superior to or of equal priority with the mortgagee’s interest
therein, subject only to those exceptions described in clause (d) above.
 
(m)          Underlying Representations and Warranties.  Seller has taken no
action, nor has the underlying obligor taken any action, that would cause the
representations and warranties made by the underlying obligor in any of the
Purchased Loan Documents not to be true.
 
Exhibit V-3

--------------------------------------------------------------------------------


 
(n)          No Holdbacks.  The proceeds of the Purchased Loan have been fully
disbursed and there is no obligation for future advances with respect
thereto.  With respect to each Purchased Loan, any and all requirements as to
completion of any on-site or off-site improvement and as to disbursements of any
funds escrowed for such purpose that were to have been complied with on or
before the Purchase Date have been complied with, or any such funds so escrowed
have not been released.
 
(o)          Inspections.  Seller or its representative has inspected or caused
to be inspected each Mortgaged Property within six (6) months preceding the
related Purchase Date.  The Purchased Loan File for Mortgaged Property
constituting real property includes a property survey, certified to Seller, its
successors and assigns, and the title insurance company, reciting that it is in
accordance with most recent minimum standards for title surveys as determined by
the ALTA, with the signature and seal of a licensed engineer or surveyor affixed
thereto.
 
(p)          Contingent Interest; Convertible Notes.  The Purchased Loan does
not have a shared appreciation feature, other contingent interest feature or
negative amortization.  The indebtedness evidenced by the Mortgage Note is not
convertible to an ownership interest in the Mortgaged Property or the Mortgage,
and Seller has not financed, nor does it own, directly or indirectly, any equity
of any form in the Mortgaged Property or the underlying obligor.  The Mortgage
Note or Mezzanine Note, as applicable, does not by its terms provide for the
capitalization or forbearance of interest.
 
(q)          Cross-Collateralization; Cross-Default.  The Purchased Loan is not
cross-collateralized or cross-defaulted with any other loan other than another
Purchased Loan, is a whole loan and contains no equity participation by the
lender.
 
(r)          Fraud.  No fraudulent acts were committed by Seller in connection
with the origination process of the Purchased Loan.
 
(s)          Taxes and Assessments.  All taxes, water charges, sewer rates,
governmental assessments, insurance premiums, leasehold payments and any other
outstanding fees or charges that prior to the date of origination of the
Purchased Loan became due and owing in respect of the related Mortgaged Property
have been paid, or an escrow of funds in an amount sufficient to cover such
payments has been established or are insured against by the title insurance
policy issued in connection with the origination of the Purchased Loan.
 
(t)          No Material Default.  No loan is a Defaulted Loan and there is no
material default, breach, violation or event of acceleration existing under any
of the Purchased Loan Documents and Seller has not received actual notice of any
event (other than payments due but not yet delinquent) which, with the passage
of time or with notice and the expiration of any grace or cure period, would and
does constitute a default, breach, violation or event of acceleration; no waiver
of the foregoing exists and no person other than the holder of the Mortgage Note
or Mezzanine Note, as the case may be, may declare any of the foregoing.
 
(u)          Environmental Conditions.  With respect to each Mortgaged Property,
an environmental site assessment was conducted by a licensed qualified
engineer.  Seller has reviewed each such report and update.  Where such
environmental report disclosed the existence of a material and adverse
environmental condition or circumstance affecting any Mortgaged Property, (i) a
party not related to the underlying obligor was identified as the responsible
party for such condition or circumstance, (ii) the related underlying obligor
was required either to provide additional security and/or to obtain an
operations and maintenance plan or (iii) the related underlying obligor provided
evidence that applicable federal, state or local governmental authorities would
not take any action, or require the taking of any action, in respect of such
condition or circumstance.  The related Purchased Loan Documents contain
provisions pursuant to which the related underlying obligor or a principal of
such underlying obligor has agreed to indemnify the mortgagee for damages
resulting from violations of any applicable environmental laws.  Seller, having
made no independent inquiry other than reviewing the environmental reports and
updates referenced herein and without other investigation or inquiry, has no
knowledge of any material and adverse environmental condition or circumstance
affecting any Mortgaged Property that was not disclosed in the related report
and/or update.  Each Mortgage requires the related Mortgagor to comply with all
applicable federal, state and local environmental laws and regulations in all
material respects.  Seller has not received any actual notice of a material
violation of the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, or any applicable federal, state or local
environmental law with respect to any Mortgaged Property that was not disclosed
in the related report and/or update.  Seller has not taken any actions which
would cause any Mortgaged Property not to be in compliance with all federal,
state and local laws pertaining to environmental hazards.
 
Exhibit V-4

--------------------------------------------------------------------------------


 
(v)          Acceleration.  The Purchased Loan Documents contain provisions for
the acceleration of the payment of the unpaid principal balance of the Purchased
Loan if (A) the underlying obligor voluntarily transfers or encumbers all or any
portion of any related Mortgaged Property; or (B) any direct or indirect
interest in underlying obligor is voluntarily transferred or assigned, other
than, in each case, as permitted under the terms and conditions of the Purchased
Loan Documents.
 
(w)          Actions Concerning Purchased Loans.  There is no pending action,
suit or proceeding, arbitration or governmental investigation against the
underlying obligor or any Mortgaged Property an adverse outcome of which is
reasonably likely to result in a Material Adverse Effect.
 
(x)          Servicing.  The servicing and collection practices used by Seller,
and the origination practices of Seller, to the extent applicable, have been in
all respects legal, proper and prudent and have met customary industry
standards.
 
(y)          Assignability.  In connection with the assignment, transfer or
conveyance of any individual Mortgage, the Mortgage Note and Mortgage contain no
provision limiting the right or ability of Seller to assign, transfer and convey
the Mortgage to any person or entity.
 
(z)          Buyer under a Deed of Trust.  If a Mortgage is a deed of trust, a
trustee, duly qualified under applicable law to serve as such, has been properly
designated and currently so serves and is named in the deed of trust, and no
fees or expenses are or will become payable to the trustee under the deed of
trust, except in connection with the sale or release of the Mortgaged Property
following default or payment of the Purchased Loan.
 
(aa)          Insurance Proceeds.  The Mortgage provides that any insurance
proceeds in respect of a casualty loss or taking will be applied either to the
repair or restoration of all or part of the related Mortgaged Property, with the
mortgagee or a trustee appointed by it having the right to hold and disburse
such proceeds (provided that such proceeds exceed the threshold amount described
in the loan documents) as the repair or restoration progresses, or to the
payment of the outstanding principal balance of the Purchased Loan together with
any accrued interest thereon, except to the extent of any excess proceeds after
restoration.
 
(bb)          Flood Zone.  No Mortgaged Property is located in a special flood
hazard area as defined by the Federal Emergency Management Agency or if it is,
flood insurance is required and has been received under the Mortgage.
 
(cc)          Ground Lease.  No Mortgage is secured in whole or in part by the
interest of a borrower as a lessee under a ground lease.
 
(dd)          Certificate of Occupancy.  Certificates of occupancy and building
permits, as applicable, have been issued with respect to Mortgaged Property.
 
Exhibit V-5

--------------------------------------------------------------------------------


 
(ee)          Escrow Deposits.  Any escrow accounts for taxes or other reserves
required to be funded on the date of origination of the Purchased Loan pursuant
to the Purchased Loan Documents have been funded and all such escrow accounts
required to have been funded as of the Purchase Date (taking into account any
applicable notice and grace period) have been funded.
 
(ff)          Valid Assignment of Mortgage.  The related Assignment of Mortgage
constitutes a legal, valid and binding assignment of such Mortgage to Buyer, and
the related reassignment of Assignment of Leases, rents and profits, if any,
constitutes a legal, valid and binding assignment thereof to Buyer.
 
(gg)          Related Collateral.  The related Mortgage Note, Mezzanine Note or
B-Note, as applicable, is not, and has not been since the date of origination of
the Purchased Loan, secured by any collateral except the lien of the related
Mortgage, any related Assignment of Leases, any related security agreement and
escrow agreement or other applicable Purchased Loan Document; and the related
Mortgaged Property or Properties or other securities, as applicable, do not
secure any loan other than the Purchased Loan being sold to Buyer hereunder
(except for Purchased Loans, if any, which are cross-collateralized with other
Purchased Loans being conveyed to Buyer hereunder and identified on the
Purchased Loan Schedule).
 
(hh)          Licenses and Permits.  As of the date of origination of the
Purchased Loan, the related underlying obligor was in possession of all material
licenses, permits and franchises required by applicable law for the ownership
and operation of the related Mortgaged Property as it was then operated.
 
(ii)          Improvements; Origination.  The Purchased Loan is directly (or in
the case of an participation interest, indirectly) secured by a first or second
lien on one or more parcels of real estate upon which is located one or more
multifamily or commercial structures; and the Purchased Loan was originated by a
savings and loan association, savings bank, commercial bank, credit union,
insurance company, or similar institution which is supervised and examined by a
Federal or State authority, or by a mortgagee approved by the Secretary of
Housing and Urban Development pursuant to Sections 203 and 211 of the National
Housing Act.
 
(jj)          Tenants.  As to each Purchased Loan secured by Mortgaged Property
which is leased to tenants:
 
(i)          the Mortgaged Property is not subject to any leases other than the
leases described in the rent roll contained in the Purchased Loan Documents
(hereinafter referred to as the “Leases”), and such rent roll is accurate and
complete in all material respects, including description of the rent and term
and any extraordinary rights of tenants (such as option, rights of first refusal
and rights of termination).  No Person has any possessory interest in the
Mortgaged Property or right to occupy the same except under and pursuant to the
provisions of the Leases.  Each Lease of all or any portion of the Mortgaged
Property is subordinate to the Mortgage, unless otherwise approved by Buyer;
 
(ii)          each such commercial tenant is conducting business, and each such
residential tenant is residing, only in that portion of the Mortgaged Property
covered by its lease; (B) no leases contain any option to purchase, any right of
first refusal to lease or purchase, any right to terminate the lease or vacate
the premises prior to expiration of the lease term, or any other similar
provisions which adversely affect the Mortgaged Property or which might
adversely affect the rights of any holder of the Purchased Loan;
 
(iii)          no Lease contains a non-disturbance or similar recognition
agreement;
 
Exhibit V-6

--------------------------------------------------------------------------------


 
(iv)          (A) except as otherwise disclosed to Buyer in writing, there are
no prior recorded assignments of the Leases or of any portion of the rents,
additional rents, charges, issues or profits due and payable or to become due
and payable thereunder (hereinafter collectively referred to as the “Rents”)
which are now outstanding and have priority over the assignment of leases
contained in the Purchased Loan Documents and given in connection with the
Purchased Loan; (B) except as may be disclosed in the rent roll contained in the
Purchased Documents, no tenant is more than twenty-nine (29) days delinquent in
the payment of rent nor in default under any material provision of its Lease,
all material conditions and obligations on the underlying obligor’s part to be
fulfilled under the terms of any Lease of the Mortgaged Property have been
satisfied or fully performed, and all Leases are in full force and effect; and
(C)  each Lease provides for payment of rent by check on a monthly basis; no
tenant has advanced more than one (1) month’s payment under any Lease; and no
Person affiliated with the underlying obligor is a tenant under any Lease; and
 
(v)          the underlying obligor is the owner and holder of the landlord’s
interest under any leases, and the related Mortgage and assignment of leases,
rents and profits, if any, provides for the appointment of a receiver for rents
or allows the mortgagee to enter into possession to collect rent or provide for
rents to be paid directly to mortgagee in the event of a default, subject to the
exceptions described in clause (e) of this Exhibit V.
 
(kk)          Bankruptcy.  Seller has not been served with notice that any
underlying obligor is a debtor in any state or federal bankruptcy or insolvency
proceeding.
 
(ll)          Access; Separate Tax Parcels.  At the time of origination, (i) all
amenities, access routes or other items crucial to the related appraised value
of the Mortgaged Property were under the direct control of the underlying
obligor or, subject to easements for the benefit of the underlying obligor, are
public property; and (ii) the Mortgaged Property was contiguous to a physically
open, dedicated all-weather public street, had all necessary permits and
approvals for ingress and egress, was adequately serviced by public water, sewer
systems and utilities and was on a separate Tax parcel, separate and apart from
any other property owned by the underlying obligor or any other person.  The
Mortgaged Property has all necessary access by public roads or by easements
which in each case are not terminable and are not subordinated to any mortgage
other the related Mortgage.
 
(mm)       Appraisal.  The Purchased Loan File contains an Appraisal that is
signed by a licensed appraiser, duly appointed by Seller, who, to Seller’s
knowledge, had no interest, direct or indirect, in the Mortgaged Property or in
any loan made on the security thereof, and whose compensation is not affected by
the approval or disapproval of the Purchased Loan, and the Appraisal and
appraiser both satisfy the requirements of Title XI of the Federal Institutions
Reform, Recovery, and Enforcement Act of 1989 and the regulations promulgated
thereunder, all as in effect on the date the Purchased Loan was originated.
 
(nn)          Junior Liens.  The Purchased Loan does not permit the related
Mortgaged Property to be encumbered by any lien junior to or of equal priority
with the lien of the related Mortgage without the prior written consent of the
holder thereof or the satisfaction of debt service coverage or similar criteria
specified therein.  To Seller’s knowledge, except as disclosed, the related
Mortgaged Property is not encumbered by any lien junior to the lien of the
related Mortgage.  The Purchased Loan contains a “due on sale” clause that
provides for the acceleration of the payment of the unpaid principal balance of
the Purchased Loan if, without the prior written consent of the holder of the
Purchased Loan, the related Mortgaged Property is transferred or sold.
 
(oo)          Defeasance.  Any Purchased Loan containing provisions for
defeasance of mortgage collateral either (i) requires the prior written consent
of, and compliance with the conditions set by, the holder of the Purchased Loan,
or (ii) requires that (A) defeasance may not occur prior to the time permitted
by applicable “real estate mortgage investment conduit” rules and regulations
(if applicable), (B) the replacement collateral consist of U.S. governmental
securities in an amount sufficient to make all scheduled payments under the
Mortgage Note when due, (C) independent public accountants certify that the
collateral is sufficient to make such payments, (D) counsel provide an opinion
that Buyer has a perfected security interest in such collateral prior to any
other claim or interest, and (E) all costs and expenses arising from the
defeasance of the mortgage collateral shall be borne by the borrower.
 
Exhibit V-7

--------------------------------------------------------------------------------


 
(pp)          Operating or Financial Statement.  The related Purchased Loan
Documents require the related borrower to furnish to the mortgagee at least
annually an operating statement with respect to the related Mortgaged Property.
 
(qq)          No Advances of Funds.  No party to the Purchased Loan Documents
has advanced funds on account of any default under the Purchased Loan or under
the underlying real property mortgage documents.
 
(rr)          Perfection of Security Interests.  A Uniform Commercial Code
financing statement has been filed and/or recorded in all places necessary to
perfect a valid security interest in such personal property, and such security
interest is a first or second priority security interest, subject to any prior
purchase money security interest in such personal property and any personal
property leases applicable to such personal property.  The pledge of ownership
interests securing any Purchased Loan that is a Mezzanine Loan relates to direct
or indirect equity or ownership interests in the underlying real property owner
and has been fully perfected in favor of Seller as mezzanine lender.  To the
extent the pledged ownership interests have not been certificated pursuant to
the terms of any Purchased Loan that is a Mezzanine Loan, the terms of such
Mezzanine Loan and the related organizational documents of the underlying real
property owner prohibit the subsequent certification thereof.
 
(ss)          Lockbox.  The lockbox administrator with respect to the related
Purchased Loan, if any, is not an Affiliate of Seller.
 
(tt)          No Plan Assets.  The borrower under the Purchased Loan does not,
and would not be deemed to, hold Plan Assets at any time.
 


 




 
Exhibit V-8

--------------------------------------------------------------------------------

 


EXHIBIT VI
 
FORM OF AMENDED AND RESTATED BLOCKED ACCOUNT AGREEMENT
 
 
Amended and Restated Blocked Account Agreement
 




 
October        , 2007
 
PNC Bank, National Association
Treasury Management
Two PNC Plaza, 31st Floor
620 Liberty Avenue
Pittsburgh, PA 15222
Attn: Jacqueline Rizzo
 
 
Re:
Blocked Account established by Capital Trust, Inc. (“Seller”) and Midland Loan
Services, Inc. (“Servicer”) pursuant to the Amended and Restated Master
Repurchase Agreement dated as of August 15, 2006 and the Master Repurchase
Agreement dated as of October 30, 2007 (each as amended, supplemented or
otherwise modified from time to time, the “Repurchase Agreement”) among the
Seller and Goldman Sachs Mortgage Company (“Buyer”)

 
Ladies and Gentlemen:
 
We refer to the collection account established by the Seller and the Buyer,
pursuant to the Repurchase Agreement, at PNC Bank, National Association
(“Depository Bank”), entitled “Goldman Sachs Mortgage Company, as Buyer under
that certain Amended and Restated Master Repurchase Agreement, dated August 15,
2006” Account No. 1015527379, ABA # 043000096, PNC Bank, Pittsburgh, PA, (the
“Blocked Account”).  This Blocked Account Agreement amends and restates that
certain Amended and Restated Blocked Account Agreement between the parties dated
August 15, 2006.  Capitalized terms used but not defined herein have the
meanings ascribed to such terms in the Repurchase Agreement.  In the event of a
conflict between the terms of the Repurchase Agreement or any Transaction
entered into thereunder and this Blocked Account Agreement, the Repurchase
Agreement shall prevail.  Notwithstanding the previous sentence, this Blocked
Account Agreement will govern and control the performance of Depository Bank.
 
1.           Seller shall, and shall cause Servicer, from time to time, to
deposit or cause to be deposited directly into, or if applicable, remitted
directly from the applicable underlying collection account to, the Blocked
Account all Income (including Principal Payments) with respect to the Purchased
Loans, which may include payments in respect of associated Hedging Transactions
pledged to Buyer and related to the Purchased Loans.  Buyer has established a
repurchase arrangement with Seller.  By its execution of this letter, Seller
acknowledges that it has transferred all of Seller’s right, title and interest
in and to the Blocked Account and any funds from time to time on deposit
therein, that such funds are received by Depository Bank for Buyer and are for
application against Seller’s liabilities to Buyer under the Repurchase
Agreement.
 
Exhibit VI-1

--------------------------------------------------------------------------------


 
2.           Funds in the Blocked Account shall be remitted in accordance with
the most recent instructions originated by Buyer without the further consent of
Seller (the “Distribution Instructions”), which Buyer agrees, for the benefit of
Seller only, shall be in compliance with the provisions of the Repurchase
Agreement.  Until Depository Bank shall receive contrary instructions from
Buyer, on each Business Day, Depository Bank shall remit funds on deposit in the
Blocked Account to the account of Seller as set forth in Schedule A hereto.
 
3.           Buyer shall deliver the Distribution Instructions to Depository
Bank, Seller and Servicer by facsimile by no later than 12:00 p.m. (New York
City time) on the Business Day prior to each Remittance Date.
 
4.           Depository Bank may rely upon any Distribution Instructions
originated by Buyer, and Depository Bank shall not have any liability to Buyer
for actions taken in reliance on such Distribution Instructions.  All
distributions made by the Servicer pursuant to this Section 4 shall be (subject
to any decree of any court of competent jurisdiction) final, and Servicer shall
have no duty to inquire as to the application by Buyer of any amounts
distributed to it.
 
5.           The Blocked Account shall be an interest bearing account.  All
income and gains from the investment of funds in the Blocked Account shall be
retained in the Blocked Account until disbursed in accordance with Section 2
hereof.  As between Seller and Buyer, Seller shall treat all income, gains and
losses from the investment of amounts in the Blocked Account as its income or
loss for federal, state and local income tax purposes.
 
6.           The Blocked Account shall be subject to the sole control of Buyer
and, neither Seller nor Servicer shall have any right of withdrawal from the
Blocked Account or any right to deliver instructions to Depository Bank in
respect of the Blocked Account. Depositary Bank shall accept Distribution
Instructions only from Buyer at all times and shall comply with all instructions
of Buyer without any further consent of Seller or Servicer being required.
 
7.           The undersigned parties agree:  (a) that Depository Bank will not
exercise any right of set off, banker’s lien or any similar right in connection
with such funds, provided that Depository Bank may set off against the Blocked
Account for fees and expenses payable hereunder, for returned deposit items and
for adjustments and corrections in respect of transactions in the Blocked
Account, including, without limitation, returned checks and other deposits with
respect to which Depository Bank fails to receive final payment or settlement;
(b) that Depository Bank shall not withdraw, transfer or otherwise dispose of
funds from the Blocked Account or permit any other person or entity to withdraw,
transfer or otherwise dispose of funds in the Blocked Account except in
accordance with the terms of Section 2 hereof, the Distribution Instructions
originated by Buyer, and the terms of this Section 7; (c) that for the purposes
of the Uniform Commercial Code as in effect from time to time in the State of
New York (the “UCC”), the Blocked Account is a “deposit account”, as defined in
Article 9 of the UCC; and (d) upon receipt of written notice of any lien,
encumbrance or adverse claim against the Blocked Account or any funds credited
thereto, Depository Bank will make reasonable efforts promptly to notify Seller,
Buyer and Servicer thereof.  The undersigned further agree that if there are
insufficient collected funds in the Blocked Account to cover the amount of any
returned check or other adjustment or correction to be debited thereto, Seller
shall repay Depository Bank the amount of such debit immediately upon
demand.  If Seller fails to so repay Depository Bank, then, only after the
occurrence and continuance of a Seller Event of Default under the Repurchase
Agreement, Buyer shall repay Depository Bank for such debit immediately upon
demand to the extent that Buyer received the proceeds of the check or other
deposit or credit to which the debit relates.
 
Exhibit VI-2

--------------------------------------------------------------------------------


 
8.           In the event of a conflict between this Blocked Account Agreement
and any other agreement between Depository Bank and Seller, the terms of this
Blocked Account Agreement will prevail.
 
9.           This Blocked Account Agreement shall continue in effect until Buyer
has notified Depository Bank in writing that this Blocked Account Agreement is
terminated.  Notwithstanding the foregoing, Depository Bank may terminate this
Blocked Account Agreement upon thirty (30) days written notice to the other
parties; provided that it may terminate this Blocked Account Agreement
immediately upon prior written notice to the Buyer and Seller, in the event
Depository Bank has a reasonable basis to suspect fraud or other illegal
activity in connection with the Blocked Account or this Blocked Account
Agreement. In the event of immediate termination by Depository Bank, Depository
Bank shall transfer all funds in the Blocked Account to Buyer or to its
designee, as directed in writing by Buyer.
 
10.           This Blocked Account Agreement and the instructions and notices
required or permitted to be executed and delivered hereunder set forth the
entire agreement of the parties with respect to the subject matter hereof and
supersede any prior agreement and contemporaneous oral agreements of the parties
concerning its subject matter.
 
11.           No amendment, modification or (except as otherwise specified in
Section 9 above) termination of this Blocked Account Agreement, nor any
assignment of any rights hereunder (except to the extent contemplated under
Section 13 below), shall be binding on any party hereto unless it is in writing
and is signed by each of the parties hereto, and any attempt to so amend,
modify, terminate or assign except pursuant to such a writing shall be null and
void.  No waiver of any rights hereunder shall be binding on any party hereto
unless such waiver is in writing and signed by the party against whom
enforcement is sought.
 
12.           If any term or provision set forth in this Blocked Account
Agreement shall be invalid or unenforceable, the remainder of this Blocked
Account Agreement, other than those provisions held invalid or unenforceable,
shall be construed in all respects as if such invalid of unenforceable term or
provision were omitted.
 
13.           The terms of this Blocked Account Agreement shall be binding upon,
and shall inure to the benefit of, the parties hereto and their respective
corporate successors.  This Blocked Account Agreement may be assigned by Buyer,
Seller and Servicer to any assignee of Buyer, Seller or Servicer, respectively,
permitted under the Repurchase Agreement, provided that written notice thereof
is given by the applicable assignor to Depository Bank.
 
14.           This Blocked Account Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Blocked Account Agreement by signing and
delivering one or more counterparts.
 
15.           This Blocked Account Agreement shall be governed by and construed
in accordance with the law of the State of New York.  The parties agree that New
York is the “bank’s jurisdiction” for purposes of the UCC.
 
16.           Depository Bank may rely, and Depository Bank shall be protected
in acting, or refraining from acting, upon any notice (including but not limited
to electronically confirmed facsimiles of such notice) believed by Depository
Bank to be genuine and to have been given by the proper party or parties.
 
Exhibit VI-3

--------------------------------------------------------------------------------


 
17.           Depository Bank’s duties and obligations shall be determined
solely by the provisions of this Blocked Account Agreement, and Depository Bank
shall not be liable except for the performance of its duties and obligations as
are set forth herein.  Depository Bank shall have no obligation to review, or
confirm that any actions taken pursuant to this Agreement comply with, any other
agreement or document.  Depository Bank shall have no liability to any party to
this Blocked Account Agreement or to any other party arising out of or in
connection with this Blocked Account Agreement other than for its gross
negligence or willful misconduct.  Substantial compliance by Depository Bank
with its standard procedures for the services Depository Bank is providing
hereunder shall be deemed to be the exercise by it of ordinary care.  In no
event shall Depository Bank be liable for any lost profits or for any indirect,
special, consequential or punitive damages even if advised of the possibility or
likelihood of such damages.
 
18.           Seller agrees to indemnify, defend and hold harmless Depository
Bank and its affiliates and parent(s) and its and their respective officers,
directors, employees, representatives and agents (each an “Indemnified Party”)
from and against all liabilities, losses, claims, damages, demands, costs and
expenses of every kind (“Losses”) including, without limitation, Losses incurred
as a result of items being deposited in the Blocked Account and being unpaid for
any reason, reasonable attorney’s fees and the reasonable charges of Depository
Bank’s in-house counsel, incurred or sustained by any Indemnified Party arising
out of Depository Bank’s performance of the services contemplated by this
Blocked Account Agreement, except to the extent such Losses are the direct
result of the gross negligence or willful misconduct of Depository Bank.
 
19.           If at any time Depository Bank is served with legal process, which
it in good faith believes prohibits the disbursement of the funds deposited in
the Blocked Account, then Depository Bank shall have the right (i) to place a
hold on the funds in the Blocked Account until such time as it receives an
appropriate court order or other assurance satisfactory to it as to the
disposition of the funds in the Blocked Account, or (ii) to commence, at
Seller’s expense, an interpleader action in any competent Federal or State Court
located in the Commonwealth of Pennsylvania, and otherwise to take no further
action except in accordance with joint written instructions from Seller and
Buyer or in accordance with the final order of a competent court, served on
Depository Bank.
 
20.           All bank statements in respect of the Blocked Account shall be
sent to Buyer and Seller as follows:
 
Seller:


Capital Trust, Inc.
410 Park Avenue, 14th Floor
New York, New York 10022
Attn:  Mr. Geoffrey G. Jervis, Chief Financial Officer


Buyer:


Goldman Sachs Mortgage Company
One New York Plaza
46th Floor
New York, New York  10004
Attn:  Anthony Preisano
 
Exhibit VI-4

--------------------------------------------------------------------------------



 
All notices to Depository Bank are to be sent to:


PNC Bank, National Association
Treasury Management
Two PNC Plaza, 31st Floor
620 Liberty Avenue
Pittsburgh, PA 15222
Attn:  Risk Manager and Jacqueline Rizzo


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

 
 
Exhibit VI-5

--------------------------------------------------------------------------------

 


Kindly acknowledge your agreement with the terms of this agreement by signing
the enclosed copy of this letter and returning it to the undersigned.
 

             
Very truly yours,
     
GOLDMAN SACHS MORTGAGE COMPANY, a New York limited partnership
     
By:  
Goldman Sachs Real Estate Funding Corp., its general partner
                           
By:  
 
        Title:  
 
 

 
Agreed and acknowledged:
     
PNC BANK, NATIONAL ASSOCIATION,
a national banking association, as Depository Bank
             
By:
      Title:         

 
CAPITAL TRUST, INC.,
a Maryland corporation, as Seller
             
By:
      Title:         

 
MIDLAND LOAN SERVICES, INC.,
a Delaware corporation, as Servicer
             
By:
      Title:         




 
Exhibit VI-6

--------------------------------------------------------------------------------

 


SCHEDULE A


(Seller’s Account Information)


JP Morgan Chase Bank
380 Madison Avenue
11th Floor
New York, New York  10017-2591
ABA #:  021-000021
Account #:  230254632
Account Name:  Capital Trust, Inc.
Attention:  Geoffrey G. Jervis  (212) 655-0247
 
 
 
 
 
 
 


 
Exhibit VI-7

--------------------------------------------------------------------------------

 


EXHIBIT VII
 
FORM OF DIRECTION LETTER
 


 


 
Exhibit VII-1

--------------------------------------------------------------------------------

 


EXHIBIT VIII
FORM OF BAILEE AGREEENT


[CAPITAL TRUST, INC.
NAME AND ADDRESS]
 

   
_______________ __, 20__
                     

 


Paul, Hastings, Janofsky & Walker LLP
75 East 55th Street
New York, New York  10022


 
Re:
Bailee Agreement (this “Bailee Agreement”) in connection with the sale of
______________ by Capital Trust, Inc. (the “Seller”) to Goldman Sachs Mortgage
Company (the “Buyer”)



Gentlemen and Mesdames:


In consideration of the mutual promises set forth herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Seller, the Buyer and Paul, Hastings, Janofsky & Walker LLP
(the “Bailee”) hereby agree as follows:
 
1.           The Seller shall deliver to the Bailee in connection with any
Purchased Loans delivered to the Bailee hereunder an a Custodial Delivery
Certificate in the form of Attachment 1 attached hereto to which shall be
attached a Purchased Loan Schedule identifying which Purchased Loans are being
delivered to the Bailee hereunder.  Such Purchased Loan Schedule shall contain
the following fields of information:  (a) the loan identifying number; (b) the
obligor’s name; (c) the street address, city, state and zip code for the
applicable real property; (d) the original balance; and (e) the current
principal balance if different from the original balance and such other
information as the Seller and Buyer shall require.
 
2.           On or prior to the date indicated on the Custodial Delivery
Certificate delivered by the Seller (the “Funding Date”), the Seller shall have
delivered to the Bailee, as bailee for hire, the original documents set forth on
Schedule A attached hereto (collectively, the “Purchased Loan File”) for each of
the Purchased Loans (each a “Purchased Loan” and collectively, the “Purchased
Loans”) listed in Exhibit A to Attachment 1 attached hereto (the “Purchased Loan
Schedule”).
 
3.           The Bailee shall issue and deliver to the Buyer and the Custodian
(as defined in Section 5 below) on or prior to the Funding Date by facsimile
(a) in the name of the Buyer, an initial trust receipt and certification in the
form of Attachment 2 attached hereto (the “Trust Receipt”), which Trust Receipt
shall state that the Bailee has received the documents comprising the Purchased
Loan File as set forth in the Custodial Delivery Certificate (as defined in that
certain Amended and Restated Custodial Agreement dated as of October 30, 2007,
among Seller, Buyer and Custodian, in addition to such other documents required
to be delivered to Buyer and/or Custodian pursuant to the Amended and Restated
Master Repurchase Agreement dated as of August 15, 2006, between Seller and
Buyer (as amended and restated from time to time, including by the Amended and
Restated Annex I dated as of October 30, 2007, the “Repurchase Agreement”).
 
Exhibit VIII-1

--------------------------------------------------------------------------------


 
4.           On the applicable Funding Date, in the event that the Buyer fails
to purchase any New Loan from the Seller that is identified in the related
Custodial Delivery Certificate, the Buyer shall deliver by facsimile to the
Bailee at (212) 655-0044 to the attention of Robert Grados, Esq., an
authorization (the “Facsimile Authorization”) to release the Purchased Loan
Files with respect to the Purchased Loans identified therein to the
Seller.  Upon receipt of such Facsimile Authorization, the Bailee shall release
the Purchased Loan Files to the Seller in accordance with the Seller’s
instructions.
 
5.           Following the Funding Date, the Bailee shall forward the Purchased
Loan Files to Deutsche Bank Trust Company Americas, 1761 St. Andrew Place, Santa
Ana, California 92705, Attention: Mortgage Custody-QT020C (the “Custodian”) by
insured overnight courier for receipt by the Custodian no later than 1:00 p.m.
on the third Business Day following the applicable Funding Date (the “Delivery
Date”).
 
6.           From and after the applicable Funding Date until the time of
receipt of the Facsimile Authorization or the applicable Delivery Date, as
applicable, the Bailee (a) shall maintain continuous custody and control of the
related Purchased Loan Files as bailee for the Buyer and (b) is holding the
related Purchased Loan Loans as sole and exclusive bailee for the Buyer unless
and until otherwise instructed in writing by the Buyer.
 
7.           The Seller agrees to indemnify and hold the Bailee and its
partners, directors, officers, agents and employees harmless against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever, including
reasonable attorney’s fees, that may be imposed on, incurred by, or asserted
against it or them in any way relating to or arising out of this Bailee
Agreement or any action taken or not taken by it or them hereunder unless such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements (other than special, indirect, punitive or
consequential damages, which shall in no event be paid by the Bailee) were
imposed on, incurred by or asserted against the Bailee because of the breach by
the Bailee of its obligations hereunder, which breach was caused by negligence,
lack of good faith or willful misconduct on the part of the Bailee or any of its
partners, directors, officers, agents or employees.  The foregoing
indemnification shall survive any resignation or removal of the Bailee or the
termination or assignment of this Bailee Agreement.
 
8.           (a)  In the event that the Bailee fails to produce a Mortgage Note,
Mezzanine Note, assignment of Purchased Loan or any other document related to a
Purchased Loan that was in its possession within ten (10) business days after
required or requested by the Seller or Buyer (a “Delivery Failure”), the Bailee
shall indemnify the Seller or Buyer in accordance with the succeeding paragraph
of this Section 8.
 
(b)  The Bailee agrees to indemnify and hold the Buyer and Seller, and their
respective affiliates and designees harmless against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever, including reasonable
attorney’s fees, that may be imposed on, incurred by, or asserted against it or
them in any way relating to or arising out of a Custodial Delivery Failure or
the Bailee’s gross negligence, lack of good faith or willful misconduct.  The
foregoing indemnification shall survive any termination or assignment of this
Bailee Agreement.
 
9.           The Seller hereby represents, warrants and covenants that the
Bailee is not an affiliate of or otherwise controlled by the
Seller.  Notwithstanding the foregoing, the parties hereby acknowledge that the
Bailee hereunder may act as counsel to the Seller in connection with a proposed
loan and Paul, Hastings, Janofsky & Walker LLP, if acting as Bailee, has
represented the Seller in connection with negotiation, execution and delivery of
the Repurchase Agreement.
 
Exhibit VIII-2

--------------------------------------------------------------------------------


 
10.           In connection with a pledge of the Purchased Loans as collateral
for an obligation of the Buyer, the Buyer may pledge its interest in the
corresponding Purchased Loan Files held by the Bailee for the benefit of the
Buyer from time to time by delivering written notice to the Bailee that the
Buyer has pledged its interest in the identified Purchased Loans and Purchased
Loan Files, together with the identity of the party to whom the Purchased Loans
have been pledged (such party, the “Pledgee”).  Upon receipt of such notice from
the Buyer, the Bailee shall mark its records to reflect the pledge of the
Purchased Loans by the Buyer to the Pledgee.  The Bailee’s records shall reflect
the pledge of the Purchased Loans by the Buyer to the Pledgee until such time as
the Bailee receives written instructions from the Buyer that the Purchased Loans
are no longer pledged by the Buyer to the Pledgee, at which time the Bailee
shall change its records to reflect the release of the pledge of the Purchased
Loans and that the Bailee is holding the Purchased Loans as Custodian for, and
for the benefit of, the Buyer.
 
11.           From time to time, subject to the acceptance and approval of
Buyer, Seller may request pursuant to a request substantially in the form of
Annex 6 to the Custodial Agreement the delivery by the Custodian to the Bailee
of some or all of the Purchased Loan File for the purposes set forth in such
request.  Upon receipt of the Purchased Loan File or such portions thereof, the
Bailee shall hold the same as sole and exclusive bailee for the Buyer until such
time as the Purchased Loan File, or such portions thereof, are redelivered to
Custodian or to such other Persons, as otherwise directed by the Buyer, subject
in either case to the provisions set forth herein governing standards of care
and indemnification and except as otherwise provided by any document
specifically amending, supplementing or modifying the terms hereof that is
executed and delivered by all parties hereto in connection with such delivery of
the Purchased Loan File, or such portions thereof, to the
Bailee.  Notwithstanding anything to the contrary contained in this Section 11,
the Bailee shall have the right to deliver such Purchased Loan File, or portions
thereof, to Buyer upon five (5) days written notice to the Buyer.
 
12.           This Bailee Agreement may not be modified, amended or altered,
except by written instrument, executed by all of the parties hereto.
 
13.           This Bailee Agreement may not be assigned by the Seller or the
Bailee without the prior written consent of the Buyer.
 
14.           For the purpose of facilitating the execution of this Bailee
Agreement as herein provided and for other purposes, this Bailee Agreement may
be executed simultaneously in any number of counterparts, each of which
counterparts shall be deemed to be an original, and such counterparts shall
constitute and be one and the same instrument.
 
15.           This Bailee Agreement shall be construed in accordance with the
laws of the State of New York, and the obligations, rights and remedies of the
parties hereunder shall be determined in accordance with such laws.
 
16.           Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Repurchase Agreement.
 
[signatures begin on next page]
 


 


 
Exhibit VIII-3

--------------------------------------------------------------------------------

 
 

 
Very truly yours,
         
CAPITAL TRUST, INC., a Maryland corporation
               
 
By:
      Name:        Title:             

 
ACCEPTED AND AGREED:
 
PAUL, HASTINGS, JANOFSKY & WALKER LLP,
Bailee
       
By:
    Name:      Title:           

 
 
ACCEPTED AND AGREED:
 
GOLDMAN SACHS MORTGAGE COMPANY,
Buyer
 
By:
Goldman Sachs Real Estate Funding Corp.,
its general partner
       
By:
    Name:      Title:           


 
 
 




 
Exhibit VIII-4

--------------------------------------------------------------------------------

 


Attachment 1 to Bailee Agreement


CUSTODIAL DELIVERY CERTIFICATE




 
Exhibit VIII-5

--------------------------------------------------------------------------------

 


Attachment 2 to Bailee Agreement


TRUST RECEIPT


 
Exhibit VIII-6

--------------------------------------------------------------------------------

 


EXHIBIT IX
 
ELIGIBILITY CRITERIA
 


1.           Terms used, but not defined in this Exhibit IX shall have the
meaning set forth in Section 2 of this Annex I.  The following capitalized terms
shall have the respective meanings set forth below:
 
“Credit Risk Interest” shall mean a Purchased Loan that, in the Buyer’s
reasonable business judgment, has a significant risk of declining in credit
quality or over time may become an Impaired Interest.
 
“Impaired Interest” shall mean a Purchased Loan with respect to which
foreclosure or default (whether or not declared) has occurred.
 
2.           Each Purchased Loan satisfies the following criteria as of the
applicable Purchase Date:
 
(a)           the obligor of such Purchased Loan is incorporated or organized
under the laws of the United States;
 
(b)           payments of interest on such Purchased Loan are not subject to
withholding tax unless the issuer thereof or the obligor thereon is required to
make “gross-up” payments sufficient to cover any withholding tax imposed at any
time on payments made to the Issuer with respect thereto;
 
(c)            it is eligible under its underlying instruments to be purchased
by the Issuer (as defined in the CDO Indenture or the CDO II Indenture, as
applicable) and pledged to the Trustee (as defined in the CDO Indenture or the
CDO II Indenture, as applicable);
 
(d)           it provides for the payment of principal at not less than par upon
maturity, redemption or acceleration;
 
(e)           it is not an interest that is an Impaired Interest or a Credit
Risk Interest;
 
(f)           it does not have a principal balance greater than $35,000,000;
 
(g)           the maturity date of such Purchased Loan (including any extension
option) is not later than August 2013;
 
(h)           the principal balance of such Purchased Loan has not been reduced
by a realized loss, appraisal event, or similar item since initial issuance; and
 
(i)           it qualifies as either a CDO Asset or a CDO II Asset.
 




 
Exhibit IX-1

--------------------------------------------------------------------------------

 


ANNEX II


 
1.
Names and Addresses for Communications Between Parties:



BUYER


Goldman Sachs Mortgage Company
One New York Plaza
46th Floor
New York, New York  10004
Attn:  Mr. Anthony Preisano
Telephone: (212) 855-0393
Fax:  (212) 902-1691


with a copy to:


Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York  10006
Attn:  Kimberly B. Blacklow
Telephone: (212) 225-2018
Fax:  (212) 225-3999


SELLER


Capital Trust, Inc.
410 Park Avenue, 14th Floor
New York, New York  10022
Attn:  Geoffrey G. Jervis
Telephone:  (212) 655-0247
Fax:  (212) 655-0044


with a copy to:


Paul Hastings Janofsky & Walker, LLP
75 East 55th Street
New York, New York  10022
Attn:  Robert J. Grados, Esq.
Telephone:  (212) 318-6923
Fax:  (212) 230-7830


 
2.
Payments to Buyer:  Payments to Buyer under the Agreement shall be made by
transfer, via wire transfer, to the following account of the Buyer: Citibank,
N.A., ABA #: 021000089, Account #:  40711421, Account Name: Goldman Sachs
Mortgage Company, Ref: Capital Trust, Inc.,  Attention:  John Makrinos and Mike
Forbes.  Buyer may consider on a case-by-case-basis in its sole and absolute
discretion alternative funding arrangements.



 
3.
Payments to Seller: Payments to Seller under the Agreement shall be made by
transfer, via wire transfer, to the following account of the Seller: JP Morgan
Chase Bank, 380 Madison Avenue, 11th Floor, New York, NY  10017-2591,  ABA #:
021-000021, Account #:230254632, Account Name: Capital Trust, Inc., Attention:
Geoffrey G. Jervis, (212) 655-0247 or to such other account designated by Seller
to Buyer in a written notice, provided that such written notice is countersigned
by two (2) authorized representatives of Seller.



 
Annex II-1

--------------------------------------------------------------------------------

 
 